Case 1:18-cv-01599-WFK-ST Document 150-3 Filed 03/01/19 Page 1 of 274 PageID #: 9173


                                                                             Page 1


                            UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF NEW YORK
              __________________________
              PATRICK SAGET,                   )Case No.
              et al.,                          )18-cv-01599-WFK-ST
                  Plaintiffs                   )
              vs.                              )
              DONALD TRUMP, President          )
              of the United States             )
              et al.,                          )
                  Defendants                   )
              __________________________




                       Videotaped Deposition of Robert Law
                                   Washington, D.C.
                                 December 19, 2018
                                      9:33 a.m.




              Reported by:      Bonnie L. Russo
              Job No. 450079


                                 Magna Legal Services
                                      866-624-6221
                                     www.MagnaLS.com
Case 1:18-cv-01599-WFK-ST Document 150-3 Filed 03/01/19 Page 2 of 274 PageID #: 9174


                                                                             Page 2
         1    Videotaped Deposition of Robert Law held at:

         2

         3

         4

         5                    Mayer Brown, LLP

         6                    1999 K Street, N.W.

         7                    Washington, D.C.

         8

         9

        10

        11

        12

        13

        14

        15

        16

        17

        18    Pursuant to Notice, when were present on behalf

        19    of the respective parties:

        20

        21

        22
Case 1:18-cv-01599-WFK-ST Document 150-3 Filed 03/01/19 Page 3 of 274 PageID #: 9175


                                                                             Page 3
         1    APPEARANCES:
         2    On behalf of the Plaintiffs:
                 MARCUS A. CHRISTIAN, Esq.
         3       VICTORIA E. MURPHY, Esq.
                 MAYER BROWN, LLP
         4       1999 K Street, N.W.
                 Washington, D.C. 20006
         5       202-263-3731
                 mchristian@mayerbrown.com
         6       vmurphy@mayerbrown.com
         7
              On behalf of Defendants:
         8       JAMES R. CHO, Esq.
                 UNITED STATES DEPARTMENT OF JUSTICE
         9       UNITED STATES ATTORNEY'S OFFICE
                 CIVIL DIVISION
        10       Eastern District of New York
                 271 Cadman Plaza East
        11       Brooklyn, New York 11201
                 718-254-6288
        12       james.cho@usdoj.gov
        13
        14    Also Present:
              Kevin Snell, Department of Justice, Federal
        15    Programs Branch
              Liza Shah, United States Citizenship
        16    Immigration Services, Department of Homeland
              Security
        17    David Voigtsberger, Videographer
        18
        19
        20
        21
        22
Case 1:18-cv-01599-WFK-ST Document 150-3 Filed 03/01/19 Page 4 of 274 PageID #: 9176


                                                                             Page 4
         1                      C O N T E N T S
         2    EXAMINATION OF ROBERT LAW                              PAGE
         3    BY MR. CHRISTIAN                                       9
         4
         5
         6                           EXHIBITS
         7
         8    Exhibit 71      Robert Law                             27
                              LinkedIn Profile
         9
              Exhibit 72      An Immigration Reform                  28
        10                    Agenda for the 115th Congress
        11    Exhibit 73      Federation for American                229
                              Immigration Reform
        12
              Exhibit 75      Transcript of Warren                   196
        13                    Neufeld dated 8-9-18
        14    Exhibit 76      E-Mail dated 1-9-18                    86
                              CP_00026624
        15
              Exhibit 77      8 U.S. Code Section 1254a              41
        16                    Temporary protected Status
        17    Exhibit 78      E-Mail Chain                           99
                              dated 10-22-17
        18                    CP_00003698-3699
        19    Exhibit 79      E-Mail Chain                           118
                              dated 11-1-17
        20                    CP_00018701-704
        21    Exhibit 80      E-Mail Chain                           121
                              dated 11-7-17
        22                    DPP_00010995-996
Case 1:18-cv-01599-WFK-ST Document 150-3 Filed 03/01/19 Page 5 of 274 PageID #: 9177


                                                                             Page 5
         1    EXHIBITS (CONTINUED):
         2
              Exhibit 81      E-Mail Chain                           127
         3                    dated 4-13-18
                              DPP_00019763
         4
              Exhibit 82      Department of State                    130
         5                    Recommendation Regarding
                              Temporary Protected Status
         6                    (TPS) for Haiti - 2017
                              DHS_RFPD_00000920-924
         7
              Exhibit 83      TPS Considerations:                    146
         8                    Haiti (October 2017)
                              Natural Disaster
         9                    Background & Overview
                              DPP_00019354-371
        10
              Exhibit 86      E-Mail dated 10-31-17                  162
        11                    CP_00029836
        12    Exhibit 88      E-Mail Chain                           175
                              dated 11-13-17
        13                    DPP_00022234-237
        14    Exhibit 89      E-Mail Chain                           184
                              dated 12-21-17
        15                    CP_00030032-33
        16    Exhibit 90      Federal Register                       188
                              Vol 82, No. 240
        17
              Exhibit 92      Federal Register                       219
        18                    Vol.83. No. 12
        19    Exhibit 94      E-Mail Chain                           191
                              dated 10-24-17
        20                    DPP_00011793-795
        21    Exhibit 95      Memorandum dated 11-3-17               173
                              DPP_00003566-3581
        22
Case 1:18-cv-01599-WFK-ST Document 150-3 Filed 03/01/19 Page 6 of 274 PageID #: 9178


                                                                             Page 6
         1    EXHIBITS (CONTINUED):
         2
              Exhibit 96      E-Mail Chain                           180
         3                    dated 11-6-17
                              DHS_RFPD_00000005
         4
              Exhibit 97      Immigration Priorities                 38
         5                    for the 2017 Presidential
                              Transition
         6
              Exhibit 98      E-Mail Chain                           96
         7                    dated 1-9-18
                              Attachment
         8                    CP_00031717
         9
        10
        11    PREVIOUSLY MARKED EXHIBITS:
        12    Exhibit 1       Section 1254a
                              Temporary Protected Status
        13
        14
        15
        16
        17
        18
        19
        20
        21
        22    (Exhibits included with transcript.)
Case 1:18-cv-01599-WFK-ST Document 150-3 Filed 03/01/19 Page 7 of 274 PageID #: 9179


                                                                             Page 7
         1                    P R O C E E D I N G S

         2

         3                    THE VIDEOGRAPHER:       Good morning.

         4    This is the video deposition of Robert Law in

         5    the matter of Patrick Saget, et al., versus

         6    Donald Trump, President of the United States,

         7    in the United States District Court for the

         8    Eastern District of Virginia.

         9                 Today is December 19, 2019, and the

        10    time is 9:33.

        11                 MR. CHRISTIAN:      I want to make one

        12    correction.      It is the Eastern District of New

        13    York.

        14                 THE VIDEOGRAPHER:       What did I say?

        15                 MR. CHRISTIAN:      Virginia.

        16                 THE VIDEOGRAPHER:       Sorry.    Eastern

        17    District of New York.

        18                 This deposition is being taken at

        19    1999 K Street, Northwest, Washington, D.C., at

        20    the request of Mayer Brown.

        21                 The videographer is Dave

        22    Voigtsberger with Magna Legal Services and the
Case 1:18-cv-01599-WFK-ST Document 150-3 Filed 03/01/19 Page 8 of 274 PageID #: 9180


                                                                             Page 8
         1    court reporter today is Bonnie Russo of Magna

         2    Legal Services.

         3                 Will counsel please introduce

         4    yourselves and who you represent.

         5                 MR. CHRISTIAN:      Marcus Christian on

         6    behalf of the plaintiff.

         7                 MS. MURPHY:     Victoria Murphy on

         8    behalf of the plaintiff.

         9                 MR. CHO:     Good morning.      James Cho

        10    with the U.S. Attorney's Office on behalf of

        11    the government.

        12                 MR. SNELL:     Kevin Snell, Civil

        13    Division of Federal Programs Branch on behalf

        14    of the government.

        15                 MS. SHAH:     Liza Shah, United States

        16    Citizenship and Immigration Services on behalf

        17    of the government.

        18                 THE VIDEOGRAPHER:       Will the court

        19    reporter please swear in the witness.

        20

        21

        22
Case 1:18-cv-01599-WFK-ST Document 150-3 Filed 03/01/19 Page 9 of 274 PageID #: 9181


                                                                             Page 9
         1                           ROBERT LAW,

         2    being first duly sworn, to tell the truth, the

         3         whole truth and nothing but the truth,

         4                       testified as follows:

         5           EXAMINATION BY COUNSEL FOR PLAINTIFF

         6                 BY MR. CHRISTIAN:

         7         Q.      Good morning, Mr. Law.        I'm going to

         8    spend a little time doing a little background

         9    and general instructions before I get into the

        10    general questions.

        11                 So you've already stated your name.

        12    Have you stated your name?

        13                 Please state your name.

        14         A.      Robert Law.

        15         Q.      Okay.    And have you ever been

        16    deposed before?

        17         A.      No.

        18         Q.      Obviously, this deposition is being

        19    transcribed and it's often helpful to be clear

        20    and not say things like uh-huh and say yes and

        21    no and be clear.

        22                 And also, what we'll try to do, the
Case 1:18-cv-01599-WFK-ST Document 150-3 Filed 03/01/19 Page 10 of 274 PageID #:
                                    9182

                                                                         Page 10
       1    lawyers will try to do and we'll all try to do

       2    is try not to talk over each other because she

       3    will have a difficult time recording if we

       4    speak over one another.

       5                 And as you have just taken an oath,

       6    this seems like a silly point but it's good to

       7    remind people that you have taken an oath to

       8    tell the truth and the whole truth, and that's

       9    the same oath you would take if you were going

      10    to testify in court.

      11                 Do you understand that?

      12         A.      I do.

      13         Q.      And if I ask a question that you

      14    don't understand for some reason, please let me

      15    know so I can rephrase it.          Okay?

      16         A.      Okay.

      17         Q.      If you need to take a break, please

      18    let your attorney know and we will finish a

      19    line of questioning and if we are in the middle

      20    of it, we will see what we can do about a

      21    break.    Is that clear?

      22         A.      Yes.
Case 1:18-cv-01599-WFK-ST Document 150-3 Filed 03/01/19 Page 11 of 274 PageID #:
                                    9183

                                                                         Page 11
       1         Q.      If you want to talk to your attorney

       2    at any point, that's not a problem.            I will

       3    just ask basically if there is a question

       4    pending or you are in the middle of the answer,

       5    either answer the question or finish speaking

       6    before you speak with your attorney, unless you

       7    need to talk with her about a matter of

       8    privilege.

       9         A.      Okay.

      10         Q.      And sometimes it happens that you

      11    will answer a question as completely as you can

      12    and then later, you will remember some

      13    additional information and perhaps some

      14    clarification to an earlier question.

      15                 If that happens to you, please let

      16    us know that you would like to add something to

      17    something you answered to a question you

      18    answered earlier, and we will try to -- we will

      19    allow you an opportunity to do that.             That way

      20    you can have a complete answer.

      21                 Will you agree to do that?

      22         A.      Yes.
Case 1:18-cv-01599-WFK-ST Document 150-3 Filed 03/01/19 Page 12 of 274 PageID #:
                                    9184

                                                                         Page 12
       1         Q.      In addition, sometimes people

       2    remember that a question before wasn't -- an

       3    answer wasn't completely accurate.            If you come

       4    -- comes to mind later on where you recall that

       5    an answer wasn't completely accurate, will you

       6    please let us know and make any necessary

       7    corrections to your answer?

       8         A.      Yes.

       9         Q.      And if you're answering a question

      10    and you think of some documents that might help

      11    you remember your answer or might help you

      12    provide a more accurate answer, if you tell us

      13    and we can provide them, we will be happy to

      14    provide them.       Will you please let us know?

      15         A.      Yes.

      16         Q.      So another thing, it is important

      17    for us to get full, complete and accurate

      18    answers.     So I'm going to ask you this and it's

      19    not because I want to pry into your business,

      20    but it's just a matter of course.

      21                 Are you taking any medication or

      22    drugs or anything containing alcohol that might
Case 1:18-cv-01599-WFK-ST Document 150-3 Filed 03/01/19 Page 13 of 274 PageID #:
                                    9185

                                                                         Page 13
       1    make it difficult for you to understand or

       2    answer my questions today?

       3         A.      No.

       4         Q.      Are you ill at all today?

       5         A.      No.

       6         Q.      All right.     So have you ever been in

       7    a lawsuit before?

       8         A.      Could you --

       9                 MR. CHO:     Object to the form.

      10                 You can answer.

      11                 THE WITNESS:      Can you clarify what

      12    you mean by that?

      13                 BY MR. CHRISTIAN:

      14         Q.      Have you ever been a party in a

      15    lawsuit before?

      16         A.      Yes, when I was in high school as a

      17    lifeguard, there was an incident that occurred

      18    at the pool, but then the case -- I was just

      19    named because I worked there at the time.

      20         Q.      Okay.

      21         A.      Whatever the outcome of that was, I

      22    have no idea.
Case 1:18-cv-01599-WFK-ST Document 150-3 Filed 03/01/19 Page 14 of 274 PageID #:
                                    9186

                                                                         Page 14
       1         Q.      So you were a witness?

       2         A.      I was a witness when it happened,

       3    but if there was a trial, I was never involved

       4    in it.

       5         Q.      Have you been a witness in any other

       6    legal proceedings?

       7         A.      I have not.

       8         Q.      Okay.    So let's -- let's take a look

       9    at your background, just overall, you have a

      10    college degree, a bachelor's degree?

      11         A.      Yes.

      12         Q.      And a law degree?

      13         A.      Yes.

      14         Q.      So tell me about -- where did you go

      15    to college?

      16         A.      I graduated from the University of

      17    Virginia.

      18         Q.      What year was that?

      19         A.      2007.

      20         Q.      Were you -- did you grow up in

      21    Virginia?

      22         A.      I did.
Case 1:18-cv-01599-WFK-ST Document 150-3 Filed 03/01/19 Page 15 of 274 PageID #:
                                    9187

                                                                         Page 15
       1         Q.      And what did you study?

       2         A.      History.

       3         Q.      And when you graduated from the

       4    University of Virginia, what did you do next?

       5         A.      I went to law school.

       6         Q.      And where was that?

       7         A.      Catholic University.

       8         Q.      And what year did you graduate?

       9         A.      2010.

      10         Q.      During the course of law school,

      11    were you on any law review?

      12         A.      Yes, I was.

      13         Q.      Which one?

      14         A.      I was on the Catholic University Law

      15    Review.

      16         Q.      All right.     And did you have any

      17    particular roles or positions on the law

      18    review?

      19         A.      I was an editor.

      20         Q.      And any organizations you were a

      21    member of during law school?

      22         A.      I was on the honor board for a year,
Case 1:18-cv-01599-WFK-ST Document 150-3 Filed 03/01/19 Page 16 of 274 PageID #:
                                    9188

                                                                         Page 16
       1    maybe two.

       2         Q.      Tell us about the honor board.

       3         A.      You know, actually, we were very

       4    inactive, but if someone had been -- I guess

       5    dealt with plagiarism or in a law review

       6    article or concerns about the academic

       7    integrity of an exam, they would be referred to

       8    the board.

       9         Q.      Was that related to the University

      10    of Virginia honor code, were you --

      11         A.      Well, this was at Catholic

      12    University.

      13         Q.      I'm sorry, Catholic.

      14         A.      Because of the University of

      15    Virginia honor code, that is why I volunteered

      16    to be a part of the Catholic University honor

      17    code.

      18         Q.      All right.     And I didn't ask, but

      19    were you involved in any organizations, school

      20    organizations as an undergraduate?

      21         A.      I was in a fraternity.

      22         Q.      Which fraternity?
Case 1:18-cv-01599-WFK-ST Document 150-3 Filed 03/01/19 Page 17 of 274 PageID #:
                                    9189

                                                                         Page 17
       1           A.    Sigma Phi.

       2           Q.    And so during the course of law

       3    school, either during breaks or during the

       4    sessions, were you -- did you have any jobs or

       5    internships?

       6           A.    I did.

       7           Q.    Tell us about those.

       8           A.    First summer, I worked at the

       9    general counsel's office at Catholic

      10    University.      Second summer, I worked at

      11    Occidental Petroleum in their government

      12    relations office, and I kept working part-time

      13    during my third year.

      14         Q.      So let's talk about the first

      15    summer.     Was that a paying intern -- paying

      16    job?

      17         A.      Yes, it was.

      18         Q.      And the second summer was a paying

      19    job?

      20         A.      Yes, it was.

      21         Q.      And what were your duties and

      22    responsibilities working in your second summer
Case 1:18-cv-01599-WFK-ST Document 150-3 Filed 03/01/19 Page 18 of 274 PageID #:
                                    9190

                                                                         Page 18
       1    job and during your third year?

       2         A.      At Occidental Petroleum?

       3         Q.      Yes.

       4         A.      I would attend congressional

       5    hearings, take notes, things that had to do

       6    with energy and everything that dealt with oil

       7    and gas for Occidental Petroleum.

       8         Q.      And during the course of that job,

       9    did you interact with congressional staffers?

      10         A.      Yes.

      11         Q.      And so when did you stop working for

      12    Occidental Petroleum?

      13         A.      When I graduated law school about

      14    May 2010.

      15         Q.      So what did you do after you

      16    graduated from law school in May 2010?

      17         A.      I started studying for the bar exam,

      18    took the bar exam, and then subsequently moved

      19    to Ann Arbor, Michigan, because my wife was

      20    going to graduate school at the University of

      21    Michigan.

      22         Q.      And what did you do in Ann Arbor,
Case 1:18-cv-01599-WFK-ST Document 150-3 Filed 03/01/19 Page 19 of 274 PageID #:
                                    9191

                                                                         Page 19
       1    Michigan?

       2         A.      For the two years that I was there,

       3    I did contract legal work.

       4         Q.      With a particular -- did you work

       5    with a particular organization that arranged

       6    for opportunities for you or were you

       7    independent?

       8         A.      No, there were two -- at least two

       9    different organizations that would staff

      10    attorneys for short-term projects.

      11         Q.      Okay.    What were they?

      12         A.      The companies?

      13         Q.      The organizations, yes.

      14         A.      Lumen Legal and Kelly Legal

      15    Services, something along those lines.

      16         Q.      Now, did you -- did you work with

      17    them simultaneously or were there particular

      18    periods in which you worked with one or the

      19    other?

      20         A.      It would be -- just be one at a

      21    time.

      22         Q.      And so, let's say starting in --
Case 1:18-cv-01599-WFK-ST Document 150-3 Filed 03/01/19 Page 20 of 274 PageID #:
                                    9192

                                                                         Page 20
       1    working from May 2010, if you could just tell

       2    us, like, if you worked for Kelly or the other

       3    one, kind of what were the periods?

       4         A.      I don't know that I'm going to have

       5    that type of specificity.          Some projects were

       6    months, some were weeks.         I didn't start until

       7    November after I found out I had passed the bar

       8    exam.

       9         Q.      All right.     So November of 2010, and

      10    you were doing this contract work from November

      11    of 2010 until when?

      12         A.      Until December -- until December

      13    2012.     However, I moved back to D.C. in the

      14    summer of 2012.

      15         Q.      Okay.    So you worked remotely from

      16    the summer of 2012 to December 2012 on

      17    projects?

      18         A.      No.   I just did it in Washington,

      19    D.C., instead of doing it in Michigan.

      20         Q.      For the same?

      21         A.      And there were other companies as

      22    well.
Case 1:18-cv-01599-WFK-ST Document 150-3 Filed 03/01/19 Page 21 of 274 PageID #:
                                    9193

                                                                         Page 21
       1         Q.      What types of -- during the course

       2    of your time as a contract attorney, what types

       3    of legal work did you do?

       4                 MR. CHO:     Object to the form, and

       5    certainly your work I assume is covered by the

       6    attorney-client privilege, so you can speak in

       7    broad terms but be careful about revealing any

       8    attorney-client privilege communications.

       9                 You can answer.

      10                 THE WITNESS:      It's -- there were --

      11    it was mostly litigation, antitrust and Foreign

      12    Corrupt Practice Act.

      13                 BY MR. CHRISTIAN:

      14         Q.      Did you do any work related to

      15    immigration?

      16         A.      No.

      17         Q.      So between December of 2012 and

      18    early 2013 -- well, let's -- what did you do

      19    next after you finished up as a contract

      20    attorney?

      21         A.      I started working at the Federation

      22    for American Immigration Reform in January
Case 1:18-cv-01599-WFK-ST Document 150-3 Filed 03/01/19 Page 22 of 274 PageID #:
                                    9194

                                                                         Page 22
       1    2013.

       2         Q.      And when -- when did you begin

       3    interviewing for that job?

       4         A.      Probably about October of 2012.

       5         Q.      And how did you -- how did you come

       6    to apply for that job?

       7         A.      It was -- there was an opening and

       8    someone that I knew from law school networking

       9    recommended it to me.

      10         Q.      Was this a friend?       Who was it that

      11    had recommended it to you?

      12         A.      John Zadronzy.

      13         Q.      And what was the specific job that

      14    you were applying for?

      15         A.      Government relations counsel.

      16         Q.      And what were the duties and

      17    responsibilities of that?

      18         A.      As an attorney, to do policy work,

      19    track legislation, assist congressional offices

      20    with legislation, provide analysis and, you

      21    know, track hearings.

      22         Q.      Were there other organizations or
Case 1:18-cv-01599-WFK-ST Document 150-3 Filed 03/01/19 Page 23 of 274 PageID #:
                                    9195

                                                                         Page 23
       1    companies that you applied for at the same time

       2    when you were a candidate for -- is it known --

       3    for the Federation for American Immigration

       4    Reform, also known as FAIR?

       5         A.      That's correct, FAIR.

       6         Q.      When you were applying for FAIR,

       7    were you applying at other places?

       8         A.      I had applied at one other place,

       9    yes.

      10         Q.      What was the one other place?

      11         A.      CACI, C-A-C-I, it's a -- I think

      12    it's, like, a defense contractor or some sort

      13    of a government contractor.

      14         Q.      Okay.    And I assume -- well, I

      15    shouldn't assume.

      16                 So was it a situation where you

      17    chose the job with FAIR over CACI or --

      18         A.      Yes.    I had actually accepted the

      19    CACI job and then subsequently was offered the

      20    job at FAIR and I chose that job.

      21         Q.      I see.    Okay.    So tell me about

      22    FAIR, exactly, your first job you mentioned.
Case 1:18-cv-01599-WFK-ST Document 150-3 Filed 03/01/19 Page 24 of 274 PageID #:
                                    9196

                                                                         Page 24
       1                 What were your duties and

       2    responsibilities for that job at FAIR?

       3         A.      I think I just answered that a

       4    second ago, legislation, meeting with members

       5    of Congress.

       6         Q.      Right.    And so you were meeting with

       7    members of Congress and that is what you were

       8    doing, but you were talking about particular

       9    types of content, policies, et cetera.

      10                 What was the content, subject matter

      11    of what you were doing?

      12         A.      Immigration.

      13         Q.      Okay.    Any particular policies you

      14    were advocating for at that particular time?

      15         A.      Enforcing our immigration laws,

      16    E-Verify.     In 2013, there was the gang of eight

      17    legislation that consumed a lot of my time.

      18         Q.      When you were doing -- when you

      19    started off at that job, was there any CLE or

      20    other educational opportunities that you took

      21    advantage of to learn the subject matter?

      22         A.      Not through CLE, no.
Case 1:18-cv-01599-WFK-ST Document 150-3 Filed 03/01/19 Page 25 of 274 PageID #:
                                    9197

                                                                         Page 25
       1         Q.      What types of educational

       2    opportunities did you have to learn,

       3    immigration law?

       4         A.      Reading the INA and legislation.

       5         Q.      Okay.

       6         A.      Materials that are available.

       7         Q.      Self-study?

       8         A.      Yes.

       9         Q.      No specific coursework?

      10         A.      No specific coursework.         I mean,

      11    obviously, my supervisors at FAIR taught me as

      12    well.

      13         Q.      So you had mentors in the

      14    organization?

      15                 MR. CHO:     Object to the form.

      16                 Do you want him to answer that

      17    question or was that a statement?

      18                 BY MR. CHRISTIAN:

      19         Q.      I mean, is it fair to say you had

      20    mentors in the organization?

      21         A.      Yes, that's fair.

      22         Q.      Who helped teach you?
Case 1:18-cv-01599-WFK-ST Document 150-3 Filed 03/01/19 Page 26 of 274 PageID #:
                                    9198

                                                                         Page 26
       1         A.      Yes.

       2         Q.      So I -- so your next position after

       3    your original role, what was that?            Did you

       4    have -- come a time when you took on a

       5    different role?

       6         A.      Yes, I was promoted to senior

       7    government relations counsel.

       8         Q.      And what was the time period when

       9    you held that position, senior?

      10         A.      I don't recall the specifics, but I

      11    believe it was sometime in 2014 is when that

      12    started.

      13         Q.      And was that the position you held

      14    for the remainder of your time?

      15         A.      No, I was promoted again to the

      16    director of government relations.

      17         Q.      And approximately when did that

      18    happen, do you recall?

      19         A.      I think around 2015, maybe the end

      20    of 2014.

      21         Q.      All right.     And that was the final

      22    position?
Case 1:18-cv-01599-WFK-ST Document 150-3 Filed 03/01/19 Page 27 of 274 PageID #:
                                    9199

                                                                         Page 27
       1         A.      That was the final position.

       2         Q.      Okay.    I would like to -- so this

       3    will be -- so one thing I would like to do is

       4    -- so what I'm going to do is, I have asked you

       5    a few things about your resumé.

       6                 I'm going to hand this to the court

       7    reporter to be marked as Exhibit 71.             It's

       8    basically -- I have copies for you.            It's

       9    basically your LinkedIn page.

      10                 (Deposition Exhibit 71 was marked

      11    for identification.)

      12                 BY MR. CHRISTIAN:

      13         Q.      Does your LinkedIn page, which is

      14    marked as Exhibit No. 71, accurately reflect

      15    your career and educational history?

      16         A.      I don't have the contract work on my

      17    LinkedIn page, but what is on there, to the

      18    best of my recollection, reflects the time

      19    periods of various roles that I held.

      20         Q.      All right.     So now I would like to

      21    turn to what will be marked as Exhibit No. 72.

      22    It's an immigration reform agenda for the 115th
Case 1:18-cv-01599-WFK-ST Document 150-3 Filed 03/01/19 Page 28 of 274 PageID #:
                                    9200

                                                                         Page 28
       1    Congress.

       2                  (Deposition Exhibit 72 was marked

       3    for identification.)

       4                 MR. CHO:     Do you have a stapler

       5    or -- it's a multi-page document, right, just

       6    to kind of stay organized.

       7                 MR. CHRISTIAN:      Absolutely.      We will

       8    get one.

       9                 BY MR. CHRISTIAN:

      10         Q.      I apologize for the delay, Mr. Law,

      11    for office supply timeout here.

      12                 So, we have Exhibit No. 72 in front

      13    of you.     Would you tell me what that is?

      14                 First, do you recognize it?

      15         A.      Yes, I recognize this.

      16         Q.      So what I would like to do is --

      17    what is this?

      18         A.      This is the congressional agenda

      19    that FAIR put out for the 115th Congress, ideal

      20    proposed legislation that congress should

      21    consider.

      22         Q.      What if any role did you have in
Case 1:18-cv-01599-WFK-ST Document 150-3 Filed 03/01/19 Page 29 of 274 PageID #:
                                    9201

                                                                         Page 29
       1    producing this agenda?

       2         A.      As I recall, I probably had drafted

       3    some of the content and then reviewed the

       4    materials once other staff had compiled most of

       5    the document.       So I reviewed it before it was

       6    sent out for publication.

       7         Q.      So you had an editorial role in the

       8    production of this?

       9                 MR. CHO:     Objection to form.

      10                 You can answer.

      11                 THE WITNESS:      Yes.

      12                 BY MR. CHRISTIAN:

      13         Q.      And before this would be published,

      14    did you have to approve its contents?

      15                 MR. CHO:     Objection to form.

      16                 You can answer.

      17                 THE WITNESS:      Yes.

      18                 BY MR. CHRISTIAN:

      19         Q.      And did you approve the content

      20    before it was published?

      21         A.      Yes.

      22         Q.      So let's turn to Page 4.         Let's see
Case 1:18-cv-01599-WFK-ST Document 150-3 Filed 03/01/19 Page 30 of 274 PageID #:
                                    9202

                                                                         Page 30
       1    here.     I'm looking for -- I'm going to go down

       2    the page a little bit and I believe it refers

       3    to a number of things.

       4                 So if you look at the bullet points

       5    at the top of Page 4, the fourth bullet point.

       6                 Would you please read that?

       7         A.      Out loud?

       8         Q.      Yes, out loud.

       9                 MR. CHO:     Well, the document speaks

      10    for itself.      Maybe you can point him in the

      11    right direction.       I'm not sure which bullet

      12    point you're referring to.

      13                 BY MR. CHRISTIAN:

      14         Q.      Sure.    It's the fourth one.        So what

      15    I'll do, is I will make it easier.            The fourth

      16    bullet points reads as follows, and please

      17    correct -- when I'm finished, please, if I

      18    misstated somehow, please point it out to me

      19    and I'll correct it.

      20                               "Restrict temporary

      21    protected status, TPS, to aliens legally

      22    present in the U.S. when an event that triggers
Case 1:18-cv-01599-WFK-ST Document 150-3 Filed 03/01/19 Page 31 of 274 PageID #:
                                    9203

                                                                         Page 31
       1    TPS designation occurs."

       2                               Did I read that

       3    correctly, Mr. Law?

       4           A.    Yes.

       5           Q.    And so what was the basis for that

       6    recommendation?

       7                 MR. CHO:     Object to the form.

       8                 You can answer.

       9                 THE WITNESS:      The basis for that

      10    recommendation would appear to be that aliens

      11    who are unlawfully present had no intention of

      12    returning to their home country and thus, you

      13    know, the underlying premise of TPS is, it was

      14    understood from congressional intent, was

      15    because individuals could not return to their

      16    home country and that seemed to be, you know,

      17    the population such as a student who couldn't

      18    return, and the statute was put in place to

      19    prevent those individuals, who through no fault

      20    of their own, could not return to their home

      21    country, so that's what the thinking I believe

      22    was.
Case 1:18-cv-01599-WFK-ST Document 150-3 Filed 03/01/19 Page 32 of 274 PageID #:
                                    9204

                                                                         Page 32
       1                 BY MR. CHRISTIAN:

       2         Q.      Okay.    So based on your answer, I'm

       3    gathering that you have done some -- based on

       4    your training and experience, you have done

       5    some reading of the legislative history of this

       6    TPS statute?

       7         A.      Yes.    At some time, yes.

       8         Q.      And if I am misstating it, please

       9    correct it.

      10                 So one of the enumerated reasons for

      11    passing the TPS statute was to, as you

      12    understand it, to provide protections for a

      13    student studying in the U.S.?

      14         A.      That was just an example that I

      15    gave.     The understanding is that it was to give

      16    temporary status to individuals who were unable

      17    to return to their country at the end of their

      18    authorized stay due to a condition that

      19    resulted in the designation.

      20                 MR. CHO:     I didn't want to

      21    interrupt, but object to the form and also

      22    calls for legal a conclusion.
Case 1:18-cv-01599-WFK-ST Document 150-3 Filed 03/01/19 Page 33 of 274 PageID #:
                                    9205

                                                                         Page 33
       1                 MR. CHRISTIAN:      Well, I asked him if

       2    it was enumerated, so it doesn't call for a

       3    legal conclusion, it calls for his recollection

       4    of what it said.

       5                 MR. CHO:     Well, the record is what

       6    it is.

       7                 MR. CHRISTIAN:      Okay.

       8                 BY MR. CHRISTIAN:

       9         Q.      Also on Page 4, let's see here.

      10                 So it's the one, two, three, four,

      11    five, and what I will do is, just to make sure

      12    we are looking at the same thing.

      13                 It says, as I understand, it reads

      14    as follows:      "Reform the TPS asylum and refugee

      15    programs to prohibit granting such status to

      16    gang members."

      17                 Is that an accurate reading of that

      18    bullet?

      19         A.      Yes, that is.

      20         Q.      Let's turn to Page No. 9, please.

      21    Get my bearings here.

      22                 So we are looking at the last bullet
Case 1:18-cv-01599-WFK-ST Document 150-3 Filed 03/01/19 Page 34 of 274 PageID #:
                                    9206

                                                                         Page 34
       1    point on the page and I'll read it just -- so

       2    under the heading:        "Stop Illegal Immigration

       3    Fraud," the bullet point reads as follows:

       4    "Reform or eliminate immigration programs with

       5    notably high rates of fraud and abuse (i.e.,

       6    TPS and asylum, H-1B visas, EB-5, religious

       7    work or visa programs, et cetera)."

       8                 Did I read that correctly, Mr. Law?

       9         A.      I believe the heading is:         "Stop

      10    Legal Immigration Fraud."          I think you may have

      11    said illegal immigration fraud.

      12         Q.      I'm sorry.     Okay.    So "Stop Legal

      13    Immigration Fraud."

      14         A.      But the bullet was read correctly.

      15         Q.      Thank you for the correction.

      16                 And so, in your interview for your

      17    current job, as far as you recall, do you

      18    remember any conversation about your interest

      19    in eliminating large areas of immigration

      20    framework that existed in the law when you took

      21    your job?

      22                 MR. CHO:     Object to the form.
Case 1:18-cv-01599-WFK-ST Document 150-3 Filed 03/01/19 Page 35 of 274 PageID #:
                                    9207

                                                                         Page 35
       1                 The job you are referring to, that

       2    he holds right now?

       3                 MR. CHRISTIAN:       His current -- his

       4    current role, yes.

       5                 MR. CHO:     Okay.    Well, there is a

       6    lot of missing foundation there, but you can

       7    answer if you can.

       8                 THE WITNESS:      I don't believe I was

       9    calling for the elimination of large frames of

      10    our immigration system, but I don't recall

      11    those types of conversations in the interview

      12    process.

      13                 BY MR. CHRISTIAN:

      14         Q.      All right.     Let's see here.

      15                 On Page 3 to 4, and I'll just touch

      16    on some areas of the agenda:          "Prohibiting

      17    Access to Immigration Benefits."

      18                 MR. CHO:     I'm sorry.     Where are you?

      19                 MR. CHRISTIAN:       We are on

      20    legislative agenda on Pages 3 to 4.

      21                 MR. CHO:     Okay.    Is there a specific

      22    bullet point you're referring to?
Case 1:18-cv-01599-WFK-ST Document 150-3 Filed 03/01/19 Page 36 of 274 PageID #:
                                    9208

                                                                         Page 36
       1                 MR. CHRISTIAN:       Sure.    I'll --

       2                 BY MR. CHRISTIAN:

       3         Q.      So we are looking at under:

       4    "Implement a secure and efficient emission and

       5    removal process," the second bullet would be --

       6    and I will read it just to make clear which one

       7    it is:    "Prohibit DHS from granting immigration

       8    benefits until all background checks of

       9    applicants are completed to the satisfaction of

      10    DHS."

      11                 So that's -- did I read that

      12    correctly?

      13         A.      You read that correctly.

      14                 MR. CHO:     Objection.      The document

      15    speaks for itself.        Okay.

      16                 BY MR. CHRISTIAN:

      17         Q.      And the next one is:         "Repeal the

      18    visa waiver program."

      19                 MR. CHO:     Same objection.

      20                 You can answer.

      21                 THE WITNESS:      You read that

      22    correctly.
Case 1:18-cv-01599-WFK-ST Document 150-3 Filed 03/01/19 Page 37 of 274 PageID #:
                                    9209

                                                                         Page 37
       1                 BY MR. CHRISTIAN:

       2         Q.      Okay.    Thank you.     Now we're going

       3    to go back to 8 to 9.

       4                 And under the -- there are three

       5    bullets, the first three bullets on the page.

       6                 MR. CHO:     I'm sorry, Page 8 or 9,

       7    because 8 only has two bullet points.

       8                 MR. CHRISTIAN:      I apologize.

       9                 BY MR. CHRISTIAN:

      10         Q.      Yes.    Page 9, the page with more

      11    than two bullet points under the third -- three

      12    bullet points, top three bullet points, there

      13    is a sentence:       "FAIR believes that a

      14    sustainable level of immigration is no more

      15    than 300,000 annually."

      16                 Mr. Law, how was that number

      17    determined, 300,000?

      18                 MR. CHO:     Object to the form.

      19                 Answer if you know.

      20                 THE WITNESS:      I don't recall the

      21    specific methodology that went into that, but

      22    it was my understanding that that was a
Case 1:18-cv-01599-WFK-ST Document 150-3 Filed 03/01/19 Page 38 of 274 PageID #:
                                    9210

                                                                         Page 38
       1    historical level of legal immigration.

       2                 MR. CHRISTIAN:      All right.      So I

       3    would like to -- now we are going to introduce

       4    -- this will be out of order, but No. 97.

       5                 (Deposition Exhibit 97 was marked

       6    for identification.)

       7                 MR. CHO:     The clip is fine, as long

       8    as it's attached.

       9                 BY MR. CHRISTIAN:

      10          Q.     I want to look at the bottom of Page

      11    15.    When you get a chance, just let me know

      12    when you are ready.

      13                 So the last bullet on Page 15, and

      14    it goes on to Page 16, so what I am going to do

      15    here is, just to put on the record what I am

      16    talking about here.        I will read this bullet.

      17                 "DHS must issue regulations making

      18    illegal aliens ineligible for TPS.            The

      19    secretary of Homeland Security must revoke TPS

      20    for any country that has received more than two

      21    renewals.     Future grants on TPS must occur only

      22    in limited circumstances."
Case 1:18-cv-01599-WFK-ST Document 150-3 Filed 03/01/19 Page 39 of 274 PageID #:
                                    9211

                                                                         Page 39
       1                 So let me take a step back.          I

       2    didn't ask you, Mr. Law, are you familiar with

       3    this document?

       4         A.      I am familiar with it.

       5         Q.      And what was your role, if any, in

       6    the production of this document?

       7         A.      I provided some of the content, but

       8    as you can see, there were a number of authors

       9    on it.    I didn't have as large a role in this

      10    as I did in the congressional agenda.

      11         Q.      Is it -- just to be clear, did you

      12    -- were you a reviewer of the entire document

      13    before it was published?

      14         A.      I believe I did review it, yes.

      15         Q.      And so -- sorry to jump back and

      16    forth.

      17                 So the -- turning back to Page 15 to

      18    16, I would like to ask a couple of questions

      19    related to that.

      20                 So first of all, there is an idea

      21    that a limit of two renewals, more than two

      22    renewals.     Where did that idea come from to
Case 1:18-cv-01599-WFK-ST Document 150-3 Filed 03/01/19 Page 40 of 274 PageID #:
                                    9212

                                                                          Page 40
       1    your knowledge?

       2                 MR. CHO:     Object to the form.

       3                 You can answer.

       4                 THE WITNESS:      I don't know.      I

       5    didn't draft that one.

       6                 BY MR. CHRISTIAN:

       7         Q.      And so, did you ever, during the

       8    course of your employment with FAIR, hear about

       9    any idea of the significance of only two

      10    renewals?

      11                 MR. CHO:     Objection to form.

      12                 THE WITNESS:      No.

      13                 BY MR. CHRISTIAN:

      14         Q.      Based on your understanding of the

      15    statute, how does the number -- is the number

      16    of two renewals consistent with the current

      17    statute?

      18                 MR. CHO:     Object to the form.         Calls

      19    for a legal conclusion.

      20                 You can answer.

      21                 THE WITNESS:      Do you have the

      22    statute available?
Case 1:18-cv-01599-WFK-ST Document 150-3 Filed 03/01/19 Page 41 of 274 PageID #:
                                    9213

                                                                         Page 41
       1                 BY MR. CHRISTIAN:

       2         Q.      Yes, I do, actually.

       3                 That would be, I believe it's, am I

       4    correct, 77?      Let me just make sure before we

       5    mark it down.

       6                 Yes, it's 77.      We will have to

       7    staple this one.

       8                 (Deposition Exhibit 77 was marked

       9    for identification.)

      10                 MR. CHO:     Why don't we staple it to

      11    stay organized here.        There you go.

      12                 I just want to note that Exhibit 77

      13    was pulled, it appears, from Cornell's website.

      14    I'm assuming this is the statute as it is

      15    today, but I haven't done a side-by-side

      16    comparison with the official statute.

      17                 So, you know, Westlaw-type printout

      18    or some other copy is always more reliable,

      19    but...

      20                 MR. CHRISTIAN:      Absolutely.      I

      21    appreciate you pointing that out.            We will

      22    request a Westlaw printout.
Case 1:18-cv-01599-WFK-ST Document 150-3 Filed 03/01/19 Page 42 of 274 PageID #:
                                    9214

                                                                         Page 42
       1                 MR. CHO:     Although I believe this

       2    was a prior exhibit at a prior deposition as

       3    well, KA-1 actually, if you want to use that

       4    one instead.

       5                 MR. CHRISTIAN:       Absolutely.     We will

       6    go with KA-1.

       7                 MR. CHO:     I have my copy.      Do you

       8    want to use the official marked copy of KA-1?

       9                 Do you have the original exhibit?

      10                 THE REPORTER:      No.

      11                 MR. CHRISTIAN:       We will probably

      12    need to -- you may have marked yours up.              Make

      13    sure we are all reading from the same sheet.

      14                 MR. CHO:     You can make a copy of it.

      15    I don't think I marked it up other than writing

      16    KA-1 on it.

      17                 MR. CHRISTIAN:       Okay.   Thank you

      18    very much.

      19                 MR. CHO:     Sure.

      20                 THE WITNESS:      Could you please

      21    repeat the question.

      22                 BY MR. CHRISTIAN:
Case 1:18-cv-01599-WFK-ST Document 150-3 Filed 03/01/19 Page 43 of 274 PageID #:
                                    9215

                                                                         Page 43
       1         Q.      Basically, to your -- based on your

       2    understanding of the TPS statute, is there any

       3    language in the current statute that makes any

       4    reference to a limit on the number of renewals?

       5         A.      What I just read, I did not see a

       6    specific limit.

       7                 MR. CHO:     Just to be clear, the

       8    document you reviewed was Exhibit 77?

       9                 MR. CHRISTIAN:      Right.

      10                 BY MR. CHRISTIAN:

      11         Q.      And I would like to provide what is

      12    -- so KA-1 for you to take a look at.

      13    Obviously take as much time as you need because

      14    counsel was good to point out that that was not

      15    official text.

      16         A.      After reviewing what is KA-1, same

      17    answer.

      18         Q.      And that was that you didn't see any

      19    limitation of two years?

      20         A.      I did not see two renewals.

      21         Q.      Or any limitation of number of

      22    renewals?
Case 1:18-cv-01599-WFK-ST Document 150-3 Filed 03/01/19 Page 44 of 274 PageID #:
                                    9216

                                                                         Page 44
       1         A.      I did not.

       2                 MR. CHO:     Objection to form.       The

       3    document speaks for itself.          Calls for a legal

       4    conclusion.

       5                 You can answer.

       6                 THE WITNESS:      No, I did not.

       7                 BY MR. CHRISTIAN:

       8         Q.      Thank you.

       9                 So based upon your training as an

      10    attorney, given the current statute as you just

      11    reviewed, what would have to happen to impose a

      12    limitation on the number of renewals?

      13                 MR. CHO:     Objection to form.       He is

      14    not here as an expert.         He is here as a fact

      15    witness.     Objection.     Calls for a legal

      16    conclusion.

      17                 You can answer if you can.

      18                 THE WITNESS:      I'm not in the

      19    capacity as an attorney.         I went to law school

      20    but I am a policy advisor.

      21                 BY MR. CHRISTIAN:

      22         Q.      So a policy advisor who wanted to
Case 1:18-cv-01599-WFK-ST Document 150-3 Filed 03/01/19 Page 45 of 274 PageID #:
                                    9217

                                                                         Page 45
       1    have a two renewal limitation that is not

       2    listed in the statute, what types of -- what

       3    changes would you need to effectuate that?

       4                 MR. CHO:     Object to the form.

       5    Mischaracterizes prior testimony.            Misstates

       6    facts in the record.        He hasn't testified to

       7    any position on this two-term renewal.

       8                 BY MR. CHRISTIAN:

       9         Q.      As a -- let me just take a couple

      10    steps back to make sure that I am understanding

      11    where I have the same facts to work from.

      12                 You reviewed this document that we

      13    have entered as Exhibit No. 97, the immigration

      14    priorities for the 2017 presidential

      15    transition, correct?

      16         A.      Yes, I reviewed this.

      17         Q.      You reviewed the entire document,

      18    and that document included a limitation, a

      19    policy recommendation for two renewals, a

      20    limitation of two renewals; is that correct?

      21                 MR. CHO:     Objection to form.       The

      22    document speaks for itself.
Case 1:18-cv-01599-WFK-ST Document 150-3 Filed 03/01/19 Page 46 of 274 PageID #:
                                    9218

                                                                         Page 46
       1                 You can answer.

       2                 THE WITNESS:      The document says

       3    that.

       4                 BY MR. CHRISTIAN:

       5         Q.      And so as policy director for FAIR,

       6    what would have to happen for that limitation

       7    to take effect given the TPS statute?

       8                 MR. CHO:     Objection to form.       Calls

       9    for a legal conclusion.         He is not currently at

      10    FAIR.

      11                 MR. CHRISTIAN:      He was at FAIR at

      12    the time.

      13                 MR. CHO:     Okay, right, but you asked

      14    about his current position now.

      15                 MR. CHRISTIAN:      Okay.    Thank you for

      16    pointing that out.

      17                 MR. CHO:     I am just trying to place

      18    this understanding --

      19                 MR. CHRISTIAN:      Absolutely.

      20                 BY MR. CHRISTIAN:

      21         Q.      So when you were at FAIR when this

      22    document went out, there was a new
Case 1:18-cv-01599-WFK-ST Document 150-3 Filed 03/01/19 Page 47 of 274 PageID #:
                                    9219

                                                                         Page 47
       1    administration coming in to the White House.

       2    What would have to happen given the status of

       3    the TPS Act to effectuate that policy?

       4                 MR. CHO:     Object to the form.       Calls

       5    for a legal conclusion.

       6                 You can answer if you can.

       7                 THE WITNESS:      Presumably legislative

       8    change, but there could be other avenues.              I

       9    don't know.

      10                 BY MR. CHRISTIAN:

      11         Q.      During your time at FAIR, did you

      12    have any interactions with anyone in the Senate

      13    or House with respect to limiting the number of

      14    renewals for the TPA Act -- TPS Act rather?

      15                 MR. CHO:     Objection to form.       Vague

      16    and ambiguous.

      17                 You can answer if you can.

      18                 THE WITNESS:      I don't recall that at

      19    many meetings.       I don't recall something that

      20    specific.

      21                 BY MR. CHRISTIAN:

      22         Q.      And since you left FAIR, do you
Case 1:18-cv-01599-WFK-ST Document 150-3 Filed 03/01/19 Page 48 of 274 PageID #:
                                    9220

                                                                         Page 48
       1    recall any meetings with anyone in the House or

       2    Senate requesting a limitation on the number of

       3    renewals under the TPS Act?

       4                 MR. CHO:     Object to the form.       I am

       5    also going to object on the grounds that may

       6    touch on internal government deliberations, but

       7    you can answer.

       8                 THE WITNESS:      No.

       9                 MR. CHO:     Give me that exhibit.        Why

      10    don't you put it aside since I think he is done

      11    asking you questions about that exhibit and

      12    I'll staple it.       Thank you.

      13                 BY MR. CHRISTIAN:

      14         Q.      Now, I would like to direct your

      15    attention to your work at FAIR and in

      16    particular with staffers or other people

      17    working on Capitol Hill, either staffers or

      18    members of the House or Senate.

      19                 Tell us about any relationships that

      20    come to mind that you established -- well, let

      21    me take a step back.

      22                 While you were at FAIR, did you
Case 1:18-cv-01599-WFK-ST Document 150-3 Filed 03/01/19 Page 49 of 274 PageID #:
                                    9221

                                                                         Page 49
       1    establish any relationships with anyone at DHS?

       2                 MR. CHO:     Object to the form.

       3                 You can answer.

       4                 THE WITNESS:      In the -- in 2017,

       5    yes.

       6                 BY MR. CHRISTIAN:

       7         Q.      Okay.    With whom?

       8                 MR. CHO:     Object to the form.

       9                 THE WITNESS:      Should I answer?

      10                 BY MR. CHRISTIAN:

      11         Q.      Yes, please.

      12         A.      I mean there -- Gene Hamilton, John

      13    Barsa.

      14         Q.      Would you spell the second name for

      15    us, please.

      16         A.      I believe it's B-A-R-S-A.

      17         Q.      Okay.    Anyone else?

      18         A.      I don't recall anybody else,

      19    establishing a relationship, no.

      20         Q.      Anyone on the Trump Administration

      21    Transition Team?

      22                 MR. CHO:     Object to the form.
Case 1:18-cv-01599-WFK-ST Document 150-3 Filed 03/01/19 Page 50 of 274 PageID #:
                                    9222

                                                                         Page 50
       1                 You can answer.

       2                 THE WITNESS:      Establishing a

       3    relationship?      No.

       4                 BY MR. CHRISTIAN:

       5         Q.      Have interactions with anyone on the

       6    Trump Administration Transition Team?

       7                 MR. CHO:     Object to the form.

       8                 THE WITNESS:      Yes.

       9                 BY MR. CHRISTIAN:

      10         Q.      With whom?

      11                 MR. CHO:     Object to the form.

      12                 You can answer.

      13                 THE WITNESS:      Julie Kirchner, John

      14    Ferre, Danielle Cutrona, Gene Hamilton.

      15                 BY MR. CHRISTIAN:

      16         Q.      With respect to Mr. Hamilton, before

      17    -- when you were at FAIR, how many times would

      18    you say you met with him?

      19                 MR. CHO:     Object to the form.

      20                 THE WITNESS:      I don't know the

      21    specific number of times that I met with him.

      22                 BY MR. CHRISTIAN:
Case 1:18-cv-01599-WFK-ST Document 150-3 Filed 03/01/19 Page 51 of 274 PageID #:
                                    9223

                                                                         Page 51
       1         Q.      What did you discuss with him?

       2                 MR. CHO:     Object to the form.

       3                 Perhaps you can put this in some

       4    sort of context.        During what time period are

       5    you referring to and is it in Mr. Hamilton's

       6    capacity as a government official or some other

       7    capacity?

       8                 MR. CHRISTIAN:      Yes, thank you.

       9                 BY MR. CHRISTIAN:

      10         Q.      So what else I hear.

      11                 When you were with FAIR during 2017,

      12    did you discuss immigration reform with Mr.

      13    Hamilton?

      14                 MR. CHO:     Object to the form.

      15                 You can answer.

      16                 THE WITNESS:      2017, yes.

      17                 BY MR. CHRISTIAN:

      18         Q.      What topics -- what immigration

      19    topics did you discuss with Mr. Hamilton?

      20                 MR. CHO:     Again, this is during the

      21    time period that Mr. Law was not working for

      22    the government; is that correct?
Case 1:18-cv-01599-WFK-ST Document 150-3 Filed 03/01/19 Page 52 of 274 PageID #:
                                    9224

                                                                         Page 52
       1                 MR. CHRISTIAN:       Correct.

       2                 MR. CHO:     Okay.      You can answer.

       3                 THE WITNESS:      The executive orders

       4    that had been announced in January of 2017.

       5    That's the topic I recall.

       6                 BY MR. CHRISTIAN:

       7         Q.      Did you have any conversations with

       8    him about the TPS Act?

       9                 MR. CHO:     Object to the form.

      10                 THE WITNESS:      No.

      11                 BY MR. CHRISTIAN:

      12         Q.      Any -- any conversations about TPS

      13    determinations?

      14                 MR. CHO:     Object to the form.

      15                 THE WITNESS:      No.

      16                 BY MR. CHRISTIAN:

      17         Q.      Before you joined the federal

      18    government, did you have any interactions with

      19    Steven Miller?

      20                 MR. CHO:     Object to the form.

      21                 THE WITNESS:      Yes.

      22                 BY MR. CHRISTIAN:
Case 1:18-cv-01599-WFK-ST Document 150-3 Filed 03/01/19 Page 53 of 274 PageID #:
                                    9225

                                                                         Page 53
       1         Q.      Did you talk about immigration

       2    policy?

       3                 MR. CHO:     Object to the form.

       4                 THE WITNESS:      Yes.

       5                 BY MR. CHRISTIAN:

       6         Q.      What specific topic referring to --

       7    what specific immigration topics did you talk

       8    about with Mr. Miller?

       9                 MR. CHO:     Object to the form.

      10                 Again, this is during the time

      11    period before Mr. Law worked for the

      12    government?

      13                 MR. CHRISTIAN:       Before he -- yes.

      14                 MR. CHO:     Okay.    Same objection.

      15                 You can answer.

      16                 THE WITNESS:      Just to clarify, my

      17    conversations with Steven Miller were also

      18    before he joined the federal government in the

      19    executive branch, his role in Senator Sessions

      20    office, just to provide scope for that time

      21    frame.

      22                 BY MR. CHRISTIAN:
Case 1:18-cv-01599-WFK-ST Document 150-3 Filed 03/01/19 Page 54 of 274 PageID #:
                                    9226

                                                                         Page 54
       1         Q.      So that would have been before 2017?

       2         A.      Before 2016.

       3         Q.      Before 2016.      Okay.    You had

       4    conversations with him about limiting

       5    immigration to the U.S.?

       6                 MR. CHO:     Object to the form.

       7                 THE WITNESS:      Yes.

       8                 BY MR. CHRISTIAN:

       9         Q.      About limiting renewals under the

      10    TPS Act?

      11                 MR. CHO:     Object to the form.

      12                 THE WITNESS:      No.

      13                 BY MR. CHRISTIAN:

      14         Q.      Did you have discussions with Mr.

      15    Miller about limiting immigration from certain

      16    countries?

      17                 MR. CHO:     Object to the form.

      18                 THE WITNESS:      No.

      19                 BY MR. CHRISTIAN:

      20         Q.      Did you have any conversations with

      21    Mr. Miller, to your recollection, about

      22    limiting the number -- absolute number of
Case 1:18-cv-01599-WFK-ST Document 150-3 Filed 03/01/19 Page 55 of 274 PageID #:
                                    9227

                                                                         Page 55
       1    immigrants coming to the United States?

       2                   MR. CHO:   Object to the form.

       3                   THE WITNESS:    I do recall having

       4    some sort of conversations like that, yeah.

       5                   BY MR. CHRISTIAN:

       6           Q.      And so just to be clear, you did

       7    not, to your recollection, have any

       8    conversations with Mr. Miller in 2017 before

       9    you joined the government?

      10                 MR. CHO:     Object to the form.

      11                 THE WITNESS:      I did not have

      12    conversations with Steven Miller in 2017 until

      13    I joined the government.

      14                 MR. CHO:     Just so the record is

      15    clear because I think it is very unclear, he

      16    just testified to conversations he had with

      17    Steven Miller but I think he was referencing a

      18    time period before 2016.

      19                 MR. CHRISTIAN:       That's what he said,

      20    yes.    Yes.

      21                 MR. CHO:     Okay.    And that he did not

      22    have conversations with Mr. Miller in 2017.
Case 1:18-cv-01599-WFK-ST Document 150-3 Filed 03/01/19 Page 56 of 274 PageID #:
                                    9228

                                                                         Page 56
       1                 MR. CHRISTIAN:      Yes.

       2                 THE WITNESS:      Until I joined the

       3    government.

       4                 BY MR. CHRISTIAN:

       5         Q.      And just to be clear, do you

       6    remember what date you stated with the federal

       7    government?

       8         A.      October 16, 2017.

       9         Q.      October 16.     How did you come to

      10    meet Kathy Kovarik and please correct me if I

      11    am mispronouncing the name.

      12         A.      It's Nuebel Kovarik.        She worked for

      13    Senator Grassley.       I met her in her capacity as

      14    a congressional staffer when I was at FAIR.

      15         Q.      And did she have any role in your

      16    current job with USCIS?

      17                 MR. CHO:     Objection to form.

      18                 I don't -- I don't understand the

      19    question you just asked.

      20                 BY MR. CHRISTIAN:

      21         Q.      During the process of your becoming

      22    an employee for USCIS, did you at all interact
Case 1:18-cv-01599-WFK-ST Document 150-3 Filed 03/01/19 Page 57 of 274 PageID #:
                                    9229

                                                                         Page 57
       1    with Ms. Kovarik?

       2                 MR. CHO:     Object to the form.

       3                 You can answer.

       4                 THE WITNESS:      Yes.

       5                 BY MR. CHRISTIAN:

       6         Q.      What types of interaction?

       7         A.      It was a phone call.

       8         Q.      And what was the topic of the phone

       9    call?

      10         A.      As I recall, my interest in joining

      11    USCIS.

      12         Q.      And how did you come to have that

      13    phone call with Ms. Kovarik?

      14         A.      I don't understand the question.

      15         Q.      What led to that conversation?

      16                 MR. CHO:     Object to the form.

      17                 You can answer.

      18                 THE WITNESS:      Well, I had applied

      19    through the general resumé bank after the

      20    election and had started the interviewing

      21    process and received a phone call from her.

      22                 BY MR. CHRISTIAN:
Case 1:18-cv-01599-WFK-ST Document 150-3 Filed 03/01/19 Page 58 of 274 PageID #:
                                    9230

                                                                         Page 58
       1         Q.      And during that conversation, did

       2    you have any discussions about TPS?

       3                 MR. CHO:     Object to the form.

       4                 THE WITNESS:      No, I don't recall

       5    that.

       6                 BY MR. CHRISTIAN:

       7         Q.      Did you have any conversations about

       8    immigration in general?

       9                 MR. CHO:     Object to the form.

      10                 THE WITNESS:      Well, certainly, USCIS

      11    is an immigration benefits agency, so it's

      12    relevant to the job.

      13                 BY MR. CHRISTIAN:

      14         Q.      Absolutely.     So any conversations

      15    about limiting immigration to the United

      16    States?

      17                 MR. CHO:     Object to the form.

      18                 THE WITNESS:      No, I don't recall

      19    that.

      20                 BY MR. CHRISTIAN:

      21         Q.      Prior to your joining USCIS, did you

      22    have any other conversations with anyone in
Case 1:18-cv-01599-WFK-ST Document 150-3 Filed 03/01/19 Page 59 of 274 PageID #:
                                    9231

                                                                         Page 59
       1    2017 -- let me stop.        Let me take that back.

       2                 Other than the ones we have already

       3    -- individuals we have already discussed, do

       4    you recall any conversations with anyone in the

       5    administration prior to you joining the

       6    administration, about TPS?

       7                 MR. CHO:     Objection to form.

       8                 THE WITNESS:      No.

       9                 BY MR. CHRISTIAN:

      10         Q.      I'm going to ask you a couple of

      11    questions here.

      12                 Do you have any recollection of when

      13    FAIR was founded?       Any understanding of when it

      14    was founded?

      15         A.      My understanding, it was founded in

      16    1979.

      17         Q.      Who founded it?

      18         A.      I don't know all the characters that

      19    were involved with founding it.

      20         Q.      Do you know any of the individuals

      21    who were involved?

      22         A.      It's my understanding that John
Case 1:18-cv-01599-WFK-ST Document 150-3 Filed 03/01/19 Page 60 of 274 PageID #:
                                    9232

                                                                         Page 60
       1    Tanton was one of the founders.

       2         Q.      John Tanton.      Who is -- what do you

       3    know about John Tanton?

       4                 MR. CHO:     Object to the form.

       5                 THE WITNESS:      I don't know anything

       6    about John Tanton except what I have seen

       7    written about him.

       8                 BY MR. CHRISTIAN:

       9         Q.      You said what you have seen written

      10    about him.

      11                 Were you -- are you talking about in

      12    media written about him?

      13                 MR. CHO:     Object to the form.

      14                 THE WITNESS:      Yes.

      15                 BY MR. CHRISTIAN:

      16         Q.      Did you, in the course of your

      17    employment with FAIR, read any documents by Mr.

      18    Tanton?

      19                 MR. CHO:     Object to the form.

      20                 THE WITNESS:      I don't believe so,

      21    but I have no idea, if there were things that

      22    he may have authored that were not attributed
Case 1:18-cv-01599-WFK-ST Document 150-3 Filed 03/01/19 Page 61 of 274 PageID #:
                                    9233

                                                                         Page 61
       1    to him.     I don't recall reading something that

       2    specifically identified him as the author.

       3                 BY MR. CHRISTIAN:

       4         Q.      So after your telephone conversation

       5    or telephone interview with Ms. Kovarik, what

       6    happened in terms of the employment process

       7    with USCIS?      How did it proceed, is basically

       8    what I'm asking you.

       9         A.      I don't recall all the specifics,

      10    but I submitted an updated resumé, possibly

      11    some writing samples and as well as filled out

      12    all the other government paperwork for

      13    background checks.

      14         Q.      Based on your -- so you've been in

      15    the job now for just over a year.

      16                 What experiences that you had prior

      17    to joining USCIS have you found most helpful in

      18    your current role?

      19                 MR. CHO:     Object to the form.

      20                 You can answer.

      21                 THE WITNESS:      The entire time I

      22    worked at FAIR.       Plus I'm just going to law
Case 1:18-cv-01599-WFK-ST Document 150-3 Filed 03/01/19 Page 62 of 274 PageID #:
                                    9234

                                                                         Page 62
       1    school.     How to think critically.         Entire life

       2    of experiences.

       3                 BY MR. CHRISTIAN:

       4         Q.      Any substantive legal knowledge?

       5    For example, TPS Act?

       6                 MR. CHO:     Object to the form.

       7                 Can you rephrase the question.           I

       8    don't -- I don't know if that's a question or a

       9    statement.

      10                 BY MR. CHRISTIAN:

      11         Q.      Okay.    Here.

      12                 What substantive legal areas were

      13    you exposed to during your time at FAIR that

      14    you have relied upon during your time at USCIS?

      15                 MR. CHO:     Object to the form.

      16                 You can answer if you can.

      17                 THE WITNESS:      In neither capacity

      18    was I in a role as an attorney.           Both were

      19    policy positions.       Of course, there is the

      20    Immigration and Nationality Act, the

      21    overarching legal principles.

      22                 BY MR. CHRISTIAN:
Case 1:18-cv-01599-WFK-ST Document 150-3 Filed 03/01/19 Page 63 of 274 PageID #:
                                    9235

                                                                         Page 63
       1         Q.      So -- so I want to make sure I

       2    understand.

       3                 When you say "policy," your -- your

       4    job at policy, did that involve working to

       5    cause legislation to be enacted, federal

       6    legislation?

       7                 MR. CHO:     Object to the form.

       8                 THE WITNESS:      At which -- in which

       9    capacity?

      10                 BY MR. CHRISTIAN:

      11         Q.      At FAIR?

      12         A.      Enacted, I -- I don't recall a

      13    single piece of legislation being enacted that

      14    I worked on.      Developed legislation amendments

      15    to bills.

      16         Q.      So you advocated for certain

      17    legislation?

      18                 MR. CHO:     Object to the form.

      19                 THE WITNESS:      Yes.

      20                 BY MR. CHRISTIAN:

      21         Q.      Would that -- did that advocacy

      22    include amendments to existing legislation?
Case 1:18-cv-01599-WFK-ST Document 150-3 Filed 03/01/19 Page 64 of 274 PageID #:
                                    9236

                                                                         Page 64
       1         A.      Yes.

       2         Q.      So as part of your duties and

       3    responsibilities, would you study existing

       4    legislation during your time at FAIR?

       5                 MR. CHO:     Object to the form.

       6                 THE WITNESS:      Do you mean bills that

       7    were introduced by the members or the actual

       8    statute?

       9                 BY MR. CHRISTIAN:

      10         Q.      Actual statutes.

      11                 MR. CHO:     Object to the form.

      12                 THE WITNESS:      Yeah.    I believe so.

      13                 BY MR. CHRISTIAN:

      14         Q.      And what are some of those

      15    immigration statutes that you may have studied

      16    during your time at FAIR?

      17                 MR. CHO:     Object to the form.

      18                 THE WITNESS:      I couldn't pinpoint

      19    all of them.      But I mean E-Verify it was a

      20    major, you know, issue.         Anything.     Visa waiver

      21    program, guest workers programs, legal

      22    immigration levels.
Case 1:18-cv-01599-WFK-ST Document 150-3 Filed 03/01/19 Page 65 of 274 PageID #:
                                    9237

                                                                         Page 65
       1                 BY MR. CHRISTIAN:

       2         Q.      So I'm not -- and I -- and I know

       3    it's, you know, sometimes hard to come off the

       4    top of your head.       I'm basically trying to

       5    understand the actual substantive statutes that

       6    you had experienced and -- and -- and reason

       7    to -- to know something about it before you

       8    joined USCIS.

       9                 So any -- if any -- there are any

      10    statutes that -- that come to mind or by

      11    citation, you know, please tell me now.             Just

      12    trying to get an understanding.

      13                 MR. CHO:     Object to the form.

      14                 THE WITNESS:      Just the general INA.

      15                 BY MR. CHRISTIAN:

      16         Q.      So INA.    Okay.

      17                 Any particular provisions of the INA

      18    that you gained specific expertise?

      19         A.      Kind of stand by what I've just said

      20    about the various topic that were most

      21    prevalent during the time period that I was

      22    there.
Case 1:18-cv-01599-WFK-ST Document 150-3 Filed 03/01/19 Page 66 of 274 PageID #:
                                    9238

                                                                         Page 66
       1         Q.      When you started at USCIS, was there

       2    any on-boarding training that you received?

       3                 MR. CHO:     Object to the form.

       4                 THE WITNESS:      No.

       5                 BY MR. CHRISTIAN:

       6         Q.      You laughed when you said that; is

       7    that --

       8         A.      I kind of felt like I got thrown

       9    into the deep end right away.

      10         Q.      All right.

      11         A.      Got sworn in and got started.

      12         Q.      So did you receive any -- any

      13    specific guidance documents that -- that would

      14    provide information you could use in performing

      15    your job?

      16                 MR. CHO:     Object to the form.

      17                 THE WITNESS:      I -- I'm sure I

      18    received documents and a variety of things

      19    about what my job responsibilities were.

      20                 BY MR. CHRISTIAN:

      21         Q.      What, if any, training did you

      22    receive about what is required to make a TPS
Case 1:18-cv-01599-WFK-ST Document 150-3 Filed 03/01/19 Page 67 of 274 PageID #:
                                    9239

                                                                         Page 67
       1    determination when you began your job at USCIS?

       2                 MR. CHO:     Object to the form.

       3                 THE WITNESS:      What do you mean by

       4    "training"?

       5                 Restate that or clarify.

       6                 BY MR. CHRISTIAN:

       7         Q.      Information about what is involved

       8    in a TPS determination.

       9                 MR. CHO:     Object to the form.

      10                 THE WITNESS:      From what I recall,

      11    meeting with Kathy and the -- the career staff

      12    that are in charge of that portfolio; and that

      13    there was a process of country conditions that

      14    are put into a decision memo that includes a

      15    recommendation from the director.

      16                 MR. CHRISTIAN:       Pardon me one

      17    moment.

      18                 MR. CHO:     Sure.

      19                 We've been going about an hour.

      20    Should we take a short break?

      21                 MR. CHRISTIAN:       That's fine.

      22                 MR. CHO:     All right.
Case 1:18-cv-01599-WFK-ST Document 150-3 Filed 03/01/19 Page 68 of 274 PageID #:
                                    9240

                                                                         Page 68
       1                 THE VIDEOGRAPHER:       Going off the

       2    record at 10:39.

       3                 (A short recess was taken.)

       4                 THE VIDEOGRAPHER:       Back on the

       5    record at 10:48.

       6                 BY MR. CHRISTIAN:

       7         Q.      Mr. Law, I wanted to ask one quick

       8    question related to the -- the -- the -- the

       9    INA and -- and other immigration laws.

      10                 Prior to joining USCIS, do you

      11    recall ever reading the TPS Act?

      12                 MR. CHO:     Object to the form.

      13                 THE WITNESS:      I'm -- I'm sure I did

      14    at some point.       I don't recall specifically

      15    when.     But I was at FAIR for five years.           So I

      16    read a good portion of the INA, if not all of

      17    it, at some point.

      18                 BY MR. CHRISTIAN:

      19         Q.      And in the context of your -- of

      20    your job at -- at FAIR, what would be the

      21    purpose of reading the INA?

      22         A.      To provide recommendations to
Case 1:18-cv-01599-WFK-ST Document 150-3 Filed 03/01/19 Page 69 of 274 PageID #:
                                    9241

                                                                         Page 69
       1    members of congress for legislation or

       2    amendments to the current law or other pending

       3    legislation.

       4         Q.      And so is it fair to say your

       5    recommendations would have included

       6    recommendations for changes to the TPS Act?

       7                 MR. CHO:     Object to the form.

       8                 THE WITNESS:      It's possible.

       9                 BY MR. CHRISTIAN:

      10         Q.      Do you have any specific

      11    recollection of any recommendations you -- you

      12    made yourself for changes to the TPS Act?

      13                 MR. CHO:     Object to the form.

      14                 Again, this is confined to the

      15    period he worked at FAIR?

      16                 MR. CHRISTIAN:      Yes.

      17                 THE WITNESS:      No.   I don't recall

      18    any specific conversations about amending the

      19    TPS statute during my time at FAIR.

      20                 BY MR. CHRISTIAN:

      21         Q.      To whom do you -- now that you're at

      22    USCIS, to whom to you report?
Case 1:18-cv-01599-WFK-ST Document 150-3 Filed 03/01/19 Page 70 of 274 PageID #:
                                    9242

                                                                         Page 70
       1         A.      My supervisor is Kathy Kovarik.

       2         Q.      And do you have any -- in your

       3    current role, anyone who reports to you?

       4         A.      Not currently, no.

       5         Q.      Please describe your job

       6    responsibilities -- your general job

       7    responsibilities at USCIS.

       8         A.      I mean I believe there's an official

       9    job description that could probably state it

      10    better than I could right -- right now.

      11         Q.      Okay.    So that being said, what do

      12    you understand your job responsibilities to be?

      13         A.      I understand it to advice Kathy on

      14    all policy and regulatory decisions that need

      15    to be made on behalf of USCIS.

      16         Q.      And does that involve your looking

      17    at existing statutes and making

      18    interpretations?

      19                 MR. CHO:     Object to the form.

      20                 THE WITNESS:      Could you re -- I

      21    don't understand the question.

      22                 BY MR. CHRISTIAN:
Case 1:18-cv-01599-WFK-ST Document 150-3 Filed 03/01/19 Page 71 of 274 PageID #:
                                    9243

                                                                         Page 71
       1         Q.      What responsibilities do you have in

       2    terms of interpreting statutes, federal

       3    statutes?

       4                 MR. CHO:     Object to the form.

       5                 THE WITNESS:      I -- I don't know that

       6    it's accurate to say that I'm interpreting

       7    statutes in -- in what I am doing.

       8                 BY MR. CHRISTIAN:

       9         Q.      Would your job include providing

      10    guidance to your supervisor on what the

      11    statutes -- on statutory content?

      12                 MR. CHO:     Object to the form.

      13                 THE WITNESS:      It's possible, yeah.

      14                 BY MR. CHRISTIAN:

      15         Q.      Can you remember a time when your --

      16    when, in the course of your current job, you

      17    have provided guidance on the meaning of a

      18    statute to your supervisor?

      19                 MR. CHO:     Object to the form.

      20                 THE WITNESS:      What to you mean by

      21    the meaning of the statute?

      22                 BY MR. CHRISTIAN:
Case 1:18-cv-01599-WFK-ST Document 150-3 Filed 03/01/19 Page 72 of 274 PageID #:
                                    9244

                                                                         Page 72
       1           Q.    The content of a -- the content of

       2    statute.     For example, earlier I asked you

       3    about the TPS Act and whether it had a

       4    limitation on the number of renewals.             So a

       5    question such as that.

       6                 Is there a limitation on the number

       7    of renewals in the TPS Act?

       8                 MR. CHO:     Object to the form.       Also

       9    object on the grounds that it touches on

      10    internal government deliberations.

      11                 But the witnesses can answer if he

      12    can.

      13                 THE WITNESS:      As I stated before,

      14    after reading the documents here today, there

      15    did not appear to be a specific limitation on

      16    the number of renewals.

      17                 BY MR. CHRISTIAN:

      18         Q.      Certainly.

      19                 So -- so what I'm asking you is have

      20    you had -- has there come a time, during the

      21    course of your employment at USCIS, where you

      22    have had to look at a statute and, based upon
Case 1:18-cv-01599-WFK-ST Document 150-3 Filed 03/01/19 Page 73 of 274 PageID #:
                                    9245

                                                                          Page 73
       1    your understanding of that statute, provide

       2    guidance to someone else at USCIS?

       3                 MR. CHO:     Again, objection to the

       4    form.     Objection on the grounds that the

       5    question seeks information touching upon

       6    internal government deliberations.

       7                 The witness can answer.

       8                 THE WITNESS:      To the extent of the

       9    proposed regulations that USCIS is -- is

      10    working on and, of course, the decision

      11    recommendations on TPS to the extent it

      12    involves the statute, yes.

      13                 BY MR. CHRISTIAN:

      14         Q.      Sorry.    I'm sorry.

      15                 Just to be clear, did you just say

      16    "yes"?

      17         A.      To the -- I don't really understand

      18    the way you're talking about interpreting.              But

      19    looking at a -- looking at the statute is

      20    occasionally a portion of what I do.

      21         Q.      And in looking at the statute, do

      22    you provide guidance on what the statute means?
Case 1:18-cv-01599-WFK-ST Document 150-3 Filed 03/01/19 Page 74 of 274 PageID #:
                                    9246

                                                                         Page 74
       1                 MR. CHO:     Same objection.      Objection

       2    to form.     Object to the extent the question

       3    seeks information dealing with internal

       4    governmental deliberations.

       5                 But the witness can answer.

       6                 THE WITNESS:      I'm -- I believe that

       7    there are probably times that I provide an

       8    interpretation of -- or my -- my best guess as

       9    to what the statute or the regulation means if

      10    we're looking at it.

      11                 BY MR. CHRISTIAN:

      12         Q.      Have you ever had conversations

      13    about TPS -- the TPS Act with Ms. Kovarik?

      14                 MR. CHO:     Object to the form.

      15                 THE WITNESS:      Could you be more

      16    specific?

      17                 BY MR. CHRISTIAN:

      18         Q.      Since your -- since you started your

      19    job at USCIS, have you talked with Ms. -- Ms.

      20    Kovarik about any provision of the TPS Act?

      21                 MR. CHO:     Object to the form.       And

      22    also object to the extent it seeks information
Case 1:18-cv-01599-WFK-ST Document 150-3 Filed 03/01/19 Page 75 of 274 PageID #:
                                    9247

                                                                         Page 75
       1    dealing with internal governmental

       2    deliberations.

       3                 The witness can answer.

       4                 THE WITNESS:      I had conversations

       5    with her as it dealt with our responsibilities

       6    of the decision memorandums for the various

       7    countries who were coming up for reexamination.

       8                 BY MR. CHRISTIAN:

       9         Q.      Have you, during the course of

      10    your -- your employment with USCIS, had

      11    conversations with Francis Cissna about renewal

      12    decisions?

      13                 MR. CHO:     Object to the form.

      14                 THE WITNESS:      I believe I have, yes.

      15                 BY MR. CHRISTIAN:

      16         Q.      During your employment, how about

      17    with Secretary Nielsen?

      18                 MR. CHO:     Object to the form.

      19                 BY MR. CHRISTIAN:

      20         Q.      Any conversations about renewals

      21    under the TPS Act?

      22                 MR. CHO:     Object to the form.
Case 1:18-cv-01599-WFK-ST Document 150-3 Filed 03/01/19 Page 76 of 274 PageID #:
                                    9248

                                                                         Page 76
       1                 THE WITNESS:      I have not had a

       2    conversation with Secretary Nielsen.

       3                 BY MR. CHRISTIAN:

       4         Q.      How about her predecessor; any

       5    conversations with her predecessor?

       6                 MR. CHO:     Which one are you

       7    referring to?

       8                 MR. CHRISTIAN:      Duke.

       9                 MR. CHO:     Object to the form.

      10                 THE WITNESS:      I have not had any

      11    conversations with Acting Secretary Elaine

      12    Duke.

      13                 BY MR. CHRISTIAN:

      14         Q.      When you started your job at USCIS,

      15    was the Haiti TP -- TPS review already

      16    underway?

      17                 MR. CHO:     Object to the form.

      18                 THE WITNESS:      I -- I don't know.

      19    It's possible.

      20                 BY MR. CHRISTIAN:

      21         Q.      Now, a moment ago I asked about

      22    people -- specific individuals with whom you
Case 1:18-cv-01599-WFK-ST Document 150-3 Filed 03/01/19 Page 77 of 274 PageID #:
                                    9249

                                                                         Page 77
       1    met regarding TPS renewals decisions.

       2                 With -- with -- what -- what other

       3    people did you meet with about TPS renewal

       4    decisions?

       5                 MR. CHO:     Object to the form.

       6    Mischaracterizes prior testimony.

       7                 You can answer.

       8                 THE WITNESS:      Our -- the career

       9    staff within the office of policy and strategy:

      10    Brandon Prelogar and Kathryn Anderson.

      11                 BY MR. CHRISTIAN:

      12         Q.      What is your understanding of Ms.

      13    Anderson's job responsibilities at USCIS?

      14         A.      Well, I'd like to point out that

      15    she's changed --

      16         Q.      Okay.

      17         A.      -- jobs recently.       So -- and I -- I

      18    don't know what those responsibilities are.

      19                 BY MR. CHRISTIAN:

      20         Q.      Thank you.

      21                 So with respect to TPS -- so before

      22    she changed job responsibilities, what was her
Case 1:18-cv-01599-WFK-ST Document 150-3 Filed 03/01/19 Page 78 of 274 PageID #:
                                    9250

                                                                         Page 78
       1    understanding about her job responsibilities at

       2    USCIS?

       3                 MR. CHO:     Object to the form.

       4                 You can answer.

       5                 THE WITNESS:      To the best of my

       6    understanding, she was Brandon Prelogar's

       7    deputy or number 2, whatever the appropriate

       8    title is, and was the originator of the -- the

       9    first draft of the decision memos and would

      10    provide advice and -- and input.

      11                 BY MR. CHRISTIAN:

      12         Q.      And what is your understanding of

      13    Mr. Prelogar's duties and responsibilities with

      14    respect to TPS?

      15                 MR. CHO:     Object to the form.

      16                 THE WITNESS:      As I best understood

      17    it, he was the -- the head of the division

      18    within the office of policy and strategy that

      19    handles temporary protected status.

      20                 BY MR. CHRISTIAN:

      21         Q.      And what did you understand your

      22    role to be in that process when you started at
Case 1:18-cv-01599-WFK-ST Document 150-3 Filed 03/01/19 Page 79 of 274 PageID #:
                                    9251

                                                                         Page 79
       1    USCIS, "that process" being TPS renewal

       2    decisions?

       3                 MR. CHO:     Object to the form.

       4                 THE WITNESS:      As best I understood,

       5    it was that Brandon, Kathryn originated the

       6    original draft; and then I would review it

       7    before Kathy reviewed it.

       8                 BY MR. CHRISTIAN:

       9         Q.      And what about your understandings

      10    of USCIS's role with respect to TPS renewal

      11    determinations?

      12         A.      As I understand it, the director

      13    makes a recommendation to the secretary.              The

      14    ultimate decision is the secretary.

      15         Q.      And what is your understanding of

      16    the factors that the government should consider

      17    when deciding whether to extend or terminate

      18    TPS for a particular country?

      19                 MR. CHO:     Object to the form.       Also

      20    object on the grounds that it seeks information

      21    relating to internal governmental

      22    deliberations.
Case 1:18-cv-01599-WFK-ST Document 150-3 Filed 03/01/19 Page 80 of 274 PageID #:
                                    9252

                                                                         Page 80
       1                 But the witness can answer.

       2                 THE WITNESS:      To the best of my

       3    understanding, it's what the statute lays out

       4    for the conditions of whether a -- a

       5    designation should be extended or terminated.

       6                 BY MR. CHRISTIAN:

       7           Q.    And what are those conditions, as

       8    you understand them?

       9                 MR. CHO:     Object to the form.       Also

      10    object on the grounds that it seeks a legal

      11    conclusion.

      12                 But the witness can answer if he

      13    can.

      14                 THE WITNESS:      Yeah.    I'd like to

      15    just -- if I can resort back to what the

      16    actually INA says, that's what is my

      17    understanding.

      18                 MR. CHRISTIAN:       If you'd like to do

      19    that, I believe we have -- 1A, is that?

      20                 MR. CHO:     KA-1.

      21                 MR. CHRISTIAN:       KA-1?   Thank you.

      22                 MR. CHO:     Do you need him to
Case 1:18-cv-01599-WFK-ST Document 150-3 Filed 03/01/19 Page 81 of 274 PageID #:
                                    9253

                                                                         Page 81
       1    rephrase the question or repeat the question?

       2                 THE WITNESS:      Under Periodic Review,

       3    I -- I mean I think you're asking -- could you

       4    just please repeat the question.

       5                 BY MR. CHRISTIAN:

       6         Q.      Yes.

       7                 In -- in -- in determining whether

       8    to extend or terminate TPS status for a given

       9    country, what factors should be considered

      10    under the TPS Act?

      11                 MR. CHO:     Object to the form.       Calls

      12    for legal conclusion.

      13                 BY MR. CHRISTIAN:

      14         Q.      What -- what factors are listed in

      15    the TPS Act?

      16                 MR. CHO:     Object to the form.       Also

      17    KA-1, which is the statute, speaks for itself.

      18                 But the witness can answer.

      19                 THE WITNESS:      It appears that, under

      20    Periodic Review:       "After consultation with

      21    appropriate agencies, the secretary shall

      22    review the conditions and the foreign state or
Case 1:18-cv-01599-WFK-ST Document 150-3 Filed 03/01/19 Page 82 of 274 PageID #:
                                    9254

                                                                         Page 82
       1    part of such foreign state for which a

       2    designation is in effect under the subsection

       3    and shall determine whether the conditions for

       4    such designation under the subsection continue

       5    to be met."

       6                 And then the next part:         If the

       7    secretary determines under" subset --

       8    "subparagraph A that a foreign state or a part

       9    of such foreign state no longer continues to

      10    meet the conditions for designation under

      11    Paragraph 1, the secretary shall terminate the

      12    designation by publishing notice in the Federal

      13    Register of the determination," dot, dot, dot,

      14    dot.

      15                 BY MR. CHRISTIAN:

      16         Q.      Now, you've been in the job for over

      17    a year now at USCIS; is that correct?

      18         A.      Yes.    That's correct.

      19         Q.      And during the course of your time

      20    at USCIS, you've been taking a -- you've been

      21    involved in TPS in determinations of whether to

      22    extent or -- or withdraw -- or terminate TPS
Case 1:18-cv-01599-WFK-ST Document 150-3 Filed 03/01/19 Page 83 of 274 PageID #:
                                    9255

                                                                         Page 83
       1    status; is that correct?

       2                 MR. CHO:     Object to the form.

       3                 THE WITNESS:      Yes.

       4                 BY MR. CHRISTIAN:

       5         Q.      Okay.    So I just want to get an

       6    understanding of what you -- based on your

       7    experience now and your expertise in doing

       8    immigration work, understand the conditions

       9    that should be considered when making that

      10    determination.

      11                 MR. CHO:     Object to the form.

      12    Again, Mr. Law is here a fact witness, not as

      13    an expert witness.        Also calls for legal

      14    conclusion.

      15                 The witness can answer.

      16                 THE WITNESS:      It's my understanding

      17    that there's no limitation in what factors can

      18    be considered.

      19                 BY MR. CHRISTIAN:

      20         Q.      Okay.    So please provide me some

      21    examples of the factors to be considered.

      22                 MR. CHO:     Object to the form.       Same
Case 1:18-cv-01599-WFK-ST Document 150-3 Filed 03/01/19 Page 84 of 274 PageID #:
                                    9256

                                                                         Page 84
       1    objection.      Calls for legal conclusion.         And to

       2    the extent it the touches on internal

       3    governmental deliberations, that information is

       4    privileged.

       5                 But the witness can answer.

       6                 THE WITNESS:      To the best of my

       7    recollection, the economy, property had been

       8    destroyed, rebuilding efforts, health issues.

       9    Depends on which prong a country was -- was

      10    designated.      Each -- each one is a separate

      11    analysis.

      12                 BY MR. CHRISTIAN:

      13         Q.      When you began at USCIS, did you

      14    have any understanding of what Acting Secretary

      15    Duke -- whether Acting Secretary -- Secretary

      16    Duke had intent with respect to TPS in terms of

      17    terminating any countries?

      18                 MR. CHO:     Object to the form.       Calls

      19    for speculation.

      20                 THE WITNESS:      I --

      21                 MR. CHO:     Also to the extent it the

      22    seeks information relating to internal
Case 1:18-cv-01599-WFK-ST Document 150-3 Filed 03/01/19 Page 85 of 274 PageID #:
                                    9257

                                                                         Page 85
       1    governmental deliberations.

       2                 But the witness can answer.

       3                 THE WITNESS:      I didn't know anything

       4    about Acting Secretary Duke when I started my

       5    job at USCIS.

       6                 BY MR. CHRISTIAN:

       7         Q.      When Secretary Nielsen took over as

       8    head of the agency, what, if anything, did you

       9    understand about Secretary Nielsen's intent

      10    with regard to TPS status in any countries?

      11                 MR. CHO:     Same objection.      Object on

      12    the grounds that it calls for a legal

      13    conclusion, seeks information dealing with

      14    internal governmental deliberations.             It's also

      15    outside the scope of this lawsuit as well.              My

      16    understanding is this is focused on the

      17    determination by Acting Secretary Duke at that

      18    time.

      19                 The witness can answer if he can.

      20                 THE WITNESS:      I didn't know anything

      21    about Secretary Nielsen.

      22                 BY MR. CHRISTIAN:
Case 1:18-cv-01599-WFK-ST Document 150-3 Filed 03/01/19 Page 86 of 274 PageID #:
                                    9258

                                                                         Page 86
       1          Q.     Who was your predecessor in your

       2    current job?

       3                 MR. CHO:     Object to the form.

       4                 THE WITNESS:      I don't know that I

       5    necessarily had a -- a predecessor to my

       6    current job.      There -- there was another senior

       7    advisor.     But I don't think it's accurate to

       8    say that he was my predecessor.           There may have

       9    been someone from the previous administration,

      10    but they were no longer there.

      11                 MR. CHRISTIAN:      So I'd like to -- I

      12    believe this is going to be Exhibit No. -- No.

      13    76.

      14                 (Deposition Exhibit 76 was marked

      15    for identification.)

      16                 MR. CHO:     I'm going to object to

      17    Exhibit 76 on the grounds that it contains

      18    internal governmental deliberations.

      19    Furthermore, deals with country other than

      20    Haiti, which is the subject of this case.

      21                 Given those caveats, the witness can

      22    answer questions about this exhibit.
Case 1:18-cv-01599-WFK-ST Document 150-3 Filed 03/01/19 Page 87 of 274 PageID #:
                                    9259

                                                                         Page 87
       1                 BY MR. CHRISTIAN:

       2         Q.      Okay.    So, Mr. Law, based on your

       3    understanding -- or based on your experience,

       4    what is the relevance of data on the

       5    percentages of TPS beneficiaries who were in

       6    the country legally before a TPS designation

       7    was made?

       8                 MR. CHO:     Object to the form.       Same

       9    objection raised earlier regarding internal

      10    governmental deliberations.

      11                 But the witness can answer.

      12                 THE WITNESS:      To the best of my

      13    understanding, the various decision memos

      14    discussed the estimated covered population.

      15    And from within that, given that this was dated

      16    January 9th, 2018, Secretary Nielsen was now in

      17    her position.      She sought a more granular level

      18    as to what previous immigration status

      19    individuals had, H-2B, whatever.

      20                 Just a -- seeking more granularity

      21    from the data that was already being provided.

      22                 BY MR. CHRISTIAN:
Case 1:18-cv-01599-WFK-ST Document 150-3 Filed 03/01/19 Page 88 of 274 PageID #:
                                    9260

                                                                         Page 88
       1         Q.      And just for the record, this, which

       2    is Exhibit 76, is not -- is not related to

       3    Haiti; is that correct?

       4         A.      I don't know the -- the scope that

       5    the director was seeking in this e-mail.

       6    Specifically mentions El Salvador.            But there

       7    is a parentheses that says "or any other

       8    country."

       9                 However, the Haiti decision had

      10    already been rendered by the time this e-mail

      11    was sent.

      12         Q.      And how are you familiar with this

      13    e-mail?

      14                 MR. CHO:     Object to the form.

      15                 THE WITNESS:      I'm a recipient of

      16    this e-mail.

      17                 BY MR. CHRISTIAN:

      18         Q.      And so, just for clarity, based on

      19    your under -- based on your familiarity with

      20    this and your understanding, who asked for this

      21    information?

      22                 MR. CHO:     Object to the form.       Also
Case 1:18-cv-01599-WFK-ST Document 150-3 Filed 03/01/19 Page 89 of 274 PageID #:
                                    9261

                                                                         Page 89
       1    object on the grounds that it seeks information

       2    dealing with internal governmental

       3    deliberations.

       4                 Based on what's contained in this

       5    e-mail, the witness can answer.

       6                 THE WITNESS:      I don't know where the

       7    original request came from.          The e-mail is from

       8    Director Cissna.        So he could be the

       9    originator.      Could have been someone else.          I

      10    -- I don't know.       But the e-mail is from

      11    Director Cissna.

      12                 BY MR. CHRISTIAN:

      13         Q.      Any recollect -- any understanding,

      14    based on your rec -- familiarity with this, on

      15    the purpose of this request?

      16                 MR. CHO:     Object to the form.       Also

      17    object on the grounds that it seeks information

      18    dealing with internal governmental

      19    deliberations.

      20                 The witness can answer based on your

      21    own personal knowledge.

      22                 THE WITNESS:      As I previously
Case 1:18-cv-01599-WFK-ST Document 150-3 Filed 03/01/19 Page 90 of 274 PageID #:
                                    9262

                                                                         Page 90
       1    stated, there was an interest in having more

       2    granular information about the -- the various

       3    populations.      And that in -- the, you know,

       4    estimated numbers covered for each country was

       5    already information that was provided.

       6                 And it was just -- to my

       7    understanding, it was just digging deeper in --

       8    into that.

       9                 BY MR. CHRISTIAN:

      10         Q.      And based -- and following this

      11    request, do you recall whether you received

      12    information based on this request?

      13                 MR. CHO:     Object to the form.

      14                 THE WITNESS:      At this point I don't

      15    recall if there was a -- a follow-up or -- or

      16    not.

      17                 BY MR. CHRISTIAN:

      18         Q.      So I'd like to take a quick look at

      19    KA-1.

      20                 Based on your experience in TPS

      21    designations -- and you may make reference to

      22    Exhibit KA-1 as you need to -- is your
Case 1:18-cv-01599-WFK-ST Document 150-3 Filed 03/01/19 Page 91 of 274 PageID #:
                                    9263

                                                                         Page 91
       1    understanding that ongoing armed conflict is a

       2    relevant factor in making a determination on

       3    the TPS?

       4                 MR. CHO:     Object to the form.

       5                 BY MR. CHRISTIAN:

       6         Q.      A TPS designation, rather?

       7                 MR. CHO:     Again, object to the form.

       8    Also calls for legal conclusion.

       9                 But the witness can answer.

      10                 THE WITNESS:      Can I seek some

      11    clarity.

      12                 When you say "ongoing armed

      13    conflict," that's a particular prong of which a

      14    country can be designated.

      15                 Are you referring to a country that

      16    is designated for ongoing armed conflict?

      17                 BY MR. CHRISTIAN:

      18         Q.      Is it a factor that can be used as a

      19    determinate to designate a country?

      20                 MR. CHO:     Object to the form.       Calls

      21    for legal conclusion.

      22                 The witness can answer.
Case 1:18-cv-01599-WFK-ST Document 150-3 Filed 03/01/19 Page 92 of 274 PageID #:
                                    9264

                                                                         Page 92
       1                 THE WITNESS:      Ongoing armed conflict

       2    is a basis for a designation for TPS.

       3                 BY MR. CHRISTIAN:

       4           Q.    Is it a -- is it a factor for basic

       5    continue -- of redesignate -- a renewing a

       6    designation -- renewing TPS status?

       7                 MR. CHO:     Same objection.      Calls for

       8    legal conclusion.

       9                 The witness can answer.

      10                 THE WITNESS:      Under Periodic Review,

      11    it -- you know, it appears that the -- the

      12    review of the conditions in the foreign state

      13    for which the designation in effect under the

      14    subsection and determine if they continue to be

      15    met.    So...

      16                 BY MR. CHRISTIAN:

      17         Q.      And so what I'm going to do here is

      18    I'm going to ask you about a few other

      19    conditions.

      20                 Would -- would earthquake be a

      21    condition that would be considered in a TPS Act

      22    with respect to a designation or renewal?
Case 1:18-cv-01599-WFK-ST Document 150-3 Filed 03/01/19 Page 93 of 274 PageID #:
                                    9265

                                                                         Page 93
       1                 MR. CHO:     Object to the form.        Calls

       2    for legal conclusion.

       3                 The witness can answer.

       4                 THE WITNESS:      Earthquake is

       5    specifically provided as an example for an

       6    environmental diaster.         That would be a basis

       7    of a TPS designation.

       8                 BY MR. CHRISTIAN:

       9         Q.      Is a flood enumerated as a basis for

      10    TPS designation?

      11                 MR. CHO:     Same objection.      The

      12    document speaks for itself.

      13                 THE WITNESS:      A flood is -- is

      14    listed as a basis for environmental diaster

      15    designation.

      16                 BY MR. CHRISTIAN:

      17         Q.      And is drought listed as a factor?

      18                 MR. CHO:     Same objection.

      19                 BY MR. CHRISTIAN:

      20         Q.      Condition?

      21                 MR. CHO:     The document speaks for

      22    itself.
Case 1:18-cv-01599-WFK-ST Document 150-3 Filed 03/01/19 Page 94 of 274 PageID #:
                                    9266

                                                                         Page 94
       1                 The witness can answer.

       2                 THE WITNESS:      It is.

       3                 And I'd like to, in addition to

       4    drought, go back to -- for earthquake and flood

       5    and note that the statute does require, in

       6    addition to that environmental diaster, that

       7    the foreign state officially has designated --

       8    has requested designation.

       9                 BY MR. CHRISTIAN:

      10         Q.      Okay.    Thank you for that.

      11                 How about is epidemic listed as a

      12    condition?

      13                 MR. CHO:     Same objection.      The

      14    document speaks for itself.

      15                 The witness can answer.

      16                 THE WITNESS:      Under the second prong

      17    of designation, epidemic is listed as a

      18    potential environmental disaster with the

      19    requirement that the foreign state officially

      20    has requested designation.

      21                 BY MR. CHRISTIAN:

      22         Q.      And are there other environmental
Case 1:18-cv-01599-WFK-ST Document 150-3 Filed 03/01/19 Page 95 of 274 PageID #:
                                    9267

                                                                         Page 95
       1    disasters that I haven't mentioned that are

       2    listed as potential conditions?

       3                 MR. CHO:     Again, the document speaks

       4    for itself.

       5                 But the witness can answer.

       6                 THE WITNESS:      There is a catchall,

       7    other environmental disaster, and again, for

       8    all of these that we just referenced,

       9    earthquake, flood, drought, epidemic, and other

      10    environmental disaster that has resulted in a

      11    substantial but temporary disruption of living

      12    conditions in the area affected, not just the

      13    earthquake itself, but there is that

      14    requirement, resulting in a substantial but

      15    temporary disruption of living conditions in

      16    the affected area.

      17                 The foreign state is unable

      18    temporarily to handle adequately the return of

      19    aliens who are nationals of that state, and as

      20    we were just previously discussing, and the

      21    foreign state has officially requested such

      22    designation.
Case 1:18-cv-01599-WFK-ST Document 150-3 Filed 03/01/19 Page 96 of 274 PageID #:
                                    9268

                                                                         Page 96
       1         Q.      Thank you.     Okay.    So I would like

       2    to direct you to Exhibit No. 98, I believe it

       3    is going to be.

       4                 (Deposition Exhibit 98 was marked

       5    for identification.)

       6                 MR. CHO:     I'm going to object to

       7    Exhibit No. 98 on the ground that these e-mails

       8    contain internal governmental deliberation, but

       9    given that caveat, the witness can answer

      10    questions about this exhibit.

      11                 BY MR. CHRISTIAN:

      12         Q.      So Exhibit 98, Mr. Law, have you had

      13    a chance to look at it?

      14         A.      I am currently reviewing it.

      15                 MR. CHO:     I'm also going to object

      16    on the grounds that this e-mail is also dated

      17    January 9, 2018, which is after the decision at

      18    issue in this litigation.

      19                 THE WITNESS:      I reviewed it.

      20                 BY MR. CHRISTIAN:

      21         Q.      Do you recognize this document, the

      22    e-mail and the document attached to it or
Case 1:18-cv-01599-WFK-ST Document 150-3 Filed 03/01/19 Page 97 of 274 PageID #:
                                    9269

                                                                         Page 97
       1    following it?

       2         A.      It appears to be.       I don't

       3    specifically remember this as of this date, but

       4    it does appear to be an e-mail that I sent,

       5    yes.

       6         Q.      Did you prepare this chart?

       7         A.      I do not believe I did.         I believe

       8    Brandon and Kathryn did.

       9         Q.      And do you recall whether you

      10    requested this chart be prepared?

      11                 MR. CHO:     Objection to form.       Also

      12    object on the grounds that it seeks testimony

      13    relating to internal governmental

      14    deliberations.

      15                 Within the confines of this e-mail,

      16    the witness can testify to what is contained in

      17    here.

      18                 THE WITNESS:      I don't believe I

      19    originated the request.         I may have relayed the

      20    request to Brandon and Kathryn, I don't

      21    remember, but I do not believe I am the one

      22    that requested the creation of this chart.
Case 1:18-cv-01599-WFK-ST Document 150-3 Filed 03/01/19 Page 98 of 274 PageID #:
                                    9270

                                                                         Page 98
       1                 BY MR. CHRISTIAN:

       2         Q.      Based on your expertise within

       3    immigration law and your experience rather,

       4    what would be the significance of TPS longest,

       5    shortest and average duration?

       6                 MR. CHO:     Again, I object on the

       7    grounds that this witness is a fact witness,

       8    not an expert witness and calls for a legal

       9    conclusion, as well as internal governmental

      10    deliberations and speculative and vague.

      11                 The witness can answer.

      12                 THE WITNESS:      To the best of my

      13    recollection, to provide some context to this,

      14    around this time, the Senate was considering

      15    immigration legislation that was being

      16    negotiated along with the White House and they

      17    had four pillars as to what legislation should

      18    be, and from what I recall, a legalization of

      19    TPS was a possibility -- a possibility in that

      20    legislation, and it would appear that this

      21    would be factual information to provide

      22    understanding to members of the Senate as to
Case 1:18-cv-01599-WFK-ST Document 150-3 Filed 03/01/19 Page 99 of 274 PageID #:
                                    9271

                                                                         Page 99
       1    the scope of TPS.

       2                 BY MR. CHRISTIAN:

       3         Q.      I want to make sure I understood.

       4                 Did you say a legalization of TPS?

       5         A.      As I recall, a legalization of TPS

       6    was part of a larger package that was being

       7    negotiated in the Senate in the

       8    January-February time frame of 2018.

       9         Q.      And do you recall, who is Allen that

      10    you mention here?

      11         A.      Allen is, I believe he is a career

      12    staffer who works with the legislative affairs

      13    office.

      14         Q.      What is Allen's last name?

      15         A.      I don't recall off the top of my

      16    head.

      17         Q.      So I would like to now direct your

      18    attention to an exhibit that is going to be

      19    marked as Exhibit No. 78.

      20                 (Deposition Exhibit 78 was marked

      21    for identification.)

      22                 MR. CHO:     The government objects to
Case 1:18-cv-01599-WFK-ST Document 150-3 Filed 03/01/19 Page 100 of 274 PageID #:
                                     9272

                                                                         Page 100
        1    Exhibit 78 on the grounds that this e-mail

        2    exchange contains internal governmental

        3    deliberations, but will allow the witness to

        4    answer questions regarding the e-mail

        5    exchanges.

        6                 BY MR. CHRISTIAN:

        7         Q.      So, Mr. Law, please let me know when

        8    you have had a chance to familiarize yourself

        9    with this Document No. 78, Exhibit 78.

      10          A.      I reviewed.

      11          Q.      Okay.   So do you recognize the

      12     document that is marked as Exhibit 78?

      13          A.      I do.

      14          Q.      What is it?

      15          A.      It's a series of e-mails.

      16          Q.      Are you included in this series of

      17     e-mails?

      18          A.      Not the initial e-mail but

      19     subsequently, yes.

      20          Q.      So the e-mail makes reference to a

      21     memo.

      22                  What type of memo is the e-mail
Case 1:18-cv-01599-WFK-ST Document 150-3 Filed 03/01/19 Page 101 of 274 PageID #:
                                     9273

                                                                         Page 101
        1    making reference to?

        2         A.      The initial e-mail is making a

        3    reference to the draft decision --

        4    recommendation decision memo for Haiti's TPS.

        5         Q.      And what is the date on that e-mail?

        6         A.      On which e-mail?

        7         Q.      The one that makes -- that

        8    communicates about the -- let's just say the

        9    first one in the chain.         Let's start at the

      10     beginning.

      11          A.      The first one on the chain is dated

      12     Thursday, October 12, 2017.

      13          Q.      And it's from?

      14          A.      It's from Brandon Prelogar.

      15          Q.      To whom is it written?

      16          A.      It's written to Kathy Nuebel Kovarik

      17     and also copied Kathryn Anderson and Laurence

      18     Levine, Larry Levine.

      19          Q.      Okay.   So the next -- so this e-mail

      20     on October 22?

      21                  MR. CHO:    No, it is October 12, the

      22     one that he just referenced.
Case 1:18-cv-01599-WFK-ST Document 150-3 Filed 03/01/19 Page 102 of 274 PageID #:
                                     9274

                                                                         Page 102
        1                 MR. CHRISTIAN:      Right, right.      So I

        2    am saying the next --

        3                 BY MR. CHRISTIAN:

        4         Q.      Based on this document, what is the

        5    next event that happens with this e-mail, in

        6    this e-mail chain?

        7         A.      In this e-mail chain, it's e-mail on

        8    October 22, 2017, from Kathy to me.

        9         Q.      And basically, what is the intent of

      10     sending the e-mail to you?

      11                  MR. CHO:    Object to the form.        Calls

      12     for speculation.       This is an e-mail that he

      13     didn't draft.

      14                  BY MR. CHRISTIAN:

      15          Q.      What did you interpret the -- when

      16     you read this e-mail, what did you understand

      17     you were supposed to do?

      18                  MR. CHO:    Are you referring to the

      19     4:23 e-mail?

      20                  MR. CHRISTIAN:      Yes, Sunday, October

      21     22, 2017, at 4:23 p.m.

      22                  MR. CHO:    Objection to form.
Case 1:18-cv-01599-WFK-ST Document 150-3 Filed 03/01/19 Page 103 of 274 PageID #:
                                     9275

                                                                         Page 103
        1                 You can answer if you can.

        2                 THE WITNESS:     As best I can recall,

        3    to review the memo and, you know, provide edit.

        4                 BY MR. CHRISTIAN:

        5         Q.      And what was the memo -- the memo,

        6    do you know who originally drafted the memo?

        7                 MR. CHO:    Object to the form.        Asked

        8    and answered.

        9                 THE WITNESS:     (No response.)

      10                  BY MR. CHRISTIAN:

      11          Q.      So after you received this e-mail,

      12     what did you do?

      13                  MR. CHO:    Just for clarity's sake,

      14     are you referring to the 4:23 e-mail from Kathy

      15     Kovarik?

      16                  BY MR. CHRISTIAN:

      17          Q.      Okay.   After you received the e-mail

      18     on Sunday, October 22, 2017, at 4:23 p.m., what

      19     did you do?

      20                  MR. CHO:    Object to the form.

      21                  You can answer.

      22                  THE WITNESS:     As it relates to this
Case 1:18-cv-01599-WFK-ST Document 150-3 Filed 03/01/19 Page 104 of 274 PageID #:
                                     9276

                                                                         Page 104
        1    e-mail chain, I at some point reviewed the

        2    memo.

        3                 BY MR. CHRISTIAN:

        4         Q.      And after reviewing the memo, did

        5    you write an e-mail to Ms. Kathy Kovarik at

        6    6:28 p.m. on the same day?

        7                 MR. CHO:    Object to the form.

        8                 THE WITNESS:     It appears that I sent

        9    an e-mail at that time, yes.

      10                  BY MR. CHRISTIAN:

      11          Q.      And what did you say it communicated

      12     in that e-mail?

      13                  MR. CHO:    Object to the form.        The

      14     document speaks for itself.

      15                  THE WITNESS:     I inarticulately tried

      16     to convoy to her that the memo needed work and

      17     it was incomplete.

      18                  BY MR. CHRISTIAN:

      19          Q.      So what specifically did you

      20     communicate to her?

      21                  MR. CHO:    Object to the form.        The

      22     document speaks for itself.
Case 1:18-cv-01599-WFK-ST Document 150-3 Filed 03/01/19 Page 105 of 274 PageID #:
                                     9277

                                                                          Page 105
        1                 If you want him to read the e-mail

        2    into the record, I would prefer you would read

        3    it unless -- I mean, the document does speak

        4    for itself.     I mean, the text is as it is, so

        5    if you want it read into the record, I would

        6    suggest you read it into the record.

        7                 BY MR. CHRISTIAN:

        8         Q.      Okay.   So what I will do is, I will

        9    read it into the record and as we did earlier,

      10     if I somehow make a mistake, if you will please

      11     correct me.     And then when I am done, I will

      12     ask you if I accurately read it into the

      13     record.

      14                  So this is -- says from Robert Law

      15     on Sunday, October 22, 2017, at 6:28 p.m. to

      16     Kathy Kovarik, and the subject is:           "Re:    Haiti

      17     draft TPS memo.      The draft is overwhelming

      18     weighted for extension, which I do not think is

      19     the conclusion we are looking for.           The memo

      20     seems to dismiss or downplay the positive

      21     developments that should suggest

      22     reauthorization is inappropriate.           The memo
Case 1:18-cv-01599-WFK-ST Document 150-3 Filed 03/01/19 Page 106 of 274 PageID #:
                                     9278

                                                                         Page 106
        1    also makes no mention of the substantial amount

        2    of foreign aid the U.S." and charities "and

        3    charity have invested in Haiti since the

        4    earthquake -- another relevant factor to

        5    indicate that Haiti no longer meets the

        6    definition of TPS."

        7                 "I can track change edits tonight or

        8    we can discuss in the morning."           Whatever you

        9    preferred time -- "whatever your preferred

      10     timing is."

      11                  Did I read that correctly, Mr. Law?

      12          A.      You read that correctly, yes.

      13          Q.      So I would like to ask a few

      14     questions about that.

      15                  You made reference to "the

      16     conclusion we are looking for."

      17                  What was the conclusion you were

      18     looking for?

      19                  MR. CHO:    Object to the form.

      20     Object on the grounds that it seeks testimony

      21     relating to internal governmental

      22     deliberations, but within the confines of this
Case 1:18-cv-01599-WFK-ST Document 150-3 Filed 03/01/19 Page 107 of 274 PageID #:
                                     9279

                                                                         Page 107
        1    e-mail, the witness can answer.

        2                 THE WITNESS:     What I was trying to

        3    convey in that e-mail inarticulately was a

        4    recommendation.      The original draft as Brandon

        5    notes in the initial e-mail on Thursday,

        6    October 12, states that the recommendation was

        7    left blank.     And so what I was trying to convey

        8    was that there was no recommendation included.

        9                 BY MR. CHRISTIAN:

      10          Q.      So the -- if I go back earlier in

      11     that sentence, it says:         "A draft is

      12     overwhelming weighted for extension."

      13                  And so, and specifically after that,

      14     it says:     "Which is I do not think is the

      15     conclusion we are looking for."

      16                  So you are saying now that the

      17     conclusion you were looking for was a neutral

      18     conclusion or that the draft is overwhelming

      19     weighted for extension?

      20                  MR. CHO:    Object to the form.        Also

      21     object on the grounds that it seeks information

      22     relating to internal governmental
Case 1:18-cv-01599-WFK-ST Document 150-3 Filed 03/01/19 Page 108 of 274 PageID #:
                                     9280

                                                                         Page 108
        1    deliberations.      Mischaracterizes prior

        2    testimony.

        3                 The witness can answer.

        4                 THE WITNESS:     If we go back to the

        5    October 12 e-mail, Brandon says:           "In short,

        6    based on our review of country conditions, we

        7    have written it so it could support either

        8    extension or termination, but left the

        9    recommendation blank," and then it trails on.

      10                  If I may go back now to KA-1.

      11                  BY MR. CHRISTIAN:

      12          Q.      Uh-huh.

      13          A.      Which is the TPS statute.         "Under

      14     termination of designation, if the secretary

      15     determines under Subparagraph A that a foreign

      16     state (or part of such foreign state) no longer

      17     continues to meet the conditions for

      18     designation under Paragraph 1, the secretary

      19     shall terminate the designation."

      20                  So what I was trying to convey is,

      21     according to Brandon, that if it could support

      22     a termination, then the statute compels that to
Case 1:18-cv-01599-WFK-ST Document 150-3 Filed 03/01/19 Page 109 of 274 PageID #:
                                     9281

                                                                         Page 109
        1    be the recommendation, and on top of that, this

        2    particular original draft did not even provide

        3    a recommendation despite providing four options

        4    for which to choose from.

        5          Q.     And it had -- what was overwhelming

        6    weighted for extension?         What did that refer

        7    to?

        8                 MR. CHO:    Object to the form.        Also

        9    objection on the grounds -- I object on the

      10     grounds that it seeks information relating to

      11     internal governmental deliberations, but the

      12     witness can answer based on this e-mail.

      13                  THE WITNESS:     As best I can recall,

      14     again citing back to Brandon's original e-mail,

      15     that it could support either extension or

      16     termination from a stylistic standpoint, as I

      17     recall, the draft used a lot of qualifying

      18     language that was sort of dismissive of the

      19     developments that had occurred in the, you

      20     know, previous number of years that, you know,

      21     if there are positive developments, should have

      22     been phrased in a positive fashion while
Case 1:18-cv-01599-WFK-ST Document 150-3 Filed 03/01/19 Page 110 of 274 PageID #:
                                     9282

                                                                         Page 110
        1    negative developments would be appropriately

        2    phrased in a negative fashion.

        3                 BY MR. CHRISTIAN:

        4           Q.    Do you have a copy of the memo that

        5    you would like to use to refresh your

        6    recollection?

        7                 MR. CHO:    Object to the form.        Also

        8    object on the ground that it requests

        9    information covered by the deliberative

      10     privilege process -- of the deliberative

      11     process privilege.

      12                  The witness can answer.

      13                  THE WITNESS:     If you have a copy,

      14     I'm happy to look at it.

      15                  BY MR. CHRISTIAN:

      16          Q.      I do not, but I mean, do you have

      17     one?

      18          A.      I do not.

      19                  MR. CHRISTIAN:      Does the government

      20     have one that the witness can use to refresh

      21     his recollection?

      22                  MR. CHO:    We do not.     We have
Case 1:18-cv-01599-WFK-ST Document 150-3 Filed 03/01/19 Page 111 of 274 PageID #:
                                     9283

                                                                         Page 111
        1    documents that you have given us in terms of

        2    the exhibits.      If there's documents you are

        3    requesting, you can certainly put it in writing

        4    to the government.

        5                 MR. CHRISTIAN:      All right.     I'll

        6    move on for now.

        7                 BY MR. CHRISTIAN:

        8         Q.      So the next sentence talks about

        9    dismissing or downplaying positive developments

      10     that would -- should suggestion reauthorization

      11     is inappropriate.

      12                  What were those positive

      13     developments that were downplayed?

      14                  MR. CHO:    Objection to form.        Again,

      15     to the extent it's seeking information relating

      16     to internal governmental deliberations, but the

      17     witness can answer based on what is contained

      18     here in the e-mail.

      19                  THE WITNESS:     To the best of my

      20     recollection, the economy had some signs of

      21     positive development, the number of internally

      22     displaced people which is oftentimes referred
Case 1:18-cv-01599-WFK-ST Document 150-3 Filed 03/01/19 Page 112 of 274 PageID #:
                                     9284

                                                                         Page 112
        1    to IDP, had gone down.

        2                 I seem to recall the UN peacekeeping

        3    mission had left the country and had handed

        4    over control to the government and that the --

        5    whether it's the Haitians president or someone

        6    in the government had made statements publicly

        7    about the desire to have Haiti nationals return

        8    and the ability to welcome them back.

        9                 Those were the things that I recall

      10     at this time.

      11                  BY MR. CHRISTIAN:

      12          Q.      Did any of those developments you

      13     just mentioned have anything to do with

      14     charities investing in Haiti?

      15                  MR. CHO:    Object to the form.        Also

      16     to the extent it seeks information relating to

      17     internal governmental deliberations, but the

      18     witness can answer.

      19                  THE WITNESS:     My previous statement

      20     wasn't an exclusive list of factors.            That was

      21     what I recalled.

      22                  However, foreign aid could be
Case 1:18-cv-01599-WFK-ST Document 150-3 Filed 03/01/19 Page 113 of 274 PageID #:
                                     9285

                                                                         Page 113
        1    relevant to the economy which I think I did

        2    mention.

        3                 BY MR. CHRISTIAN:

        4         Q.      So on that evening, did you actually

        5    make some edits to the memorandum that you

        6    deemed were necessary, given your comments in

        7    the 6:28 p.m. e-mail?

        8                 MR. CHO:    Objection to form.        It

        9    calls for -- object on the ground that it seeks

      10     information relating to internal governmental

      11     deliberations, but the witness can answer based

      12     on what is contained in the e-mail.

      13                  THE WITNESS:     According to the last

      14     e-mail on the chain on this exhibit, I say,

      15     "edits attached," on same day, Sunday, October

      16     22, 2017 at 7:04 p.m.

      17                  BY MR. CHRISTIAN:

      18          Q.      And during the course of making

      19     those edits, how much research did you do in

      20     making those edits?

      21                  MR. CHO:    Object to the form.        Also

      22     object on the grounds that it seeks internal
Case 1:18-cv-01599-WFK-ST Document 150-3 Filed 03/01/19 Page 114 of 274 PageID #:
                                     9286

                                                                         Page 114
        1    governmental deliberations but the witness can

        2    answer.

        3                 THE WITNESS:     It is hard to quantify

        4    that.     We had the country conditions report,

        5    which is provided by a different department

        6    within USCIS, as well as the information that

        7    was included in the draft.

        8                 BY MR. CHRISTIAN:

        9         Q.      So you are saying --

      10          A.      And possibly some external

      11     publicly-sourced information as well.

      12          Q.      So let me make sure I understand.

      13                  Are you saying that you -- in making

      14     these edits, looked at the country conditions

      15     report?

      16                  MR. CHO:    Object to the form.        Also

      17     object on the ground it seeks information

      18     relating to internal governmental

      19     deliberations, but the witness can answer.

      20                  THE WITNESS:     As best as I can

      21     recall, I had the country conditions report.

      22                  BY MR. CHRISTIAN:
Case 1:18-cv-01599-WFK-ST Document 150-3 Filed 03/01/19 Page 115 of 274 PageID #:
                                     9287

                                                                         Page 115
        1         Q.      Roughly, how long was the country

        2    conditions report?

        3         A.      This specific one, I don't know, but

        4    they are usually lengthy documents.

        5         Q.      In the context of making your edits,

        6    you also mentioned publicly-available

        7    information.

        8                 What publicly-available information

        9    did you use to make your edits?

      10                  MR. CHO:    Object to the form.        Also

      11     to the extent it's seeking information relating

      12     to internal governmental deliberation, but the

      13     witness can answer.

      14                  THE WITNESS:     Can you clarify what

      15     you mean by that, like, websites or Internet?

      16                  BY MR. CHRISTIAN:

      17          Q.      Any publicly-available information

      18     you used during the course of making those

      19     edits on September -- on October 22, 2017.

      20                  MR. CHO:    Object to the form.

      21     Object on the grounds that it seeks information

      22     relating to internal governmental
Case 1:18-cv-01599-WFK-ST Document 150-3 Filed 03/01/19 Page 116 of 274 PageID #:
                                     9288

                                                                         Page 116
        1    deliberations.

        2                 The witness can answer.

        3                 THE WITNESS:     To the best of my

        4    recollection, I recall looking at information

        5    about the economy as well as the previous

        6    Federal Register notice that was publicly

        7    available from Secretary Kelly's decision to do

        8    a six-month extension, which is what led to the

        9    need to review the conditions again so

      10     quickly.

      11                  BY MR. CHRISTIAN:

      12          Q.      And during the course of that

      13     review, did you look at the TPS Act?

      14                  MR. CHO:    Object to the form.

      15     Object on the ground that it's seeking

      16     information relating to internal governmental

      17     deliberations, but the witness can answer.

      18                  THE WITNESS:     To the best of my

      19     recollection, I -- it is very likely that I

      20     did.

      21                  BY MR. CHRISTIAN:

      22          Q.      When you sent back -- well, in an
Case 1:18-cv-01599-WFK-ST Document 150-3 Filed 03/01/19 Page 117 of 274 PageID #:
                                     9289

                                                                         Page 117
        1    e-mail from Sunday, October 22, 2017, at 7:04

        2    p.m., when you sent back the edits, I'm going

        3    to read the text from that e-mail and please --

        4    I will give you a chance to correct anything I

        5    say wrong.

        6                 "Edits attached.      I made the

        7    document fully support termination and provided

        8    comment boxes where additional data should be

        9    provided to back up this decision."

      10                  Is that -- did I accurately read

      11     your e-mail?

      12          A.      You accurately read the e-mail, yes.

      13          Q.      And then was that at 7:04 p.m., on

      14     October 22, 2017, correct?

      15                  MR. CHO:    Object to the form.        The

      16     document speaks for itself.

      17                  THE WITNESS:     Yes, it appears so.

      18                  BY MR. CHRISTIAN:

      19          Q.      Do you have any idea, based on your

      20     role with respect to Mr. Prelogar and Ms.

      21     Anderson, how much time they spent on that

      22     memorandum prior to it coming to you?
Case 1:18-cv-01599-WFK-ST Document 150-3 Filed 03/01/19 Page 118 of 274 PageID #:
                                     9290

                                                                         Page 118
        1                 MR. CHO:     Object to the form.       Calls

        2    for speculation.

        3                 Testify to what you know.

        4                 THE WITNESS:     No, I don't.      That it

        5    -- the original e-mail from October 12 predates

        6    my start date.

        7                 BY MR. CHRISTIAN:

        8         Q.      Sure, which was, as I recall

        9    correctly, October 16?

      10          A.      October 16.

      11          Q.      All right.

      12          A.      Prelogar is the way --

      13          Q.      Prelogar, thank you.

      14                  I would like to direct your

      15     attention to what we're going to label as

      16     Exhibit No. 79.

      17                  (Deposition Exhibit 79 was marked

      18     for identification.)

      19                  MR. CHO:    Why don't we staple these

      20     again so we don't lose any pages.

      21                  The government objects to Exhibit 79

      22     on the grounds that these e-mail exchanges
Case 1:18-cv-01599-WFK-ST Document 150-3 Filed 03/01/19 Page 119 of 274 PageID #:
                                     9291

                                                                         Page 119
        1    contain deliberative information and appears to

        2    refer to a draft response, but given those

        3    caveats, the witness can answer questions about

        4    this exhibit.

        5                 BY MR. CHRISTIAN:

        6         Q.      Mr. Law, when you have had a chance

        7    to familiarize with it, please let me know.

        8                 So you have had a chance to look at

        9    the document?

      10          A.      I've reviewed it, yes.

      11          Q.      What is this?

      12          A.      Well, there's two different things

      13     here.     There is an e-mail exchange and a --

      14     behind the blue page, there is a -- I don't

      15     know if this is the final version or a draft

      16     version of a letter that was signed by the

      17     director to a Neil Bradley who had written,

      18     apparently according to the e-mail, written to

      19     the secretary about TPS for a couple of

      20     countries.

      21          Q.      All right.     And what was your

      22     involvement with this letter?
Case 1:18-cv-01599-WFK-ST Document 150-3 Filed 03/01/19 Page 120 of 274 PageID #:
                                     9292

                                                                         Page 120
        1                 MR. CHO:    Object to the form.

        2                 You can answer.

        3                 THE WITNESS:     To the best of my

        4    recollection, I reviewed it and either Kathy or

        5    I have to -- the origin of this is what is

        6    known as a tasker.       In order for it to advance,

        7    someone from the various components of --

        8    within the agency have to approve it to move

        9    forward, and so whether it was Kathy or I, we

      10     have sort of signoff authority for the office

      11     of policy and strategy, so I oftentimes review

      12     or signal that the response or whatever the

      13     tasker is can move forward to the director's

      14     office.

      15                  BY MR. CHRISTIAN:

      16          Q.      So let's look at the e-mail portion

      17     of it.    I believe the last e-mail on the chain

      18     is -- in the thread is from you on Wednesday,

      19     November 1, 2017, at 4:07 p.m.

      20                  And I'm going to just read your

      21     message which is very short:          "Edits attached

      22     to distinguish different criteria for El
Case 1:18-cv-01599-WFK-ST Document 150-3 Filed 03/01/19 Page 121 of 274 PageID #:
                                     9293

                                                                         Page 121
        1    Salvador/Honduras and Haiti TPS designation."

        2                 Did I read that accurately?

        3         A.      You did read that correctly, yes.

        4         Q.      So please tell me what actually --

        5    what edits you provided for this letter?

        6                 MR. CHO:    Object to the form.        Also

        7    object on the grounds that it seeks information

        8    relating to internal governmental

        9    deliberations, but within the confines of this

      10     document, the witness can answer that question.

      11                  THE WITNESS:     I don't recall the

      12     specific edits that I made, but based on the

      13     e-mail, two of the countries were under an

      14     environmental diaster designation, while Haiti

      15     was under extraordinary and temporary

      16     conditions, so presumably, the original draft

      17     didn't clarify which prong each of the

      18     countries was under.

      19                  BY MR. CHRISTIAN:

      20          Q.      So what I'm going to do now is

      21     direct your attention to what we are going to

      22     label as Exhibit No. 80.
Case 1:18-cv-01599-WFK-ST Document 150-3 Filed 03/01/19 Page 122 of 274 PageID #:
                                     9294

                                                                         Page 122
        1                 (Deposition Exhibit 80 was marked

        2    for identification.)

        3                 MR. CHO:     The government also

        4    objects to Exhibit No. 80 which is

        5    Bates-numbered DPP 10995 on the first page, on

        6    the grounds that these e-mail exchanges contain

        7    internal governmental deliberations, but given

        8    that, the witness can answer questions about

        9    this e-mail.

      10                  BY MR. CHRISTIAN:

      11          Q.      Please let me know when you have had

      12     a chance to familiarize yourself with Exhibit

      13     No. 80.

      14          A.      I'm still reviewing this, but it

      15     dawned on me that Allen, who was referenced

      16     earlier, his last name is Atkins.

      17          Q.      A-T-K-I-N-S?

      18          A.      I believe that's the correct

      19     spelling.

      20          Q.      Thank you.

      21          A.      Still within the legislative affairs

      22     division, but the name has come to me.
Case 1:18-cv-01599-WFK-ST Document 150-3 Filed 03/01/19 Page 123 of 274 PageID #:
                                     9295

                                                                         Page 123
        1                 MR. CHO:    I guess this document

        2    helped refresh your recollection then.

        3                 The government also objects on the

        4    grounds that the e-mail exchange doesn't touch

        5    on Haiti's TPS, but reflects conversations

        6    dealing with Nicaragua and as has come up at

        7    prior depositions, specifically yesterday,

        8    counsel has agreed not to delve into areas

        9    other than Haiti's TPS.

      10                  Given that caveat, the witness can

      11     answer questions about this e-mail.

      12                  THE WITNESS:     I have reviewed this.

      13                  BY MR. CHRISTIAN:

      14          Q.      As far as you understand, who

      15     drafted the Honduras document that the e-mail

      16     refers to?

      17                  MR. CHO:    Object to the form.

      18                  THE WITNESS:     As far as I

      19     understand, Brandon and Kathryn.

      20                  BY MR. CHRISTIAN:

      21          Q.      The e-mail makes reference to

      22     indecision.
Case 1:18-cv-01599-WFK-ST Document 150-3 Filed 03/01/19 Page 124 of 274 PageID #:
                                     9296

                                                                         Page 124
        1                 What does that -- what type of

        2    indecision is it making reference to, as far as

        3    you understand?

        4                 MR. CHO:    Object to the form on the

        5    ground that it's seeking information relating

        6    to internal governmental deliberations, and

        7    again, these e-mail exchanges are beyond the

        8    scope of this litigation, but the witness can

        9    answer based on what is contained in the

      10     e-mail.

      11                  THE WITNESS:     I point you to the

      12     response from Kathryn Anderson per the statute,

      13     and we can pull the specific language if that's

      14     required, but there was a six-month extension

      15     due to the failure to make a determination

      16     before the required period of time, but I can

      17     read the -- I'm not sure the full time, but if

      18     you would like me to look at that, that was

      19     what that reference was made to.           If you don't

      20     make a decision, it is automatically extended

      21     for at least six months.

      22                  BY MR. CHRISTIAN:
Case 1:18-cv-01599-WFK-ST Document 150-3 Filed 03/01/19 Page 125 of 274 PageID #:
                                     9297

                                                                         Page 125
        1         Q.      All right.     And so basically, as far

        2    as we understand here, is it correct, is it

        3    fair to say that the secretary was still

        4    undecided as to whether to recommend

        5    termination or extension?

        6                 MR. CHO:    Object to the form.

        7    Object on the grounds that it's seeking

        8    information related to internal governmental

        9    deliberations.      It's vague, calls for

      10     speculation, but the witness can answer if you

      11     are able to.

      12                  THE WITNESS:     And we are talking

      13     about Honduras?

      14                  BY MR. CHRISTIAN:

      15          Q.      Yes, with respect to, yes.

      16                  MR. CHO:    Same objection.

      17                  THE WITNESS:     I'm not privy to the

      18     secretary's internal thinking, but there was a

      19     statutory deadline to make a decision and a

      20     decision was not conveyed at that date which

      21     triggered an automatic extension.

      22                  BY MR. CHRISTIAN:
Case 1:18-cv-01599-WFK-ST Document 150-3 Filed 03/01/19 Page 126 of 274 PageID #:
                                     9298

                                                                         Page 126
        1         Q.      And in your communication, you say

        2    you scrapped the country conditions.

        3                 What exactly did you mean there?

        4                 MR. CHO:    Object to the form.

        5    Again, also object on the grounds that it seeks

        6    information relating to internal governmental

        7    deliberations, but the witness can answer.

        8                 THE WITNESS:     Again, this is about

        9    the Honduras auto extension, as best I can

      10     recall, normally when a decision is made, the

      11     federal register notice explains why the

      12     designation was either extended or terminated.

      13     However, this was a different scenario where no

      14     decision was made, and I believe -- it appears

      15     from my e-mail that I sought a format that was

      16     similar to when Secretary Kelly made a

      17     six-month extension for Haiti, and that the

      18     notice was very brief, because there was no

      19     decision made.

      20                  It's hard to know what conditions

      21     the secretary or acting secretary, whatever it

      22     was at that point, relied or didn't rely on to
Case 1:18-cv-01599-WFK-ST Document 150-3 Filed 03/01/19 Page 127 of 274 PageID #:
                                     9299

                                                                         Page 127
        1    not be able to make a decision.

        2                 BY MR. CHRISTIAN:

        3         Q.      I would like to direct you to --

        4    we're going to label this Exhibit No. 81.

        5                 (Deposition Exhibit 81 was marked

        6    for identification.)

        7                 MR. CHO:    The government again

        8    objects to Exhibit 81 which is Bates-numbered

        9    on the first page, DPP 19763 on the grounds

      10     that the e-mail contains internal governmental

      11     deliberations.      Also, and I believe this

      12     document came up yesterday as well, this e-mail

      13     relates to Honduras which is not a subject of

      14     this litigation, and as plaintiffs' counsel

      15     yesterday had agreed to not seek questions

      16     relating to countries other than Haiti TPS.

      17                  Based on those caveats, the witness

      18     can answer questions about this e-mail.

      19                  BY MR. CHRISTIAN:

      20          Q.      Please let me know when you have had

      21     a chance to look at the exhibit.

      22          A.      I have read the exhibit.
Case 1:18-cv-01599-WFK-ST Document 150-3 Filed 03/01/19 Page 128 of 274 PageID #:
                                     9300

                                                                         Page 128
        1         Q.      So based on your understanding, who

        2    drafted the Honduras memo?

        3                 MR. CHO:    Object to the form.        Again

        4    object on the grounds that it seeks information

        5    relating to internal governmental

        6    deliberations, but the witness can answer if

        7    you know.

        8                 THE WITNESS:     To the best of my

        9    knowledge, it would have been Brandon, Kathryn,

      10     and it appears at this time, Marian Drake was

      11     now a part of that team.         I don't know what her

      12     role may or may not have been.

      13                  BY MR. CHRISTIAN:

      14          Q.      Based on your recollection, why did

      15     the memo need to be rewritten?

      16                  MR. CHO:    Object to the form.        Also

      17     on the grounds that it seeks information

      18     relating to internal governmental

      19     deliberations, but the witness can answer based

      20     on what is contained here in the e-mail.

      21                  THE WITNESS:     I don't recall.

      22                  BY MR. CHRISTIAN:
Case 1:18-cv-01599-WFK-ST Document 150-3 Filed 03/01/19 Page 129 of 274 PageID #:
                                     9301

                                                                         Page 129
        1         Q.      And one e-mail in the thread is --

        2    the one sent on Wednesday, April 11, 2018, at

        3    11:43 a.m.

        4                 There is -- it says:       "Need to send

        5    to OCC."

        6                 What does OCC stand for?

        7         A.      That stands for the Office of Chief

        8    Counsel.

        9         Q.      And what about SCOPS?

      10          A.      Service Center Operations, I

      11     believe.

      12          Q.      Do you recall who in the director's

      13     office requested the changes?

      14                  MR. CHO:    Objection to the form.

      15     Also object on the grounds that it seeks

      16     information relating to internal governmental

      17     deliberations.      Calls for speculation.         Vague.

      18                  But you can answer if you can.

      19                  THE WITNESS:     I don't recall.

      20                  BY MR. CHRISTIAN:

      21          Q.      Do you recall any specifics about

      22     the changes that came about as a result of this
Case 1:18-cv-01599-WFK-ST Document 150-3 Filed 03/01/19 Page 130 of 274 PageID #:
                                     9302

                                                                         Page 130
        1    request?

        2                 MR. CHO:    Object to the form.        Also

        3    object on the grounds that it seeks information

        4    relating to internal governmental

        5    deliberations, and is beyond the scope of this

        6    litigation as well, because it relates to

        7    Honduras, but the witness can answer if you are

        8    able to.

        9                 THE WITNESS:     I don't recall.

      10                  BY MR. CHRISTIAN:

      11          Q.      This will be -- I'm going to direct

      12     your attention to what will be marked as

      13     government -- as Exhibit, rather, 82.

      14                  (Deposition Exhibit 82 was marked

      15     for identification.)

      16                  MR. CHO:    Sorry.    Let's staple this.

      17                  Think there's a way we can get them

      18     stapled before you give them to the witness?

      19                  MR. CHRISTIAN:      Absolutely.     Hand me

      20     the stapler.

      21                  MR. CHO:    Well, I mean in the

      22     future.    Just saves some time.
Case 1:18-cv-01599-WFK-ST Document 150-3 Filed 03/01/19 Page 131 of 274 PageID #:
                                     9303

                                                                         Page 131
        1                 MR. CHRISTIAN:      Absolutely.

        2                 MR. CHO:    Thank you.

        3                 The government also objects to

        4    Exhibit 82 on the grounds that this document

        5    may contain internal governmental

        6    deliberations.

        7                 But the witness may answer questions

        8    about this document.

        9                 BY MR. CHRISTIAN:

      10          Q.      Have you had a chance to familiarize

      11     yourself with it?

      12          A.      I've reviewed.

      13                  And after we finish questions on

      14     this particular exhibit, can I have a short

      15     break?

      16          Q.      We'll have a -- we'll break for

      17     lunch then.

      18          A.      Perfect.

      19          Q.      So who drafted this document?

      20                  MR. CHO:    Object to the form.

      21                  THE WITNESS:     I do not know

      22     specifically.      But it's identified as the state
Case 1:18-cv-01599-WFK-ST Document 150-3 Filed 03/01/19 Page 132 of 274 PageID #:
                                     9304

                                                                         Page 132
        1    department's recommendation for TPS Haiti.

        2                 BY MR. CHRISTIAN:

        3           Q.    Did you have any interaction with

        4    the state department during the drafting of

        5    this document?

        6                 MR. CHO:    Object to the form.

        7                 THE WITNESS:     I don't believe I did.

        8                 BY MR. CHRISTIAN:

        9           Q.    Maybe you can help me understand a

      10     few things about it.

      11                  We look at -- first of all, let me

      12     ask.

      13                  In the course of your employment at

      14     USCIS, have you seen many of these types of

      15     documents from the state department?

      16                  MR. CHO:    Object to the form.

      17                  THE WITNESS:     It's my understanding

      18     the state department produces one of these for

      19     each country that is up for review.

      20                  BY MR. CHRISTIAN:

      21          Q.      Roughly how many of these have you

      22     seen during your course of your employment --
Case 1:18-cv-01599-WFK-ST Document 150-3 Filed 03/01/19 Page 133 of 274 PageID #:
                                     9305

                                                                         Page 133
        1                 MR. CHO:    Object --

        2                 BY MR. CHRISTIAN:

        3         Q.      -- with USCIS?

        4                 MR. CHO:    Object to the form.

        5                 THE WITNESS:     However many countries

        6    have been up for review since I came on board.

        7    I don't know the exact number.          Seven, eight.

        8                 BY MR. CHRISTIAN:

        9         Q.      So we looked at -- excuse me -- at

      10     the -- it's the second page, which would be --

      11     the last three digits of the Bates number will

      12     be92 -- 921.

      13                  It makes reference to -- has a few

      14     different questions or items under

      15     "Environmental Diaster."

      16                  Do you -- based on your experience,

      17     what does "N/A" mean under these factors?

      18                  And that's in, you know, letter B,

      19     "Environmental Diaster."         Under that heading.

      20          A.      As I understand it, N/A is generally

      21     noted shorthand for not applicable or some

      22     similar version of that.
Case 1:18-cv-01599-WFK-ST Document 150-3 Filed 03/01/19 Page 134 of 274 PageID #:
                                     9306

                                                                         Page 134
        1          Q.     All right.     And so that would be

        2    that the -- that would be your understanding of

        3    -- of 1, 2 and 3 -- B1, B2 and B3?

        4          A.     Yes.

        5          Q.     Okay.   Based on your work at this

        6    time, was your understanding that Haiti was

        7    still feeling impact from the earthquake that

        8    originally triggered the designation?

        9                 MR. CHO:    Object to the form.

      10                  What time period are you referring

      11     to?

      12                  MR. CHRISTIAN:      Basically -- let me

      13     take a step back.

      14                  BY MR. CHRISTIAN:

      15           Q.     Do you recall the time period of

      16     this document?

      17                  MR. CHO:    Object to the form.

      18                  THE WITNESS:     Not specifically.       But

      19     it would have been shortly after I started in

      20     October of 2017.

      21                  MR. CHRISTIAN:      Okay.    Okay.

      22                  THE WITNESS:     Or early -- or early
Case 1:18-cv-01599-WFK-ST Document 150-3 Filed 03/01/19 Page 135 of 274 PageID #:
                                     9307

                                                                         Page 135
        1    November.     In that time frame --

        2                 MR. CHRISTIAN:      Okay.

        3                 THE WITNESS:     -- because of the need

        4    to make a decision.

        5                 BY MR. CHRISTIAN:

        6         Q.      So within your first month of

        7    employment at USCIS?

        8         A.      More or less, yeah.       Maybe a week or

        9    two more.     But within that time frame, yes.

      10          Q.      Okay.   So -- take a step back.

      11                  So -- so based on your -- your

      12     understanding of conditions that are relevant

      13     for TPS status or designation, does an

      14     earthquake -- is an earthquake a relevant --

      15     possibility qualify as an environmental

      16     diaster?

      17                  MR. CHO:    Object to the form.        This

      18     has been asked and answered.

      19                  But the witness can answer again.

      20                  THE WITNESS:     I think, as we've

      21     previously discussed -- and I can pull the --

      22     the statute again -- an -- an earthquake could
Case 1:18-cv-01599-WFK-ST Document 150-3 Filed 03/01/19 Page 136 of 274 PageID #:
                                     9308

                                                                         Page 136
        1    fall under the environmental diaster prong if

        2    these additional criteria are met:            substantial

        3    temporary disruption of living conditions,

        4    unable temporarily to handle the return, and

        5    the foreign state requests the designation.

        6                 MR. CHRISTIAN:       Right.

        7                 THE WITNESS:       I can pull the

        8    specific language if you want, but that

        9    I believe is what the criteria is for

      10     environmental diaster.

      11                  BY MR. CHRISTIAN:

      12          Q.      So Hurricane Matthew possibly may

      13     constitute an environmental diaster?

      14                  MR. CHO:    Object to the form.        Calls

      15     for speculation.       Vague.

      16                  You can answer if you can.

      17                  THE WITNESS:     I'm not familiar with

      18     specifically Hurricane Matthew.            But if all of

      19     those criteria were met, that would potentially

      20     make a country eligible.         The underlying

      21     decision to make an initial determination is

      22     purely discretionary by the secretary, so...
Case 1:18-cv-01599-WFK-ST Document 150-3 Filed 03/01/19 Page 137 of 274 PageID #:
                                     9309

                                                                         Page 137
        1                 BY MR. CHRISTIAN:

        2         Q.      So based on your -- so in your work

        3    on considering and making a determination with

        4    respect to Haiti, did you evaluate any

        5    conditions related to Hurricane Matthew?

        6                 MR. CHO:    Object to the form.        Calls

        7    for information relating to internal

        8    governmental deliberations.

        9                 But the witness can answer.

      10                  THE WITNESS:     I don't recall if

      11     hurricane was specifically a part of the

      12     analysis.

      13                  BY MR. CHRISTIAN:

      14          Q.      So you don't recall whether

      15     Hurricane Irma was a part of the analysis?

      16                  MR. CHO:    Object to the form.        Also

      17     object on the grounds that it seeks information

      18     relating to internal governmental

      19     deliberations.

      20                  But the witness can answer.

      21                  THE WITNESS:     I -- I don't recall if

      22     that was specifically in the -- the memo or the
Case 1:18-cv-01599-WFK-ST Document 150-3 Filed 03/01/19 Page 138 of 274 PageID #:
                                     9310

                                                                         Page 138
        1    country condition report provided by USCIS.

        2                 BY MR. CHRISTIAN:

        3         Q.      Do you remember whether you

        4    considered whether persuasive gender violence

        5    was a factor considered in making a determining

        6    with respect to Haiti?

        7                 MR. CHO:    Object to the form.        Also

        8    object on the grounds that it seeks internal

        9    governmental deliberations.

      10                  Again, just for clarity, are you

      11     referring to Exhibit 82 in your line of

      12     questioning, or have you moved on to a

      13     different --

      14                  MR. CHRISTIAN:      Well, I'm -- I'm

      15     asking him general questions that -- that --

      16     that are relevant to Exhibit 82.

      17                  MR. CHO:    Okay.    Because you're --

      18     you're kind of jumping around.          So I'm not

      19     following exactly what -- are you referring to

      20     specific criteria in Exhibit 82, Page 921; or

      21     are you referring to something more broadly

      22     speaking?
Case 1:18-cv-01599-WFK-ST Document 150-3 Filed 03/01/19 Page 139 of 274 PageID #:
                                     9311

                                                                         Page 139
        1                 I'm not quite following.

        2                 BY MR. CHRISTIAN:

        3         Q.      Okay.   So extraordinary and

        4    temporary conditions on page with Bates number

        5    ending 921 relates to -- and I'll just read it:

        6    "Has the foreign state experienced

        7    extraordinary and temporary conditions that

        8    prevent aliens who are nationals of the state

        9    from returning to the state in safety.

      10                  So that's one -- one of the -- of

      11     the questions.

      12                  And so what I'm doing is I'm asking

      13     questions about his understanding of the

      14     conditions that were considered in making the

      15     determination.

      16                  MR. CHO:    Right.    Just so it's

      17     clear -- because it's a little bit unclear --

      18     this is a state department document.

      19                  MR. CHRISTIAN:      No.   I understand.

      20     I understand.

      21                  MR. CHO:    Okay.

      22                  MR. CHRISTIAN:      Yeah.    I understand.
Case 1:18-cv-01599-WFK-ST Document 150-3 Filed 03/01/19 Page 140 of 274 PageID #:
                                     9312

                                                                         Page 140
        1                 MR. CHO:    Which does reference

        2    Hurricane Matthew at the bottom of that page.

        3                 MR. CHRISTIAN:      Right.

        4                 MR. CHO:    So I'm just not quite

        5    understanding what you're referring to.

        6                 BY MR. CHRISTIAN:

        7         Q.      Okay.   So does this -- your

        8    understanding of this -- this document, does it

        9    make reference to gender violence?

      10                  MR. CHO:    Object to the form.        The

      11     document speaks for itself.

      12                  THE WITNESS:     The phrase

      13     "gender-based violence" does appear in the

      14     state department's document, yes.

      15                  BY MR. CHRISTIAN:

      16          Q.      And what does it say?

      17                  MR. CHO:    Again, the document speaks

      18     for itself.

      19                  You can identify the part of the

      20     record that shows that.

      21                  BY MR. CHRISTIAN:

      22          Q.      And the -- would you just go ahead
Case 1:18-cv-01599-WFK-ST Document 150-3 Filed 03/01/19 Page 141 of 274 PageID #:
                                     9313

                                                                         Page 141
        1    and...

        2         A.      Second paragraph, under C1, appears

        3    to be the second sentence:         "Despite these

        4    gains, gender-based violence in the IDP areas

        5    remains a serious concern, and personal

        6    security is a serious and persuasive problem."

        7                 I'd have to keeping looking through

        8    the document --

        9         Q.      Okay.    So --

      10          A.      -- to see if it comes up elsewhere.

      11          Q.      That's okay.     Let's -- so let's just

      12     stop there.

      13                  Was this a factor that was

      14     considered in -- at USCIS in making a

      15     determination with respect the Haiti?

      16                  MR. CHO:    Object to the form.        Also

      17     object on the grounds that it seeks information

      18     relating to internal governmental

      19     deliberations.       The question calls for

      20     speculation and is vague.

      21                  The witness can answer if you know.

      22                  THE WITNESS:     I -- I don't recall
Case 1:18-cv-01599-WFK-ST Document 150-3 Filed 03/01/19 Page 142 of 274 PageID #:
                                     9314

                                                                         Page 142
        1    all the factors that were included in the

        2    determination.

        3                 BY MR. CHRISTIAN:

        4         Q.      In your work on the determination,

        5    did you consider it?

        6                 MR. CHO:    Object to the form.        Also

        7    object on the grounds that it seeks information

        8    relating to internal governmental

        9    deliberations.

      10                  The witness can certainly talk about

      11     the exhibit that's in front of him that you've

      12     given to him at this time relating to this

      13     exhibit.

      14                  With that in mind, the witness can

      15     answer.

      16                  THE WITNESS:     I don't recall if the

      17     USCIS decision memo or the underlying country

      18     conditions specifically reference that or not.

      19                  BY MR. CHRISTIAN:

      20          Q.      Okay.   Do you recall whether USCIS

      21     considered whether food crisis -- existence of

      22     a food crisis in its determination?
Case 1:18-cv-01599-WFK-ST Document 150-3 Filed 03/01/19 Page 143 of 274 PageID #:
                                     9315

                                                                         Page 143
        1                 MR. CHO:    Object to the form.

        2    Again, object on the grounds that seeks

        3    information relating to internal governmental

        4    deliberations.      And vague.     Calls for

        5    speculation.      Also the use of term "did USCIS."

        6                 Again, this witness can talk about

        7    his own personal knowledge.

        8                 The witness can answer.

        9                 THE WITNESS:     I don't recall if that

      10     was included in the -- the memo of the

      11     underlying conditions report.

      12                  BY MR. CHRISTIAN:

      13          Q.      Do you -- do you remember whether

      14     you considered it?

      15                  MR. CHO:    Object to the form.

      16     Vague.    And seeks information relating to

      17     internal governmental deliberations.

      18                  The witness can answer.

      19                  THE WITNESS:     Again, I don't recall

      20     if it was part of the -- the materials for

      21     consideration for USCIS.

      22                  BY MR. CHRISTIAN:
Case 1:18-cv-01599-WFK-ST Document 150-3 Filed 03/01/19 Page 144 of 274 PageID #:
                                     9316

                                                                         Page 144
        1         Q.      And you don't recall whether you

        2    considered it?

        3                 MR. CHO:    Same objection.

        4                 THE WITNESS:     I stand by my previous

        5    statement.

        6                 BY MR. CHRISTIAN:

        7         Q.      Do you remember whether you

        8    considered the out -- cholera outbreak as a

        9    factor in making the determination?

      10                  MR. CHO:    Object to the form of the

      11     question.     Also object on the grounds of

      12     foundation.

      13                  You're -- you're asking him about a

      14     decision.     There's no foundation that he made

      15     any decisions.      Also on the grounds that it

      16     seeks information relating to internal

      17     governmental deliberations.

      18                  The witness can answer based on the

      19     document he has in front of him.

      20                  THE WITNESS:     I do recall cholera

      21     being included in the memo and the improvements

      22     in handling the outbreak.
Case 1:18-cv-01599-WFK-ST Document 150-3 Filed 03/01/19 Page 145 of 274 PageID #:
                                     9317

                                                                         Page 145
        1                 MR. CHRISTIAN:      Okay.    I think now

        2    would be a good time to take a break for lunch.

        3                 MR. CHO:    Just to clarify, you had

        4    asked questions about decisions.           The decision

        5    memos are in the record and they have been

        6    exhibits.     So to the extent you want to show

        7    this witness and ask questions about decision

        8    memos, because he did say he did not recall

        9    what those decision memos reflected.

      10                  MR. CHRISTIAN:      Okay.    Appreciate

      11     it.

      12                  MR. CHO:    How much time do you want

      13     for lunch?

      14                  THE VIDEOGRAPHER:       Going off the

      15     record at is 12:11.

      16                  (A short recess was taken.)

      17                  THE VIDEOGRAPHER:       We are back on

      18     the record at 1:13.

      19                  BY MR. CHRISTIAN:

      20           Q.     Good afternoon, Mr. Law.

      21           A.     Good afternoon.

      22           Q.     So you are still under oath, and
Case 1:18-cv-01599-WFK-ST Document 150-3 Filed 03/01/19 Page 146 of 274 PageID #:
                                     9318

                                                                         Page 146
        1    we're just going to continue from where we left

        2    off a little bit earlier.

        3                 Are you ready to continue?

        4         A.      I'm ready, yes.

        5         Q.      So what I would like to do now is

        6    direct you to what is going to be Exhibit 83.

        7                 (Deposition Exhibit 83 was marked

        8    for identification.)

        9                 MR. CHO:    The government objects to

      10     Exhibit 83 again on the grounds -- the first

      11     page is Bates-numbered DPP 19354, on the

      12     grounds that this document is an internal

      13     government document that contains deliberative

      14     information.

      15                  Given that caveat, the witness is

      16     able to speak to this exhibit.

      17                  BY MR. CHRISTIAN:

      18          Q.      Okay.    Do you want to take a moment

      19     to -- to familiarize yourself with the

      20     document, Mr. Law?

      21          A.      Sure.

      22                  Sorry.    Okay.
Case 1:18-cv-01599-WFK-ST Document 150-3 Filed 03/01/19 Page 147 of 274 PageID #:
                                     9319

                                                                          Page 147
        1         Q.      Oh, I'm sorry.

        2                 So -- so you're -- you've taken

        3    chance -- time to familiarize yourself with the

        4    document?

        5         A.      Yes, I have.

        6         Q.      Okay.     Do you recognize it?

        7         A.      Yes.    This is the country conditions

        8    report prepared by USCIS RAIO.

        9         Q.      Okay.     And I guess, during the

      10     course of -- what is the time frame for this

      11     document, if you recall?

      12          A.      I -- I don't -- I don't know.          It's

      13     my understanding that it takes a long time to

      14     do country conditions reports --

      15          Q.      Uh-huh.

      16          A.      -- which is what made it

      17     particularly unique in this situation.             Because

      18     there was only a six-month extension.

      19          Q.      Uh-huh.

      20          A.      So I -- I don't know how quickly

      21     after then Secretary Kelly made his six-month

      22     extension these individuals turned around and
Case 1:18-cv-01599-WFK-ST Document 150-3 Filed 03/01/19 Page 148 of 274 PageID #:
                                     9320

                                                                         Page 148
        1    started looking at the conditions again.

        2         Q.      Okay.   Do you remember roughly when

        3    you first saw this document?

        4         A.      Probably around the same time I saw

        5    the draft -- the first draft of the decision

        6    memo.

        7         Q.      All right.     So -- so just -- I mean

        8    we're not going to get into trying to go

        9    through the whole text of this thing unless

      10     there are parts you want to highlight.

      11                  But let's -- if you would turn to

      12     the last page, which is -- has the heading

      13     "Summary."

      14                  So what I'm going to do is just --

      15     is just read a couple of parts of it and then

      16     ask you a couple of questions with respect to

      17     that.

      18                  So the first paragraph under the

      19     summary reads as follows.         And please, I'll

      20     give you a chance to correct me if I -- if I

      21     flub it at a part or -- or at a point.

      22                  "Haiti's recovery has been hindered
Case 1:18-cv-01599-WFK-ST Document 150-3 Filed 03/01/19 Page 149 of 274 PageID #:
                                     9321

                                                                         Page 149
        1    by subsequent natural disasters and various

        2    political, social, health, security and

        3    economic conditions, which have negatively

        4    impacted" -- "impacted the country in recent

        5    years.    Haiti remains vulnerable to external

        6    shocks, and its internal fragility has left it

        7    unable to adequately respond to a wide range of

        8    persistent humanitarian needs."

        9                 And then the next -- then it goes on

      10     to say:    "As a UNOCHA" -- "UNOCHA and the

      11     United Nations country team in Haiti reported

      12     in January 2017, with more than 98 percent of

      13     Haitians exposed to two or more types of

      14     disasters, the impact of the current natural

      15     disasters is particularly severe, especially

      16     considering the already preexisting protection,

      17     socioeconomic and environmental vulnerabilities

      18     and disparities.       Most Haitians remain

      19     vulnerable to natural hazards and disasters

      20     such as floods, landslides, droughts,

      21     earthquakes and hurricanes.          With more than

      22     half of its" population -- "of its total
Case 1:18-cv-01599-WFK-ST Document 150-3 Filed 03/01/19 Page 150 of 274 PageID #:
                                     9322

                                                                         Page 150
        1    population living in extreme poverty, Hurricane

        2    Matthew has once more demonstrated Haiti's

        3    weakened ability to cope, recover and adapt to

        4    shocks from natural disasters.          Meanwhile, as a

        5    result of electoral-related tensions,

        6    politically motivated demonstrations and

        7    insecurity have affected the humanitarian

        8    operating environment since mid 2015 against

        9    the backdrop of" the -- "a decreasing

      10     humanitarian presence in the field due to" a --

      11     "to the lack of humanitarian funding.            Due to

      12     the conditions outlined in this report, Haiti's

      13     recovery from" 2 -- "from the 2010 earthquake

      14     could be characterized as falling into what one

      15     nongovernmental organization recently described

      16     as "the country's tragic pattern of a 'one step

      17     forward, two steps back.'"

      18                  That -- one could characterize that

      19     summary of the report as -- as being fairly

      20     dire.

      21                  Do you believe that this report

      22     supports extending TPS for Haiti --
Case 1:18-cv-01599-WFK-ST Document 150-3 Filed 03/01/19 Page 151 of 274 PageID #:
                                     9323

                                                                         Page 151
        1                 MR. CHO:    Object to the form.

        2                 BY MR. CHRISTIAN:

        3         Q.      -- at the time?

        4                 MR. CHO:    Object to the form.        Also

        5    on the ground that it seeks information

        6    relating to internal governmental deliberations

        7    as this document is an internal document

        8    related to those internal deliberations.

        9                 But with the document in front of

      10     you, the witness can answer.

      11                  THE WITNESS:     As I recall, the

      12     document taken as a whole, all 18 pages of it,

      13     contained information that was both positive

      14     and negative developments that, on balance, in

      15     accordance with the statutory criteria, found

      16     that, in the secretary's determination, that

      17     termination would be appropriate.

      18                  BY MR. CHRISTIAN:

      19          Q.      So notwithstanding these conditions,

      20     based on your -- your -- your perspective this

      21     supports not -- not extending -- or terminating

      22     TPS status for Haiti?
Case 1:18-cv-01599-WFK-ST Document 150-3 Filed 03/01/19 Page 152 of 274 PageID #:
                                     9324

                                                                         Page 152
        1                 MR. CHO:    Objection to the form.         I

        2    think the question was a bit --

        3                 MR. CHRISTIAN:      Well --

        4                 MR. CHO:    -- ambiguous.      You just

        5    said two different things.         But also

        6    mischaracterizes his prior testimony.

        7                 If counsel would like to rephrase

        8    the question.      Or the witness can try to answer

        9    if he can.

      10                  MR. CHRISTIAN:      Ill rephrase.      I'll

      11     -- I'll rephrase and break it into two

      12     questions.

      13                  BY MR. CHRISTIAN:

      14          Q.      One, is it your position that this

      15     report supports terminating TPS status for

      16     Haiti?

      17                  MR. CHO:    Object to the form.

      18     Again, object on the grounds that the question

      19     seeks information relating to internal

      20     government deliberations.

      21                  The witness here is a fact witness.

      22     He's not a 30(b)(6) witness.          So any positions
Case 1:18-cv-01599-WFK-ST Document 150-3 Filed 03/01/19 Page 153 of 274 PageID #:
                                     9325

                                                                           Page 153
        1    he has would not be the position of the agency.

        2                 Again, with those caveats in mind,

        3    the witness can answer the question.

        4                 THE WITNESS:     Taken in whole, there

        5    appears to be sufficient information in this

        6    report, combined with what the statutory

        7    requirements are, that, should the secretary

        8    determine so, that termination would be

        9    appropriate.

      10                  BY MR. CHRISTIAN:

      11          Q.      Okay.   I'd like to redirect your

      12     attention back to exhibit -- let's see here.              I

      13     believe it's 8 -- 78 rather.

      14                  MR. CHO:    The government again

      15     renews its objection to Exhibit 78 on the

      16     grounds that this exhibit contains internal --

      17     internal governmental deliberations.

      18                  But the witness can answer questions

      19     about the exhibit.

      20                  BY MR. CHRISTIAN:

      21          Q.      Okay.   At -- at the time you wrote

      22     the e-mail -- and I'll just re -- I'll redirect
Case 1:18-cv-01599-WFK-ST Document 150-3 Filed 03/01/19 Page 154 of 274 PageID #:
                                     9326

                                                                         Page 154
        1    it for the -- for the record.

        2                 You wrote an e-mail on -- on this

        3    thread dated October 22nd, 2017, at 6:28 p.m.

        4    And in the first sentence, it says:            "The draft

        5    is overwhelming weighted for extension" -- "for

        6    extension."

        7                 To your recollection, did that draft

        8    include factors that were not in the country

        9    conditions report we just discussed?

      10                  MR. CHO:    Object to the form.

      11     Object.    Asked and answered.        Also object on

      12     the grounds that it seeks information relating

      13     to internal governmental deliberations.

      14                  But the witness can answer based on

      15     the exhibit in front of him.

      16                  THE WITNESS:     From what I recall,

      17     the initial draft contained conditions from the

      18     RAIO country conditions report.

      19                  BY MR. CHRISTIAN:

      20          Q.      So that would be Exhibit 83 we were

      21     discussing?

      22          A.      Yes.   It contains the some but not
Case 1:18-cv-01599-WFK-ST Document 150-3 Filed 03/01/19 Page 155 of 274 PageID #:
                                     9327

                                                                         Page 155
        1    all.       Obviously, there's -- 18-page document.

        2    So --

        3          Q.       Right?

        4          A.       -- it wasn't all included.

        5          Q.       Okay.    But -- but slightly -- put

        6    slightly different, to your recollection, did

        7    the memo include factors that were not included

        8    in the country conditions report, which is

        9    Exhibit 83?

      10                   MR. CHO:    Object to the form.       Again

      11     objection on the grounds that it seeks

      12     information relating to internal governmental

      13     deliberations.

      14                   But the witness can answer based on

      15     the exhibit in front of him.

      16                   THE WITNESS:    I -- I can't recall

      17     off the top of my head if the -- the draft --

      18     first draft of the memo had other material in

      19     it.

      20                   BY MR. CHRISTIAN:

      21           Q.      Now, one of the things that came up

      22     a little bit earlier, too, is you mentioned
Case 1:18-cv-01599-WFK-ST Document 150-3 Filed 03/01/19 Page 156 of 274 PageID #:
                                     9328

                                                                         Page 156
        1    some -- some -- do you recall testifying

        2    earlier about some positive factors that may

        3    not have been included in the memorandum?

        4                 MR. CHO:     Object to the form.

        5    Mischaracterizes the prior testimony.

        6                 The witness can answer.

        7                 THE WITNESS:      I don't believe I said

        8    wasn't included.        I --

        9                 MR. CHRISTIAN:      Okay.

      10                  THE WITNESS:      -- believe -- and it

      11     can be read back so it's restated correctly.

      12     But I -- I believe I said positive factors were

      13     stylistically phrased in a way that was not as

      14     potentially positive as those particular

      15     factors were.

      16                  BY MR. CHRISTIAN:

      17          Q.      As you sit here, can you recall any

      18     of those factors?

      19                  MR. CHO:    Object to the form.        Also

      20     object on the grounds that it seeks information

      21     relating to internal governmental

      22     deliberations.
Case 1:18-cv-01599-WFK-ST Document 150-3 Filed 03/01/19 Page 157 of 274 PageID #:
                                     9329

                                                                         Page 157
        1                 But the witness can answer based on

        2    the exhibit in front of him.

        3                 THE WITNESS:     From -- again, as I

        4    believe I -- I discussed earlier, I -- I recall

        5    the -- the economy, GDP growth.           There were --

        6    there were signs of improvement since 2010 to

        7    at that time present.        I think I also mentioned

        8    I recall the number of internally displaced

        9    people, IDP, was reducing.

      10                  I'd have to defer to my other

      11     statement to -- I don't mean to omit anything

      12     that I previously stated, but that's what I

      13     recall.

      14                  BY MR. CHRISTIAN:

      15          Q.      I'm not trying to test you.         I just

      16     wanted to make sure.

      17                  I -- I thought I recalled something

      18     I wanted to ask you another question about.

      19                  So -- but those are the -- the

      20     conditions that you're -- you're -- that come

      21     to mind right now.

      22                  Do you remember any -- any request
Case 1:18-cv-01599-WFK-ST Document 150-3 Filed 03/01/19 Page 158 of 274 PageID #:
                                     9330

                                                                         Page 158
        1    from Haiti to terminate the TPS?

        2                 MR. CHO:    Object to the form.

        3                 Is there a time frame that you're

        4    referring to?

        5                 MR. CHRISTIAN:      During October of

        6    2017 -- prior to 2 -- 2 -- October 2017.

        7                 MR. CHO:    Well, before 2017 October,

        8    he was not employed by USCIS.

        9                 MR. CHRISTIAN:      Right.    That's why

      10     -- so he would have had to have read a doc --

      11     read a document or something of that nature.

      12     I'm not saying he would have all of the

      13     knowledge of the institution.          But did he come

      14     across any --

      15                  BY MR. CHRISTIAN:

      16          Q.      Did you come across any information

      17     about any request prior to -- during or prior

      18     to 2 -- October 2017 by Haiti to end TPS

      19     status?

      20                  MR. CHO:    Object to the form.        If it

      21     relates to a time period when he was employed

      22     by the government, I object on the grounds that
Case 1:18-cv-01599-WFK-ST Document 150-3 Filed 03/01/19 Page 159 of 274 PageID #:
                                     9331

                                                                         Page 159
        1    seeks information relating to internal

        2    governmental deliberations.

        3                 But the witness can answer the

        4    question.

        5                 THE WITNESS:     I don't recall -- I

        6    don't believe I saw that.         Because that's not a

        7    -- it's not a requirement.         Termination can be

        8    terminated regardless of what the host country

        9    says it's not -- not a condition.           So it would

      10     be unusual for -- to receive such a request.

      11                  BY MR. CHRISTIAN:

      12          Q.      And do you recall receiving any --

      13     learning of any statement by any -- by any

      14     official on behalf of Haiti indicating that it

      15     was ready to receive Haitians back from the

      16     United States?

      17                  MR. CHO:    Object to the form of the

      18     question.

      19                  Again, do you want to bracket this

      20     question --

      21                  BY MR. CHRISTIAN:

      22          Q.      During your time --
Case 1:18-cv-01599-WFK-ST Document 150-3 Filed 03/01/19 Page 160 of 274 PageID #:
                                     9332

                                                                         Page 160
        1                 MR. CHO:    -- to a specific time

        2    frame?

        3                 BY MR. CHRISTIAN:

        4         Q.      --   at -- at USCIS.

        5                 MR. CHO:    Object to the form of the

        6    question again.      Object on the grounds that the

        7    request -- or the question is seeking

        8    information relating to internal governmental

        9    deliberations.

      10                  But the witness can answer the

      11     question.

      12                  THE WITNESS:     I think I previously

      13     mentioned that I -- I do recall reading

      14     something where the -- either the president or

      15     someone in the -- the government of Haiti had

      16     said that they wanted the Haiti nationals to

      17     return.

      18                  BY MR. CHRISTIAN:

      19          Q.      Do you remember what type of

      20     document that might have been?

      21                  MR. CHO:    Object to the form.

      22     Mischaracterizes prior testimony.
Case 1:18-cv-01599-WFK-ST Document 150-3 Filed 03/01/19 Page 161 of 274 PageID #:
                                     9333

                                                                         Page 161
        1                 The witness can answer.

        2                 THE WITNESS:     No.    I don't recall.

        3                 BY MR. CHRISTIAN:

        4         Q.      And you -- and -- what's your level

        5    of confidence that it was the president who

        6    made that statement?

        7                 MR. CHO:    Object to the form of the

        8    question.     Calls for speculation.

        9                 The witness can answer.

      10                  THE WITNESS:     I -- I don't know.        I

      11     just -- I -- I know it was an actual government

      12     official.     I recall it being reported that way.

      13                  BY MR. CHRISTIAN:

      14          Q.      And when you say "reported," do you

      15     mean in a news publication?

      16                  MR. CHO:    Object to the form.

      17                  THE WITNESS:     I -- I don't recall

      18     how I read it.      But it was something that I

      19     read.     Whether it was in the country conditions

      20     report or -- or elsewhere.          Maybe it was a news

      21     article.

      22                  I -- I do not know the forum of it.
Case 1:18-cv-01599-WFK-ST Document 150-3 Filed 03/01/19 Page 162 of 274 PageID #:
                                     9334

                                                                         Page 162
        1    But I did see it written down not from, you

        2    know, like an internal source that the -- the

        3    government of Haiti in capacity, whether it was

        4    the president or someone else in the broader

        5    government apparatus, was eager to have Haitian

        6    nationals return home.

        7                 BY MR. CHRISTIAN:

        8         Q.      Would you like to review Exhibit No.

        9    83 to see if that may have been the source of

      10     that recollection?

      11          A.      I can look.     Sure.

      12          Q.      Okay.

      13          A.      That specific information is not in

      14     this report.

      15          Q.      Thank you very much.

      16                  MR. CHRISTIAN:      So I'd like to now

      17     direct your attention to what's going to be

      18     labeled as Exhibit 86.

      19                  (Deposition Exhibit 86 was marked

      20     for identification.)

      21                  MR. CHO:    The government again

      22     objects to Exhibit 86, Bates No. CP 29836, on
Case 1:18-cv-01599-WFK-ST Document 150-3 Filed 03/01/19 Page 163 of 274 PageID #:
                                     9335

                                                                         Page 163
        1    the grounds that this document contains

        2    internal governmental deliberations.

        3                 But we'll allow the witness to

        4    answer questions regarding this e-mail.

        5                 BY MR. CHRISTIAN:

        6          Q.     Mr. Law, do you recognize Exhibit

        7    86?

        8          A.     It appears to be an e-mail I sent,

        9    yes.

      10           Q.     And what was the general topic of

      11     this e-mail?

      12           A.     "Additional research on the country

      13     conditions in Haiti."

      14           Q.     All right.     And so who's Jacob

      15     Stubbs?

      16           A.     He's a special advisor, I think is

      17     his title, in the office of policy and

      18     strategy, special assistant.          He's kind of a

      19     junior-level political staffer this the office

      20     of policy and strategy.

      21           Q.     All right.     So -- so can you -- can

      22     you tell me what happened right before you sent
Case 1:18-cv-01599-WFK-ST Document 150-3 Filed 03/01/19 Page 164 of 274 PageID #:
                                     9336

                                                                         Page 164
        1    this -- what -- what -- what caused you to send

        2    this e-mail to Mr. Stubbs?

        3                 MR. CHO:    Objection to form.        And

        4    also object on the grounds of the deliberative

        5    process privilege.

        6                 The -- the witness can talk about

        7    this e-mail in front of him, Exhibit 86.             The

        8    witness can go ahead and answer.

        9                 THE WITNESS:     I don't know the --

      10     the specifics.

      11                  BY MR. CHRISTIAN:

      12          Q.      So you're saying, just to make sure

      13     I'm clear, you have no recollection about what

      14     caused you to send this e-mail?

      15                  MR. CHO:    Same objection.

      16                  The witness can answer.

      17                  THE WITNESS:     I have no specific

      18     recommend -- recollection of -- of that.             I

      19     mean it's...

      20                  BY MR. CHRISTIAN:

      21          Q.      Okay.   So let's -- let's -- let's

      22     get into the content of the e-mail then.
Case 1:18-cv-01599-WFK-ST Document 150-3 Filed 03/01/19 Page 165 of 274 PageID #:
                                     9337

                                                                         Page 165
        1                 First of all, what -- and correct me

        2    where I'm wrong.

        3                 So Tuesday, October 31st, 2017, at

        4    5:44 p.m., you e-mailed Jacob Stubbs as

        5    follows:     "Hey, Jacob.     I have an important

        6    research project for you if you have the time

        7    tomorrow.     I need positive data on the current

        8    status of Haiti to bolster the recommendation

        9    to terminate TPS."

      10                  So I'll stop right there.         That's --

      11     that's the first couple of sentences --

      12     actually, the first -- yeah, first couple of

      13     sentences.

      14                  Did I get them right?

      15          A.      You read them correctly, yes.

      16          Q.      So what -- why did you have a need

      17     to bolster -- to get positive data to bolster

      18     the recommendation to terminate TPS?

      19                  MR. CHO:    Object to the form.        And

      20     also object on the grounds that it seeks

      21     information relating to internal governmental

      22     deliberations.
Case 1:18-cv-01599-WFK-ST Document 150-3 Filed 03/01/19 Page 166 of 274 PageID #:
                                     9338

                                                                         Page 166
        1                 The witness can limit his response

        2    to what's contained here in the e-mail.

        3                 THE WITNESS:     To the best of my

        4    recollection, I wanted to make sure the

        5    decision memo that went to the director and

        6    then subsequently to the secretary contained

        7    sufficient information.

        8                 BY MR. CHRISTIAN:

        9         Q.      Sufficient information to do what?

      10                  MR. CHO:    Object to the form.

      11     Object to the question again on the grounds

      12     that it seeks information relating to internal

      13     governmental deliberations privilege.

      14                  The witness can answer the question

      15     based on Exhibit 86.

      16                  THE WITNESS:     For the secretary to

      17     make the decision on extending, terminating, or

      18     in this case with it being an acting secretary,

      19     not making a decision by the deadline.

      20                  BY MR. CHRISTIAN:

      21          Q.      So -- so what I'm going to do now is

      22     continue from where I left off.
Case 1:18-cv-01599-WFK-ST Document 150-3 Filed 03/01/19 Page 167 of 274 PageID #:
                                     9339

                                                                         Page 167
        1                 Look back to Sec Kelly's six-month

        2    extension for language citing -- and this next

        3    word is in quotes:       "Improvements or the like

        4    that I can plug in.       Also see if you can find

        5    any other positive data such as tourism (maybe

        6    see if England or the EEU has any advisories on

        7    travel to Haiti -- not worried about violence

        8    flags because irrelevant to TPS analysis),

        9    unemployment/workforce, wages, et cetera."

      10                  And I'll stop there.

      11                  Did get that part right?

      12                  MR. CHO:    Object to the form.        The

      13     document speaks for itself.

      14                  The witness can answer.

      15                  THE WITNESS:     You read that

      16     correctly.

      17                  BY MR. CHRISTIAN:

      18          Q.      Okay.   And so were you looking for

      19     data outside the country conditions report,

      20     which is document -- excuse me -- Exhibit 83?

      21                  MR. CHO:    Object to the form.        Also

      22     object on the grounds that it seeks information
Case 1:18-cv-01599-WFK-ST Document 150-3 Filed 03/01/19 Page 168 of 274 PageID #:
                                     9340

                                                                         Page 168
        1    relating to the internal governmental

        2    deliberations.

        3                 But the witness can answer the

        4    question.

        5                 THE WITNESS:     Yes.    In addition to

        6    the country conditions report looking for

        7    additional information.

        8                 BY MR. CHRISTIAN:

        9         Q.      All right.     And then -- I'm going to

      10     continue reading just a little bit:            "Be

      11     creative."

      12                  What'd you mean by -- first of all,

      13     did I get that right, "be creative"?

      14          A.      That's correct.

      15          Q.      What did you mean by "be creative"?

      16                  MR. CHO:    Object to the form again.

      17     Also object on the grounds that it seeks

      18     information relating to internal governmental

      19     deliberations.

      20                  But the witness can answer.

      21                  THE WITNESS:     I don't recall the

      22     specifics.     But, you know, Jacob is a
Case 1:18-cv-01599-WFK-ST Document 150-3 Filed 03/01/19 Page 169 of 274 PageID #:
                                     9341

                                                                         Page 169
        1    lower-level staffer, doesn't have a -- a legal

        2    background, and didn't -- was trying to just

        3    provide general guidance for him to -- to look

        4    at anything that was out there that was

        5    publicly sourced information on the country

        6    conditions.

        7                 BY MR. CHRISTIAN:

        8         Q.      You mentioned that he didn't -- that

        9    Jacob didn't have a legal background.

      10                  Do you think that a legal background

      11     would have been helpful in identifying factors

      12     that would be relevant to the TPS

      13     determination?

      14                  MR. CHO:    Object to the form.

      15     Mischaracterizes prior testimony.           And to the

      16     extent it seeks information relating to

      17     internal governmental deliberations.

      18                  But the witness can answer.

      19                  THE WITNESS:     There already are

      20     avenues of -- of counsel reviewing the memo.

      21     So simple research could have been done by --

      22     by anybody, which is why I asked Jacob to do
Case 1:18-cv-01599-WFK-ST Document 150-3 Filed 03/01/19 Page 170 of 274 PageID #:
                                     9342

                                                                         Page 170
        1    the research.

        2                 BY MR. CHRISTIAN:

        3         Q.      Based upon your understanding of the

        4    TPS Act, would all of these factors that you

        5    enumerated here in Exhibit 86 be relevant to

        6    the analysis?

        7                 MR. CHO:    Object to the form.        Also

        8    on the grounds that the question seeks a legal

        9    conclusion.     And based on the government

      10     deliberations privilege.

      11                  The witness can still answer the

      12     question.

      13                  THE WITNESS:     It's my understanding

      14     that none of the factors that I listed are

      15     precluded from being considered.

      16                  BY MR. CHRISTIAN:

      17          Q.      So just to make sure I'm clear.

      18                  When you say it's not your -- it's

      19     your understanding that they're not precluded,

      20     do you mean not explicitly precluded from the

      21     -- by the -- by the TPS Act?

      22                  MR. CHO:    Object to the form.
Case 1:18-cv-01599-WFK-ST Document 150-3 Filed 03/01/19 Page 171 of 274 PageID #:
                                     9343

                                                                         Page 171
        1    Mischaracterizes prior testimony.

        2                 The witness can answer.

        3                 THE WITNESS:     It's my understanding

        4    that -- that things like what is listed towards

        5    them could -- unemployment, those factors,

        6    could be considered in the decision making

        7    process.     Not -- didn't have to but could be.

        8    There's nothing that prevented them.

        9                 BY MR. CHRISTIAN:

      10          Q.      Is it your understanding that

      11     violence is relevant to TPS analysis?

      12                  MR. CHO:    Object to the form to the

      13     extent the question calls for a legal

      14     conclusion and also to the extent it seeks

      15     information relating to the governmental

      16     deliberations privilege.

      17                  But the witness can answer the

      18     question.

      19                  THE WITNESS:     So there's -- you

      20     know, that is what is written.          But it is

      21     poorly written.

      22                  What I was trying to convey to
Case 1:18-cv-01599-WFK-ST Document 150-3 Filed 03/01/19 Page 172 of 274 PageID #:
                                     9344

                                                                         Page 172
        1    Jacob, who didn't have a statutory background

        2    in it, was information on the violence was

        3    already included in the draft, as I recall at

        4    that time.     So I was asking him to look for

        5    things that weren't already contained in the

        6    country conditions report and anything else

        7    that had already been publicly sourced.

        8                 BY MR. CHRISTIAN:

        9         Q.      I see.

      10                  So -- so here and now, testifying

      11     today -- let me make sure -- you're -- you're

      12     not saying that violence is irrelevant to a TPS

      13     analysis, sitting here today; is that correct?

      14                  MR. CHO:    Object to the form.

      15     Mischaracterizes his prior testimony.            And also

      16     to the extent it calls for legal conclusion and

      17     to the extent it seeks information relating to

      18     the internal governmental deliberations.

      19                  But the witness can answer the

      20     question.

      21                  THE WITNESS:     I'm not saying that

      22     that is irrelevant to -- that it -- it could be
Case 1:18-cv-01599-WFK-ST Document 150-3 Filed 03/01/19 Page 173 of 274 PageID #:
                                     9345

                                                                         Page 173
        1    considered, yes.

        2                 BY MR. CHRISTIAN:

        3         Q.      So let's -- I would like now to

        4    redirect your attention to what will be labeled

        5    as Exhibit 95.

        6                 (Deposition Exhibit 95 was marked

        7    for identification.)

        8                 BY MR. CHRISTIAN:

        9         Q.      As you look at the document, on the

      10     paper it says Exhibit 37, but the sticker says

      11     Exhibit 95, so please go by the sticker.

      12          A.      Okay.

      13          Q.      When you have finished taking a look

      14     at it, please let me know.

      15                  MR. CHO:    The government also

      16     objects to Exhibit 95 on the grounds that the

      17     document is Bates-numbered with a DPP

      18     designation suggesting that these documents

      19     contain internal governmental deliberations.

      20                  Be that as it may, the witness can

      21     answer questions about this exhibit.

      22                  BY MR. CHRISTIAN:
Case 1:18-cv-01599-WFK-ST Document 150-3 Filed 03/01/19 Page 174 of 274 PageID #:
                                     9346

                                                                         Page 174
        1         Q.      So now you've -- for the record, you

        2    have had a chance to take a look at the

        3    document.

        4                 What, if any, knowledge did you have

        5    of this meeting occurring?

        6         A.      I don't recall having any knowledge

        7    of this meeting.

        8         Q.      And do you -- what, if any, role did

        9    you have in relation to the drafting of the

      10     discussion paper for the principal small group

      11     meeting on Temporary Protected Status?

      12                  MR. CHO:    Objection to form.        Also

      13     object on the grounds that it seeks information

      14     relating to internal governmental

      15     deliberations, but the witness can answer based

      16     on personal knowledge.

      17                  THE WITNESS:     Are you referring to

      18     the portion on Page DPP 3576?

      19                  BY MR. CHRISTIAN:

      20          Q.      Yes.

      21          A.      I had no role.

      22          Q.      Okay.   Thank you.
Case 1:18-cv-01599-WFK-ST Document 150-3 Filed 03/01/19 Page 175 of 274 PageID #:
                                     9347

                                                                         Page 175
        1                 So now, I would like to direct your

        2    attention to what we will mark as Exhibit No.

        3    88.

        4                 (Deposition Exhibit 88 was marked

        5    for identification.)

        6                 MR. CHO:     The government objects to

        7    Exhibit 88 on the grounds that this e-mail

        8    exchange contains information relating to

        9    internal governmental deliberations, but the

      10     witness can talk -- or testify to information

      11     contained in this exhibit.

      12                  BY MR. CHRISTIAN:

      13           Q.     Mr. Law, take a moment to take a

      14     look at the document.        Please let me know when

      15     you have finished looking at it.

      16           A.     I've finished looking at it.          I've

      17     finished.

      18           Q.     All right.     Thank you.     So what I

      19     would like to do is just ask a few questions

      20     about this one.

      21                  So this makes -- if you look at the

      22     e-mail in the thread dated November 13, 2017,
Case 1:18-cv-01599-WFK-ST Document 150-3 Filed 03/01/19 Page 176 of 274 PageID #:
                                     9348

                                                                         Page 176
        1    at 10:44 a.m.

        2                 First, let me -- are you familiar

        3    with this document?

        4           A.    No.    I -- maybe whatever part I was

        5    actually included on, I think is just a couple

        6    of them.

        7           Q.    Right.     So an e-mail on November 12,

        8    2017, at 111:14 a.m., that you sent?

        9           A.    Yes.   That appears to be correct,

      10     yeah.

      11           Q.     And are you -- do you recall what

      12     suggested edits you were actually editing here?

      13                  MR. CHO:    Object to the form.        Also

      14     objection on the grounds that it seeks

      15     information relating to the internal government

      16     deliberations, but the witness can answer if he

      17     can.

      18                  THE WITNESS:     No, I don't -- I don't

      19     recall.

      20                  BY MR. CHRISTIAN:

      21           Q.     And I see in your e-mail, it says

      22     D1.
Case 1:18-cv-01599-WFK-ST Document 150-3 Filed 03/01/19 Page 177 of 274 PageID #:
                                     9349

                                                                         Page 177
        1                 Who does that refer to?

        2         A.      That refers to the director.

        3         Q.      The director of?

        4         A.      Director Cissna.      Shorthand that is

        5    used.

        6         Q.      At the time, the director was --

        7         A.      Director Cissna.

        8         Q.      And you say -- there's a point about

        9    not signing letters.        What type of letter is

      10     this the director is not signing?

      11                  MR. CHO:    Object to the form.

      12                  The witness can answer.

      13                  THE WITNESS:     So this appears to be

      14     a letter that a member of Congress,

      15     specifically Chairman Grassley had sent to the

      16     department, and what is often the case, the

      17     department sends down the letter to the

      18     component, and given that the decision is made

      19     by the secretary, I recall Kathy and I and

      20     others felt that this was a letter that the

      21     secretary should sign in a response.

      22                  BY MR. CHRISTIAN:
Case 1:18-cv-01599-WFK-ST Document 150-3 Filed 03/01/19 Page 178 of 274 PageID #:
                                     9350

                                                                         Page 178
        1         Q.      Okay.   And so I direct you to the

        2    first page here, the November 13, 2017, 10:44

        3    a.m. message and this one is from -- I botched

        4    his last name earlier, so from Brandon -- how

        5    do you pronounce his last name?

        6         A.      Prelogar.

        7         Q.      Prelogar.    Okay.    And Mr. Prelogar,

        8    if you look at the third paragraph, it says:

        9    "KNK just ran off to head to the NAC for the

      10     Haiti TPS meeting."

      11                  So KNK stands for?

      12                  MR. CHO:    Object to the form.

      13                  BY MR. CHRISTIAN:

      14          Q.      To the best of your knowledge?

      15          A.      That is Katy's initials.

      16          Q.      Okay.   And what is NAC?

      17                  MR. CHO:    Same objection.

      18                  THE WITNESS:     Those are initials for

      19     headquarters of DHS.

      20                  BY MR. CHRISTIAN:

      21          Q.      And Haiti TPS meeting.        Do you know,

      22     what was the purpose of that meeting to the
Case 1:18-cv-01599-WFK-ST Document 150-3 Filed 03/01/19 Page 179 of 274 PageID #:
                                     9351

                                                                         Page 179
        1    best of your knowledge?

        2                 MR. CHO:    Object to the form.        Lacks

        3    foundation.     Calls for speculation.

        4                 But you can answer if you can.

        5                 THE WITNESS:     To the best of my

        6    recollection, it would have been the briefing

        7    meeting with the secretary or the acting

        8    secretary depending on the time frame.

        9                 BY MR. CHRISTIAN:

      10          Q.      So now this was November 13.          Do you

      11     have any recollection of whether a decision had

      12     been made to terminate or extend TPS for Haiti

      13     at that time?

      14                  MR. CHO:    Object to the form.        Also

      15     object on the grounds that it seeks information

      16     relating to internal government deliberations,

      17     but the witness can answer.

      18                  THE WITNESS:     I don't believe so

      19     unless the decision was made later, later that

      20     day.   No decision that I was aware of had been

      21     made before Kathy went to the NAC for that

      22     meeting.
Case 1:18-cv-01599-WFK-ST Document 150-3 Filed 03/01/19 Page 180 of 274 PageID #:
                                     9352

                                                                         Page 180
        1                 BY MR. CHRISTIAN:

        2         Q.      Do you have any knowledge of whether

        3    that decision was made at that meeting?

        4                 MR. CHO:     Object to the form.       Calls

        5    for speculation.        Lacks foundation.      And to the

        6    extent it seeks information relating to

        7    internal governmental deliberations, but the

        8    witness can answer.

        9                 THE WITNESS:     No, I don't know.

      10                  BY MR. CHRISTIAN:

      11          Q.      And did you attend the meeting?

      12          A.      I did not.

      13          Q.      Any knowledge about who did attend

      14     the meeting other than Kathy and the secretary?

      15                  MR. CHO:    Object to the form.        Calls

      16     for speculation.       He just testified he wasn't

      17     at the meeting but the witness can answer.

      18                  THE WITNESS:     No.    I wouldn't know

      19     for certain who else was there.

      20                  BY MR. CHRISTIAN:

      21          Q.      Now I would like to redirect you to

      22     Exhibit 96, what will be marked as Exhibit 96.
Case 1:18-cv-01599-WFK-ST Document 150-3 Filed 03/01/19 Page 181 of 274 PageID #:
                                     9353

                                                                         Page 181
        1                 (Deposition Exhibit 96 was marked

        2    for identification.)

        3                 MR. CHO:    The government objects to

        4    Exhibit 96 as well, on the grounds that it

        5    appears to contain internal governmental

        6    deliberations, but the witness can answer

        7    questions about this exhibit which is numbered

        8    DHS RFPD 5.

        9                 The government also objects to the

      10     extent that this e-mail exchange does not

      11     appear to relate to Haiti but to other Central

      12     American countries including Honduras and

      13     Nicaragua which is outside the scope of this

      14     lawsuit and as counsel for plaintiffs indicated

      15     yesterday, he would refrain from asking

      16     questions relating to Honduras or El Salvador

      17     or Nicaragua as being outside the scope of this

      18     litigation.

      19                  With that caveat in mind, the

      20     witness can answer questions about this

      21     document.

      22                  THE WITNESS:     I have read it.
Case 1:18-cv-01599-WFK-ST Document 150-3 Filed 03/01/19 Page 182 of 274 PageID #:
                                     9354

                                                                         Page 182
        1                 BY MR. CHRISTIAN:

        2          Q.     So you have had a chance to look at

        3    it.    Do you recall seeing this document at any

        4    time before?      Have you seen this before?

        5          A.     Before today?

        6          Q.     Before today, yes, before I just --

        7    before we just gave it to you.

        8          A.     I believe this has been -- at least

        9    parts of it included in newspaper articles and

      10     things of that sort.

      11           Q.     All right.

      12           A.     I didn't see it at the time that it

      13     came out.

      14           Q.     All right.     So if you -- the first

      15     line, the first two lines are as follows:             "I

      16     had a discussions with Tom B this evening and

      17     he informed me of a strategy I was not

      18     previously aware of.        I incorporated this new

      19     information into my final decision and the

      20     published time frame for the Nicaraguan

      21     termination is 12 months not 18.           Elaine."

      22                  First of all, do you know who Tom B
Case 1:18-cv-01599-WFK-ST Document 150-3 Filed 03/01/19 Page 183 of 274 PageID #:
                                     9355

                                                                         Page 183
        1    is?

        2                 MR. CHO:    Objection.

        3                 Go ahead.    Sorry.

        4                 THE WITNESS:     No, I don't.

        5                 BY MR. CHRISTIAN:

        6          Q.     Do you know anything about the

        7    decision to change the time frame to Nicaragua

        8    termination from -- to 12 months from 18?

        9                 MR. CHO:    Object to the form.        Also

      10     to the extent it relates to internal

      11     governmental deliberations.          I'd ask counsel to

      12     rephrase the question.

      13                  Again, this is relating to Nicaragua

      14     and not Haiti which is outside the scope of

      15     this lawsuit.

      16                  And as we discussed with counsel

      17     yesterday, he to limit his questions to Haiti

      18     and this does not involve Haiti.

      19                  MR. CHRISTIAN:      Did he limit his

      20     questions?

      21                  MR. CHO:    He did.

      22                  MR. CHRISTIAN:      Can he answer the
Case 1:18-cv-01599-WFK-ST Document 150-3 Filed 03/01/19 Page 184 of 274 PageID #:
                                     9356

                                                                         Page 184
        1    question?

        2                 MR. CHO:    You can answer if you

        3    know.

        4                 THE WITNESS:     No, I'm unaware of

        5    that.

        6                 BY MR. CHRISTIAN:

        7         Q.      Okay.   I'm going to now direct you

        8    to what we're going to mark as Exhibit 89.

        9                 (Deposition Exhibit 89 was marked

      10     for identification.)

      11                  MR. CHO:    The government objects to

      12     Exhibit 89 as well, on the grounds that this

      13     e-mail exchange appears to contain internal

      14     governmental deliberations, but the witness may

      15     answer questions about this e-mail exchange.

      16                  BY MR. CHRISTIAN:

      17          Q.      So now you've had a chance to take a

      18     look at it.

      19                  So do you recognize this document?

      20          A.      I mean, I don't specifically

      21     recognize it, but I'm sure this is what came

      22     across my desk at that particular time.
Case 1:18-cv-01599-WFK-ST Document 150-3 Filed 03/01/19 Page 185 of 274 PageID #:
                                     9357

                                                                         Page 185
        1         Q.      Your name is listed as a recipient?

        2         A.      That's correct.

        3         Q.      If you take a look at the second

        4    page, there is a message in the thread sent by

        5    -- and the last name is spelled V-U.

        6                 Do you know how to pronounce this

        7    individual's name?

        8         A.      I don't know this individual.

        9         Q.      So now I guess I will do my best.

      10     So you don't -- you are not familiar with this

      11     Hien Q. Vu, H-I-E-N, middle initial Q, last

      12     name V-U?

      13          A.      I have never personally met this

      14     person, I don't believe.         I see that he or she

      15     is part of the communications team, but I don't

      16     have much direct interaction with those -- that

      17     team.

      18          Q.      All right.     So I'm going to look at

      19     the e-mail that was sent on December 19, 2017,

      20     at 3:01 p.m., and it's talking here, it says:

      21     "As TPS Haiti FRN is projected to be published

      22     soon (perhaps next week), I'd like to get the
Case 1:18-cv-01599-WFK-ST Document 150-3 Filed 03/01/19 Page 186 of 274 PageID #:
                                     9358

                                                                          Page 186
        1    communications package ready for public

        2    distribution on the date of publication.             Below

        3    you will find the full package for your review

        4    and clearance."

        5                 So do you recall receiving a package

        6    of communications at that time?

        7                 MR. CHO:     Object to the form.

        8                 You can answer.

        9                 THE WITNESS:     I don't specifically

      10     recall, but as a recipient of this e-mail at

      11     the time, I'm certain I got it then.

      12                  BY MR. CHRISTIAN:

      13           Q.     All right.     And so I'm going to go

      14     -- I'm going to continue in reading the e-mail

      15     and -- first of all, what I just read, were

      16     there any mistakes that I made in reading the

      17     e-mail to the record that you recall?

      18           A.     I think you read it correctly.

      19           Q.     Okay.   So the next -- next sentence

      20     is:    "All materials are being repurposed almost

      21     word for word from the recently approved TPS

      22     Nicaragua roll out (TPS similarly terminated)."
Case 1:18-cv-01599-WFK-ST Document 150-3 Filed 03/01/19 Page 187 of 274 PageID #:
                                     9359

                                                                         Page 187
        1                 So based upon your work on the Haiti

        2    TPS termination or analysis, do you recall any

        3    other -- well, let me put it this way.             Let me

        4    restate.

        5                 As you worked on the analysis for --

        6    whether to terminate or extend TPS status for

        7    Haiti, did you look to Nicaragua for documents,

        8    for rationale, for other information?

        9                 MR. CHO:    Object to the form.        Also

      10     object on the grounds that it seeks information

      11     relating to internal governmental

      12     deliberations, but the witness can answer based

      13     on what he has in front of him, Exhibit 89.

      14                  THE WITNESS:     I didn't look to

      15     Nicaragua as it related to Haiti's decision

      16     memo, it's possible that the Nicaragua decision

      17     was also being worked on at the same time, but

      18     it would have been compartmentalized to two

      19     separate analyses.

      20                  BY MR. CHRISTIAN:

      21          Q.      Do you recall whether you received,

      22     other than this e-mail, do you recall whether
Case 1:18-cv-01599-WFK-ST Document 150-3 Filed 03/01/19 Page 188 of 274 PageID #:
                                     9360

                                                                         Page 188
        1    you received information about the analysis

        2    that went into the decision to terminate

        3    Nicaragua's TPS --

        4                 MR. CHO:     Object to the form.

        5    Also --

        6                 BY MR. CHRISTIAN:

        7         Q.      -- status?

        8                 MR. CHO:     Object on the grounds that

        9    it seeks information relating to internal

      10     governmental deliberations, and also object on

      11     the grounds that it is beyond the scope of this

      12     lawsuit which relates to Haiti.

      13                  The witness can answer if you can.

      14                  THE WITNESS:     As I recall, the

      15     deliberative process for Nicaragua was similar

      16     to what was done in the deliberative process

      17     for Haiti.

      18                  BY MR. CHRISTIAN:

      19          Q.      I'm going to provide to you what has

      20     been marked as government -- not government, I

      21     keep saying government, as Exhibit 20 -- I'm

      22     sorry, 90.     Yes, 90.
Case 1:18-cv-01599-WFK-ST Document 150-3 Filed 03/01/19 Page 189 of 274 PageID #:
                                     9361

                                                                         Page 189
        1                 (Deposition Exhibit 90 was marked

        2    for identification.)

        3                 BY MR. CHRISTIAN:

        4         Q.      I don't want you to -- before you

        5    spend a lot of time looking at this, I just

        6    want to ask you, before you start looking at

        7    that, in the course of your duties and

        8    responsibilities at USCIS, did you come to look

        9    at the Federal Register document outlining the

      10     rationale for terminating TPS for Nicaragua?

      11                  MR. CHO:    Object to the form.        Also

      12     object on the grounds that this is beyond the

      13     scope of this lawsuit but the witness can

      14     answer.

      15                  THE WITNESS:     Yes, similar to

      16     reviewing decision memorandums, I reviewed the

      17     draft Federal Register notice as announcing the

      18     decision.

      19                  BY MR. CHRISTIAN:

      20          Q.      Do you -- you reviewed them before

      21     they go out for, like, as an edit and correct,

      22     or just to -- or just for informational
Case 1:18-cv-01599-WFK-ST Document 150-3 Filed 03/01/19 Page 190 of 274 PageID #:
                                     9362

                                                                         Page 190
        1    purposes?

        2                 MR. CHO:     Object to the form to the

        3    extent it seeks information relating to

        4    internal governmental deliberations, but the

        5    witness can answer.

        6                 THE WITNESS:     I review them to

        7    provide edits before -- there is a long process

        8    of the director reviewing it, secretaries, goes

        9    to OMB before publication of the Federal

      10     Register, so I do review it.

      11                  BY MR. CHRISTIAN:

      12          Q.      All right.     So then if you would --

      13     if you want to take a few minutes to

      14     familiarize yourself with this because it's

      15     been a while.

      16          A.      With the Nicaragua one?

      17          Q.      Yes.

      18                  MR. CHO:    Again, I'm going to object

      19     because, again, this is dealing with Nicaragua

      20     which is not the scope of this lawsuit.             If

      21     there are specific questions you want to ask

      22     about the FRN, but I have given you some leeway
Case 1:18-cv-01599-WFK-ST Document 150-3 Filed 03/01/19 Page 191 of 274 PageID #:
                                     9363

                                                                         Page 191
        1    here but, one, this is a long FRN, which has

        2    nothing to do with this case either, so I mean,

        3    you can ask specific questions about this FRN,

        4    but again, this is outside the scope of this

        5    lawsuit and as I had discussed with plaintiffs'

        6    counsel yesterday, he limited his questions to

        7    Haiti.

        8                 MR. CHRISTIAN:      One moment.     Just

        9    one minute.

      10                  MR. CHO:    Take your time.

      11                  BY MR. CHRISTIAN:

      12           Q.     So what I am going to do is, we are

      13     going to come back to this in a moment.             But

      14     what I will do here is turn to -- I'm going to

      15     give you what is going to be marked as Exhibit

      16     94.

      17                  (Deposition Exhibit 94 was marked

      18     for identification.)

      19                  MR. CHO:    The government objects to

      20     Exhibit 94 on the grounds that it appears to

      21     contain internal governmental deliberations and

      22     it's also Bates-numbered on the first page, DPP
Case 1:18-cv-01599-WFK-ST Document 150-3 Filed 03/01/19 Page 192 of 274 PageID #:
                                     9364

                                                                         Page 192
        1    11793.

        2                 The witness can testify to what is

        3    contained in this e-mail, but again, the

        4    government raises that objection.

        5                 BY MR. CHRISTIAN:

        6         Q.      So you have had a chance to review

        7    the document.

        8                 So with Exhibit 94 here -- do you

        9    recognize it first of all?

      10          A.      Not specifically, but I have seen

      11     that I was included at the top of the thread.

      12     I'm certain I received it.

      13          Q.      Who is James Phillips?

      14          A.      I don't know off the top of my head,

      15     but I can see that he is identified as a

      16     director in the legislative affairs office.

      17          Q.      And if you look at the e-mail sent

      18     Tuesday, October 24, 2017, at 1:49 p.m., by

      19     James Phillips, it asks -- it includes the

      20     following:     "Do you have the latest cleared DHS

      21     talking points that we can insert into a memo

      22     for S1 nominee's meeting with Grassley for the
Case 1:18-cv-01599-WFK-ST Document 150-3 Filed 03/01/19 Page 193 of 274 PageID #:
                                     9365

                                                                         Page 193
        1    following issues," and then -- and I am

        2    skipping something.

        3                 The third bullet under that is:

        4    "Ending TPS for Haitians, Guatemalans, and

        5    Salvadorans."

        6                 And that was -- so on October 24,

        7    were you familiar with -- that a decision had

        8    been made to end TPS for Haitians?

        9                 MR. CHO:    Objection to form.        Also

      10     object on the grounds that it seeks information

      11     relating to internal governmental

      12     deliberations.

      13                  The witness can answer.

      14                  THE WITNESS:     I don't recall the

      15     date that I was informed that the acting

      16     secretary had made a decision, but it doesn't

      17     sound like that is correct.

      18                  BY MR. CHRISTIAN:

      19          Q.      Based on your responsibilities and

      20     duties and experiences at USCIS, do you have

      21     any understanding of why the director of

      22     legislative affairs for DHS would have -- would
Case 1:18-cv-01599-WFK-ST Document 150-3 Filed 03/01/19 Page 194 of 274 PageID #:
                                     9366

                                                                         Page 194
        1    want talking points about ending TPS for Haiti

        2    and the other countries?

        3                 MR. CHO:    Object to the form.        The

        4    document speaks for itself and again, object on

        5    the grounds that it seeks information relating

        6    to internal governmental deliberations, but the

        7    witness can answer.

        8                 THE WITNESS:     Specifically, I don't

        9    know, but I would point out that Guatemala has

      10     never been designated for TPS, so perhaps it

      11     would be indicative that this individual is not

      12     that familiar with TPS.

      13                  BY MR. CHRISTIAN:

      14          Q.      Okay.   So at the -- one of the

      15     things -- so has El Salvador been designated

      16     for TPS; is that correct?

      17          A.      Yes, that's correct.

      18          Q.      And do you -- are you familiar with

      19     the review period -- when the review period

      20     started for El Salvador?

      21                  MR. CHO:    Objection to form.

      22                  The witness can answer.
Case 1:18-cv-01599-WFK-ST Document 150-3 Filed 03/01/19 Page 195 of 274 PageID #:
                                     9367

                                                                         Page 195
        1                 THE WITNESS:     The initial

        2    designation or the most recent determination?

        3                 BY MR. CHRISTIAN:

        4         Q.      I guess what I'm talking about is

        5    the relevant review period at the time of this

        6    e-mail, so October of 2017.

        7                 MR. CHO:    Object to the form.

        8                 The witness can answer if he can.

        9                 THE WITNESS:     I don't know when the

      10     review period began for El Salvador.            There is,

      11     as we discussed previously, a decision has to

      12     be made at least 60 days before the preceding

      13     designation but there is nothing that would

      14     preclude a decision from being made earlier

      15     than that 60-day deadline.

      16                  BY MR. CHRISTIAN:

      17          Q.      So you don't know whether a decision

      18     had been made at the time of this e-mail?

      19                  MR. CHO:    Object to the form on the

      20     ground that it seeks information relating to

      21     internal governmental deliberations.

      22                  The witness can answer based on your
Case 1:18-cv-01599-WFK-ST Document 150-3 Filed 03/01/19 Page 196 of 274 PageID #:
                                     9368

                                                                         Page 196
        1    own personal knowledge.

        2                 THE WITNESS:     From what I recall,

        3    the El Salvador decision was still being worked

        4    on at that time so I don't believe a decision

        5    had been made as far as I was aware.

        6                 BY MR. CHRISTIAN:

        7         Q.      Now, I'm going to provide to you

        8    what's been marked as Exhibit 75.            It is quite

        9    a document.

      10                  (Deposition Exhibit 75 was marked

      11     for identification.)

      12                  MR. CHO:    Yeah, we're not going to

      13     staple that one.

      14                  Do you want to take a short break

      15     before we get to that exhibit?

      16                  MR. CHRISTIAN:      I'm going to want to

      17     take one in about 30 minutes, so I'm going to

      18     need to take one in about 30 minutes.

      19                  MR. CHO:    How are you doing?

      20                  THE VIDEOGRAPHER:       Okay.

      21                  MR. CHO:    How about you?

      22                  THE WITNESS:     Okay.
Case 1:18-cv-01599-WFK-ST Document 150-3 Filed 03/01/19 Page 197 of 274 PageID #:
                                     9369

                                                                         Page 197
        1                 BY MR. CHRISTIAN:

        2         Q.      So before you get into that -- I

        3    certainly don't want to start the process of

        4    you going through that whole thing page by

        5    page.

        6         A.      Yes.

        7                 MR. CHO:    Actually, could we get a

        8    copy, too?

        9                 MR. CHRISTIAN:      Absolutely.

      10                  MR. CHO:    Thank you.

      11                  BY MR. CHRISTIAN:

      12          Q.      So I have an initial question before

      13     we turn to Exhibit 75, and that's, what is your

      14     understanding based on your year and couple

      15     months at USCIS of the -- of how TPS fits into

      16     the administration's immigration priorities?

      17                  MR. CHO:    Object to the form and

      18     object on the grounds that seeks information

      19     relating to internal governmental

      20     deliberations.      Vague.    Overbroad.     Calls for

      21     speculation.

      22                  But the witness can answer based on
Case 1:18-cv-01599-WFK-ST Document 150-3 Filed 03/01/19 Page 198 of 274 PageID #:
                                     9370

                                                                         Page 198
        1    your own personal knowledge.

        2                 THE WITNESS:     My understanding of

        3    the administration just believes in upholding

        4    the rule of law as it has been passed by a

        5    duly-elected Congress.

        6                 BY MR. CHRISTIAN:

        7         Q.      And that is based on your experience

        8    and your observations?

        9                 MR. CHO:    Object to the form.        Same

      10     objection as before.

      11                  You can answer.

      12                  THE WITNESS:     Yeah, I guess so, yes.

      13                  BY MR. CHRISTIAN:

      14          Q.      Has anyone in the administration

      15     briefed you about how TPS fits into the

      16     administration of immigration priorities?

      17                  MR. CHO:    Object to the form.

      18     Object also on the grounds that seeks

      19     information relating to internal governmental

      20     deliberations, vague, overbroad.

      21                  The witness can answer to the best

      22     he can.
Case 1:18-cv-01599-WFK-ST Document 150-3 Filed 03/01/19 Page 199 of 274 PageID #:
                                     9371

                                                                         Page 199
        1                 THE WITNESS:     Can you clarify about

        2    how -- what you mean by fits into?

        3                 BY MR. CHRISTIAN:

        4           Q.    Okay.   Let me rephrase it.

        5                 What priorities for TPS do you

        6    understand the administration to have?

        7                 MR. CHO:    Object to the form.        Also

        8    object on the basis that the request asks for

        9    information relating to internal governmental

      10     deliberations, vague, and I'm not quite sure

      11     what you mean by the term administration.

      12                  The witness can answer if you

      13     understand the question.

      14                  THE WITNESS:     Do you mean the White

      15     House, do you mean the secretary?           TPS

      16     decisions are made by the secretary.

      17                  BY MR. CHRISTIAN:

      18          Q.      Okay.   Let's break it down.         The

      19     White House.      Have you received any information

      20     about the priorities of the White House for

      21     TPS?

      22                  MR. CHO:    Object to the form.
Case 1:18-cv-01599-WFK-ST Document 150-3 Filed 03/01/19 Page 200 of 274 PageID #:
                                     9372

                                                                         Page 200
        1    Object on the grounds that it seeks information

        2    relating to internal governmental

        3    deliberations.      Not limited to any specific

        4    time period.      Also to the extent it implicates

        5    the government deliberations privilege, that

        6    information is privileged as well.

        7                 But the witness can answer as best

        8    you can.

        9                 THE WITNESS:     I don't recall

      10     anything specific other than our obligation to

      11     review as the decisions become -- come ripe for

      12     review.

      13                  BY MR. CHRISTIAN:

      14          Q.      Since you've been in your current

      15     role at USCIS, have you received any

      16     information about priorities for TPS from

      17     within DHS?

      18                  MR. CHO:    Same objection as before.

      19     Object on the grounds that the question is

      20     vague, overbroad.       Also object on the grounds

      21     that it seeks information relating to internal

      22     government deliberations.         Not bracketed by any
Case 1:18-cv-01599-WFK-ST Document 150-3 Filed 03/01/19 Page 201 of 274 PageID #:
                                     9373

                                                                         Page 201
        1    specific time period.

        2                 But the witness can answer as best

        3    you can.

        4                 THE WITNESS:     To the best of my

        5    knowledge, the expectation is to review the

        6    country conditions as the various countries are

        7    subject to -- to being reviewed and ensure that

        8    decision is made in compliance with the

        9    statute.

      10                  BY MR. CHRISTIAN:

      11          Q.      Okay.   Who is Donald Neufeld?

      12          A.      He is the associate director of the

      13     head of the service centers.          In the prior

      14     example, SCOPS was identified as an

      15     abbreviation.      He -- he's the head of -- of

      16     SCOPS.

      17          Q.      Okay.   Would you please take a --

      18     turn to Page 70 of the deposition -- of -- of

      19     Exhibit 75.

      20          A.      Was that 70?

      21          Q.      70, yes.

      22                  If you look at -- start reading at
Case 1:18-cv-01599-WFK-ST Document 150-3 Filed 03/01/19 Page 202 of 274 PageID #:
                                     9374

                                                                         Page 202
        1    say Line 10 on Page 70.         And if you've gotten

        2    past the -- the bottom of the page, I -- I have

        3    a couple of questions for you.

        4         A.      The bottom of Page 70?

        5         Q.      Yes.    That's right.

        6         A.      I've -- I've completed --

        7         Q.      Okay.    So --

        8         A.      -- Page 70.

        9         Q.      -- who's the chief of the office of

      10     policy and strategy?

      11                  MR. CHO:    Object to form.

      12                  Do you want to bracket it within a

      13     certain time period?

      14                  BY MR. CHRISTIAN:

      15          Q.      During your time at USCIS, who has

      16     been in the role of chief of the office of

      17     policy and strategy?

      18          A.      Kathy Nuebel Kovarik.

      19          Q.      And have you received any

      20     information from her about priorities with

      21     respect to TPS?

      22                  MR. CHO:    Object to the form.
Case 1:18-cv-01599-WFK-ST Document 150-3 Filed 03/01/19 Page 203 of 274 PageID #:
                                     9375

                                                                         Page 203
        1    Object to the form on the grounds that it seeks

        2    information relating to internal governmental

        3    deliberations.

        4                 With that caveat in mind, the

        5    witness can answer.

        6                 THE WITNESS:     I don't understand

        7    what you mean by "priorities."          If you could

        8    rephrase that, I'd appreciate it.

        9                 BY MR. CHRISTIAN:

      10          Q.      When you were at FAIR, you would

      11     produce documents that included legislative

      12     priorities, correct?

      13                  MR. CHO:    Object to the form.

      14                  The witness can answer.

      15                  THE WITNESS:     There was a

      16     congressional agenda that was published for

      17     each new congress, yes.

      18                  BY MR. CHRISTIAN:

      19          Q.      And the different items that -- that

      20     made up that agenda, would you -- would it be

      21     appropriate to call them priorities, or how

      22     would -- if not, how would you describe them?
Case 1:18-cv-01599-WFK-ST Document 150-3 Filed 03/01/19 Page 204 of 274 PageID #:
                                     9376

                                                                         Page 204
        1                 MR. CHO:    Object to the form.

        2                 THE WITNESS:     I -- I'd say they were

        3    probably priorities for what the organization

        4    would advocate for seeing enacted.

        5                 BY MR. CHRISTIAN:

        6         Q.      Okay.   So taking that definition of

        7    priorities, so what would be the priorities for

        8    the direction of make TPS analysis within the

        9    administration?      What priorities have been

      10     communicated to you?

      11                  MR. CHO:    Object to the form.

      12     Vague.    Also object on the grounds that it

      13     seeks information relating to internal

      14     governmental deliberations.

      15                  Do you want to rephrase the question

      16     or...

      17                  MR. CHRISTIAN:      I was giving the

      18     definition of "priorities."          So I think -- I

      19     think I -- I made it clear.

      20                  BY MR. CHRISTIAN:

      21          Q.      So if you look at lines 12 through

      22     15 on -- or say 12 through 17 on Page 70.
Case 1:18-cv-01599-WFK-ST Document 150-3 Filed 03/01/19 Page 205 of 274 PageID #:
                                     9377

                                                                         Page 205
        1                 And the question is:       "If you wanted

        2    to know how does TPS fit in with an

        3    administration's priorities, who would you go

        4    talk to?"

        5                 And the answer is:       "The chief of

        6    the office of policy and strategy."

        7                 And so what I'm asking you is have

        8    you received any information about the

        9    administration's priorities that came from the

      10     chief of the office of policy and strategy or

      11     anyone else this the administration?

      12                  MR. CHO:    Object to the form.

      13     Object on the grounds that the question seeks

      14     information relating to internal governmental

      15     deliberations.

      16                  I do want to note that this was a

      17     transcript from another lawsuit where Neufeld

      18     was a 30(b)(6) witness, a lawsuit that involved

      19     other countries other than just Haiti.

      20                  But the witness may answer if you

      21     are able to.

      22                  THE WITNESS:     To the best of my
Case 1:18-cv-01599-WFK-ST Document 150-3 Filed 03/01/19 Page 206 of 274 PageID #:
                                     9378

                                                                         Page 206
        1    recollection, the only thing that was conveyed

        2    to me was the need to do periodic review as

        3    required by the statute and look at the

        4    statutory requirements in advising the director

        5    in the decision making process.

        6                 MR. CHRISTIAN:      One moment.

        7                 Can we -- we'd like to go to -- to

        8    Exhibit 72 for a moment.

        9                 MR. CHO:    Are we done with 75?

      10                  MR. CHRISTIAN:      Yes.

      11                  MR. CHO:    All right.

      12                  THE WITNESS:     What was the exhibit

      13     number?

      14                  MR. CHRISTIAN:      Exhibit No. 72.

      15                  MR. CHO:    This one.

      16                  BY MR. CHRISTIAN:

      17          Q.      Okay.   If you'd turn to Page 9,

      18     please.    The -- the bullet at the bottom of the

      19     page, which reads:       "Reform or eliminate

      20     immigration programs with notably high rates of

      21     fraud and abuse."

      22                  And it mentions that among those is
Case 1:18-cv-01599-WFK-ST Document 150-3 Filed 03/01/19 Page 207 of 274 PageID #:
                                     9379

                                                                         Page 207
        1    TPS.

        2                 So tell me about from where do you

        3    -- how did you determine that that program has

        4    a high rate of fraud and abuse?

        5                 MR. CHO:    Object to the form.        This

        6    is a document that was put out by an

        7    organization.

        8                 You can ask him questions about his

        9    own -- what he knows personally.           But again,

      10     this is a brochure that was submitted.             So I'm

      11     not quite sure --

      12                  MR. CHRISTIAN:      Well, I believe --

      13                  MR. CHO:    -- what the question is

      14     asking.

      15                  MR. CHRISTIAN:      -- Mr. Law testified

      16     earlier that he actually reviewed this and

      17     edited this before it was finalized.            So he had

      18     a role in this production.

      19                  MR. CHO:    Okay.    Maybe -- perhaps

      20     rephrase your question.         Object to the form.

      21                  BY MR. CHRISTIAN:

      22          Q.      So what I'd like to know is, based
Case 1:18-cv-01599-WFK-ST Document 150-3 Filed 03/01/19 Page 208 of 274 PageID #:
                                     9380

                                                                         Page 208
        1    upon your role in developing this -- this

        2    document, what information did you find to

        3    substantiate the idea that the TPS program has

        4    a high rate of fraud and abuse?

        5                 MR. CHO:    Object to the form.

        6                 The witness can answer.

        7                 THE WITNESS:     I don't recall

        8    anything specific.       And I don't recall being

        9    the author of that particular bullet point.

      10                  BY MR. CHRISTIAN:

      11          Q.      So you weren't the author, but you

      12     were just the editor of that bullet point?

      13                  MR. CHO:    Object to the form.

      14                  THE WITNESS:     I would have reviewed

      15     this before it was published, yes.

      16                  BY MR. CHRISTIAN:

      17          Q.      And so as we look at that -- and

      18     that's a -- that's -- you know, earlier when

      19     the question came up what I meant by

      20     priorities, the goal is to reform in -- in this

      21     document to reform TPS or eliminate it.

      22                  When you -- since you started at the
Case 1:18-cv-01599-WFK-ST Document 150-3 Filed 03/01/19 Page 209 of 274 PageID #:
                                     9381

                                                                         Page 209
        1    government at USCIS in October of 2017, have

        2    you come across any expressions within the

        3    government of a similar priority to reduce or

        4    eliminate TPS?

        5                 MR. CHO:    Object to the form.

        6    Mischaracterizes what was set forth in this

        7    document.     Again, also objection on the grounds

        8    that it seeks information relating to internal

        9    governmental deliberations.

      10                  The witness may answer.

      11                  THE WITNESS:     Just to clarify.

      12     Exhibit 72 are recommendations to congress.

      13     The statute was created by congress.            So

      14     congress is the proper channel to make any

      15     amendments or eliminations of programs.              So

      16     just to make sure we understand what the scope

      17     of that document is, which is -- which is

      18     different than doing something in the executive

      19     branch.

      20                  BY MR. CHRISTIAN:

      21          Q.      Good point.

      22                  So -- so let's -- let's turn then,
Case 1:18-cv-01599-WFK-ST Document 150-3 Filed 03/01/19 Page 210 of 274 PageID #:
                                     9382

                                                                         Page 210
        1    now that you mention that, to -- to document --

        2    Exhibit 97.     Because this one -- take a look at

        3    it.

        4                 Now, let's look at the -- first of

        5    all, this is for the -- am I correct that this

        6    is for the presidential transition, Exhibit 97?

        7          A.     Yes.    That's correct.

        8          Q.     Okay.    So let's turn to Page 15, the

        9    bottom of Page 15, going on to 16.

      10                  So this is not -- so just to be

      11     clear, this document is not meant for congress

      12     to enact legislation; this is meant for the

      13     executive branch of government, correct?

      14                  MR. CHO:    Object to the form.

      15                  THE WITNESS:     This would appear to

      16     be directed to the administration.           Although I

      17     do believe there are points where it recommends

      18     that the administration asks congress to do

      19     something.

      20                  But the primary goal, as I recall,

      21     was things that the executive branch could do.

      22                  BY MR. CHRISTIAN:
Case 1:18-cv-01599-WFK-ST Document 150-3 Filed 03/01/19 Page 211 of 274 PageID #:
                                     9383

                                                                         Page 211
        1         Q.      Okay.   So let's look at the last

        2    bullet on Page 15, starting with the second

        3    sentence of that bullet:         "The secretary of

        4    homeland security must revoke TPS for any

        5    country that has received more than two

        6    renewals."

        7                 Did I read that sentence correctly?

        8                 MR. CHO:    Object to the form.        The

        9    document speaks for itself.

      10                  I think we covered this already this

      11     morning.

      12                  MR. CHRISTIAN:      Right.    But we

      13     covered it, and we didn't get a straight -- we

      14     didn't make the quite distinction between

      15     congress and the -- and the administration.

      16                  So Mr. Law made a point where he

      17     made a clear distinction.         And so I would like

      18     to -- to follow up on that at this point in

      19     time.

      20                  BY MR. CHRISTIAN:

      21          Q.      And so -- so this -- this is a

      22     priority from the perspective of FAIR for the
Case 1:18-cv-01599-WFK-ST Document 150-3 Filed 03/01/19 Page 212 of 274 PageID #:
                                     9384

                                                                         Page 212
        1    new administration; is that correct?

        2                 MR. CHO:    Object to the form.

        3                 THE WITNESS:     Yes.

        4                 BY MR. CHRISTIAN:

        5         Q.      During your time since you started

        6    at USCIS, have you found -- have any priorities

        7    restricting the number of renewals of TPS been

        8    discussed with you?

        9                 MR. CHO:    Object to the form.

      10     Object on the grounds that it seeks information

      11     relating to internal governmental

      12     deliberations.

      13                  To the extent the question is

      14     involving something raised in Exhibit 97, the

      15     witness may testify to that.

      16                  You can -- you can answer the

      17     question if you can.

      18                  THE WITNESS:     No.    I don't recall

      19     any specific conversations about a numerical

      20     limit.

      21                  BY MR. CHRISTIAN:

      22          Q.      How about discussions about other
Case 1:18-cv-01599-WFK-ST Document 150-3 Filed 03/01/19 Page 213 of 274 PageID #:
                                     9385

                                                                         Page 213
        1    types of limits, nonnumerical?

        2                 MR. CHO:      Object to the form.

        3    Object on the grounds that it seeks information

        4    relating to internal governmental

        5    deliberations.

        6                 But the witness may answer.

        7                 THE WITNESS:      Do you mean

        8    nonnumerical -- are you talking about TPS still

        9    or...

      10                  BY MR. CHRISTIAN:

      11          Q.      Yes.   TPS.    I'm sorry.

      12                  Yes.   TPS.    Something other than num

      13     -- other than a hard number, say two.

      14                  MR. CHO:    Same objection.       And

      15     object on the grounds that it seeks information

      16     relating to internal governmental

      17     deliberations, not limited to Haiti as well.

      18                  The witness may answer.

      19                  THE WITNESS:     From my recollection,

      20     every conversation about TPS has been reviewing

      21     the country conditions in the periodic fashion

      22     that's required and doing the necessary
Case 1:18-cv-01599-WFK-ST Document 150-3 Filed 03/01/19 Page 214 of 274 PageID #:
                                     9386

                                                                         Page 214
        1    analysis and making the determinations.

        2                 BY MR. CHRISTIAN:

        3         Q.      Since you've been at USCIS, have you

        4    been in communications at all with FAIR about

        5    policy matters?

        6                 MR. CHO:     Object to the form.

        7                 The witness may answer.

        8                 THE WITNESS:     Could you clarify what

        9    you mean by "policy matters"?

      10                  BY MR. CHRISTIAN:

      11          Q.      About TPS.     About ways to reform or

      12     change TPS.

      13                  MR. CHO:    Object to the form.

      14                  THE WITNESS:     I have not had any

      15     conversations with FAIR about TPS since joining

      16     the administration.

      17                  BY MR. CHRISTIAN:

      18          Q.      Any communications with the Center

      19     For Immigration Studies since you joined the

      20     administration?

      21                  MR. CHO:    Object to the form.

      22                  THE WITNESS:     Do you mean in general
Case 1:18-cv-01599-WFK-ST Document 150-3 Filed 03/01/19 Page 215 of 274 PageID #:
                                     9387

                                                                         Page 215
        1    or about TPS?

        2                 BY MR. CHRISTIAN:

        3         Q.      About TPS?

        4                 MR. CHO:    Same objection.

        5                 THE WITNESS:     I do not recall having

        6    any conversations about TPS with anyone from

        7    the Center For Immigration studies since

        8    joining USCIS.

        9                 BY MR. CHRISTIAN:

      10          Q.      With NumbersUSA?

      11                  MR. CHO:    Object to the form.

      12                  THE WITNESS:     And we're still

      13     talking about --

      14                  BY MR. CHRISTIAN:

      15          Q.      About TPS, yes.

      16          A.      I do not recall having specific

      17     conversations with anyone from NumbersUSA about

      18     TPS since joining USCIS.

      19          Q.      Who is Mark Krikorian?

      20          A.      He's the executive director of the

      21     Center For Immigration Studies.

      22          Q.      Have you had communications with him
Case 1:18-cv-01599-WFK-ST Document 150-3 Filed 03/01/19 Page 216 of 274 PageID #:
                                     9388

                                                                         Page 216
        1    since you've been at USCIS?

        2                 MR. CHO:    Object to the form.

        3                 THE WITNESS:     About TPS?

        4                 BY MR. CHRISTIAN:

        5         Q.      Oh, I'm sorry.

        6                 Ill ask broadly.        In general.

        7                 MR. CHO:    Object to the form.

        8                 THE WITNESS:     Yes.     I've had

        9    conversations with Mark Krikorian since joining

      10     USCIS.

      11                  BY MR. CHRISTIAN:

      12          Q.      About immigration policy?

      13                  MR. CHO:    Object to the form.

      14                  THE WITNESS:     What to you mean by

      15     "immigration policy"?

      16                  BY MR. CHRISTIAN:

      17          Q.      About any actions that the

      18     administration might take in relation to

      19     immigration.

      20                  MR. CHO:    Object to the form.

      21                  THE WITNESS:     Yes.    I believe so.

      22                  BY MR. CHRISTIAN:
Case 1:18-cv-01599-WFK-ST Document 150-3 Filed 03/01/19 Page 217 of 274 PageID #:
                                     9389

                                                                         Page 217
        1         Q.      And so I'm going to back up now.

        2                 So during your time at USCIS, have

        3    you had communications with NumbersUSA about

        4    any immigration policy or actions?

        5                 MR. CHO:    Object to the form.

        6                 THE WITNESS:     I -- yes.     I believe I

        7    have.

        8                 BY MR. CHRISTIAN:

        9         Q.      And since you've been at USCIS, have

      10     you had communications USCI -- with FAIR,

      11     rather, about any policy or actions with

      12     respect to immigration?

      13                  MR. CHO:    Object to the form.

      14                  THE WITNESS:     Yes.    I believe I

      15     have.

      16                  BY MR. CHRISTIAN:

      17          Q.      How many communications or meetings

      18     would you say you've had with representatives

      19     of FAIR about immigration since you've been at

      20     USCIS?

      21                  MR. CHO:    Object to the form.

      22     Mischaracterizes his prior testimony.
Case 1:18-cv-01599-WFK-ST Document 150-3 Filed 03/01/19 Page 218 of 274 PageID #:
                                     9390

                                                                         Page 218
        1                 You may answer.

        2                 THE WITNESS:     I don't believe I've

        3    had any meetings.       I may have had the

        4    occasional interaction, a handful.           Very few.

        5                 BY MR. CHRISTIAN:

        6         Q.      And with Center For Immigration

        7    Studies, how many meetings or communications

        8    about immigration policy or interaction?

        9                 MR. CHO:    Object to the form.

      10                  THE WITNESS:     Similar.     A handful of

      11     times.

      12                  BY MR. CHRISTIAN:

      13          Q.      And with NumbersUSA, same question?

      14                  MR. CHO:    Same objection.

      15                  THE WITNESS:     Same response.

      16                  BY MR. CHRISTIAN:

      17          Q.      Now, who's David North?

      18          A.      David North, I believe his title is

      19     senior fellow.      He works at Center For

      20     Immigration Studies.

      21          Q.      And would some of those

      22     communications with Center For Immigration
Case 1:18-cv-01599-WFK-ST Document 150-3 Filed 03/01/19 Page 219 of 274 PageID #:
                                     9391

                                                                         Page 219
        1    Studies have been with Mr. North?

        2          A.     I did attend a meeting that he

        3    had -- that he was present at, yes.

        4                 MR. CHRISTIAN:      So what I'd like to

        5    do here is get back to what -- we were having a

        6    -- had a few questions about -- about Haiti and

        7    I believe Nicaragua moments ago.

        8                 And so -- okay.      So let's get the

        9    two exhibits together here.

      10                  So we all -- have the one for

      11     Nicaragua.     That's...

      12                  Okay.   So I have given you -- do you

      13     have Exhibit 90?

      14                  MR. CHO:    Yes, we do.

      15                  MR. CHRISTIAN:      Okay.    So Exhibit

      16     90.    And then we would like to -- we're going

      17     to provide for you Exhibit No. 92.

      18                  (Deposition Exhibit 92 was marked

      19     for identification.)

      20                  BY MR. CHRISTIAN:

      21           Q.     Okay.   So do you recognize Exhibit

      22     No. 92?
Case 1:18-cv-01599-WFK-ST Document 150-3 Filed 03/01/19 Page 220 of 274 PageID #:
                                     9392

                                                                         Page 220
        1         A.      Yes, I do.

        2         Q.      And what is that?

        3         A.      It's the Federal Register notice

        4    announcing the termination of TPS for Haiti.

        5         Q.      All right.     Okay.    So if you turn to

        6    Page 59637 of Exhibit 90 -- is that right?

        7    Yes -- and Page 2650 of 92.          Right.

        8                 And so we're going to start looking

        9    at -- at Nicaragua.       There is a question in the

      10     second column:       "Why is the secretary

      11     terminating TPS designation for Nicaragua?"

      12                  Have you found that?

      13          A.      Yes, I have.

      14          Q.      Okay.    And on -- on the -- on

      15     Exhibit 92 on that page where we have a similar

      16     heading "Why is the secretary terminating TPS

      17     designation for Haiti?"

      18                  Have you found that one?

      19          A.      Yes.

      20          Q.      Okay.    So as we look at -- right.

      21                  Take a moment to read that section

      22     for Nicaragua, and then read the corresponding
Case 1:18-cv-01599-WFK-ST Document 150-3 Filed 03/01/19 Page 221 of 274 PageID #:
                                     9393

                                                                         Page 221
        1    section for Haiti.

        2                 MR. CHO:    It might help you direct

        3    him by asking him the question that you're

        4    going to ask him after he reads it --

        5                 MR. CHRISTIAN:      Oh.

        6                 MR. CHO:    -- so he knows what he's

        7    reading it for.

        8                 MR. CHRISTIAN:      Right.

        9                 So earlier we -- we reviewed an

      10     e-mail -- I believe it was Exhibit No. 89 --

      11     which talked about repurposing language from

      12     Nicaragua to discuss Haiti.

      13                  And so what I want to ask him is

      14     about similarities in language between these

      15     two rationales, which are the --

      16                  BY MR. CHRISTIAN:

      17          Q.      And I'll ask you.

      18                  The decision for Haiti was a

      19     separate decision determination than the one

      20     for Nicaragua, correct?

      21          A.      Correct.

      22          Q.      And so I just want to make sure I
Case 1:18-cv-01599-WFK-ST Document 150-3 Filed 03/01/19 Page 222 of 274 PageID #:
                                     9394

                                                                         Page 222
        1    understand the -- the distinctions between the

        2    analyses and the similarities between to the

        3    extent you're familiar with them.

        4                 So --

        5                 MR. CHO:    So maybe ask him the

        6    question.     Because the documents do speak for

        7    themselves.     I mean --

        8                 MR. CHRISTIAN:      Yes.

        9                 MR. CHO:    -- you've pointed him --

      10                  MR. CHRISTIAN:      Yes, yes, yes.

      11                  MR. CHO:    -- to specific language --

      12                  MR. CHRISTIAN:      They do.

      13                  MR. CHO:    -- that you want him --

      14                  MR. CHRISTIAN:      Yes, yes.     They do.

      15                  MR. CHO:    -- to refer to.

      16                  MR. CHRISTIAN:      Okay.

      17                  BY MR. CHRISTIAN:

      18          Q.      Looking at -- okay.

      19                  So in talking about terms of talking

      20     about Nicaragua, it says:         "Nicaragua received

      21     a significant amount of internal assistance,

      22     aid to assist its Hurricane Mitch-related
Case 1:18-cv-01599-WFK-ST Document 150-3 Filed 03/01/19 Page 223 of 274 PageID #:
                                     9395

                                                                         Page 223
        1    recovery efforts, and many reconstruction

        2    projects have been completed.          Hundreds of

        3    homes destroyed by the storm have been rebuilt.

        4    The government of Nicaragua has been working to

        5    improve access to remote communicates and has

        6    built new roads in many of the areas affected

        7    by Hurricane Mitch, including" paved -- "the

        8    first paved roads to connect the Pacific side

        9    of the country to the Caribbean coast, which is

      10     nearly completed.       Access to drinking water and

      11     sanitation have improved.         Electrification of

      12     the" company has -- "country has increased from

      13     50 of the country in 2007 to 90 percent day.

      14     Nearly 1.5 million textbooks have been provided

      15     to 225,000 primary students of the poorest

      16     regions of the country.         Internet access is now

      17     widely available."

      18                  And that's -- that's for -- for

      19     Nicaragua.

      20                  In terms of talking about Haiti, the

      21     language talks -- okay -- about successful

      22     completion of a presidential election,
Case 1:18-cv-01599-WFK-ST Document 150-3 Filed 03/01/19 Page 224 of 274 PageID #:
                                     9396

                                                                         Page 224
        1    earthquake destroying the infrastructure being

        2    -- working to rebuild it, Supreme Court

        3    reconstructed, a palace being...

        4                 Was the Nicaragua analysis used as a

        5    template for Haiti?

        6                 MR. CHO:    Object to the form.

        7    Object on the grounds that it seeks information

        8    relating to internal government deliberations.

        9                 The witness may answer within the

      10     confines of those objections.

      11                  THE WITNESS:     I would say no by just

      12     my understanding of template because they were

      13     designated under different prongs of the TPS

      14     statue.    So the analysis was different.

      15                  BY MR. CHRISTIAN:

      16          Q.      And so the similarities that were --

      17     so the e-mail that -- or the -- the e-mail

      18     which mentioned in -- in Exhibit 89 repurposing

      19     the language --

      20                    MS. MURPHY:      Word for word.

      21                  MR. CHRISTIAN:      Yes.

      22          Q.      Repurposing the language word for
Case 1:18-cv-01599-WFK-ST Document 150-3 Filed 03/01/19 Page 225 of 274 PageID #:
                                     9397

                                                                         Page 225
        1    word did not indicate that it was used for a --

        2    as a template for Haiti, Nicaragua, that is?

        3                 MR. CHO:    Object to the form.

        4    Mischaracterizes prior testimony.

        5                 The witness can answer if you

        6    understand the question.

        7                 THE WITNESS:     I'm going to have to

        8    go back to look at that --

        9                 MR. CHRISTIAN:      Okay.    Let's look at

      10     it now.

      11                  THE WITNESS:     -- exhibit.      Because

      12     I'm pretty certain that wasn't an e-mail that I

      13     had drafted.

      14                  MR. CHRISTIAN:      Okay.

      15                  THE WITNESS:     So I can't speculate

      16     as to what somebody else was thinking.

      17                  MR. CHRISTIAN:      Sure.    This wasn't

      18     -- you did not draft this one.

      19                  Second page of Exhibit 89.

      20                  THE WITNESS:     To the best of my

      21     understanding of -- of your question, the --

      22     the contents of -- of the e-mail, Exhibit 89,
Case 1:18-cv-01599-WFK-ST Document 150-3 Filed 03/01/19 Page 226 of 274 PageID #:
                                     9398

                                                                         Page 226
        1    are -- are different materials --

        2                 MR. CHRISTIAN:      Uh-huh.

        3                 THE WITNESS:     -- than what we're

        4    currently looking at as exhibits 90 and -- and

        5    92.

        6                 The -- the e-mail that you reference

        7    in Exhibit 89, those are, you know, what goes

        8    on the web site and -- and things of that

        9    nature.    So I don't know -- I don't believe

      10     that that material was as detailed.

      11                  So again, I can't speculate as to

      12     what this individual, you know, meant by that.

      13     But those materials are not Federal Register

      14     Notices.

      15                  BY MR. CHRISTIAN:

      16           Q.     Okay.   So -- so --

      17                  MR. CHO:    Object to the form, if I

      18     hadn't objected.

      19                  But go ahead.

      20                  BY MR. CHRISTIAN:

      21           Q.     Based on your -- your experience in

      22     the TPS process -- analysis process of -- of
Case 1:18-cv-01599-WFK-ST Document 150-3 Filed 03/01/19 Page 227 of 274 PageID #:
                                     9399

                                                                         Page 227
        1    Haiti and other countries, what, if any,

        2    information do you have about the -- using the

        3    analysis for Nicaragua as a template for -- for

        4    Haiti?

        5                 MR. CHO:    Object to the form.

        6    Object on the grounds that it seeks, again,

        7    information relating to internal government

        8    deliberations.

        9                 The witness may answer.

      10                  THE WITNESS:     To the best of my

      11     knowledge, there was no repurposing of the

      12     analysis of one country for another country.

      13                  BY MR. CHRISTIAN:

      14          Q.      And what if -- what in your -- what

      15     if any information do you have about

      16     repurposing of the explanation of the decision

      17     from Nicaragua to explain Haiti?

      18                  MR. CHO:    Object to the form.        Again

      19     object on the grounds that it again seeks

      20     information relating to internal governmental

      21     deliberations, but the witness can answer.

      22                  THE WITNESS:     I have no idea.       I
Case 1:18-cv-01599-WFK-ST Document 150-3 Filed 03/01/19 Page 228 of 274 PageID #:
                                     9400

                                                                         Page 228
        1    would have to look at all these various public

        2    communications materials to see the granularity

        3    of what they were discussing.

        4                 MR. CHRISTIAN:       Well, I think now

        5    maybe would be a good time to take a break.

        6                 MR. CHO:     Okay.    All right.

        7                 THE VIDEOGRAPHER:       Going off the

        8    record at 3:02.

        9                 (A short recess was taken.)

      10                  THE VIDEOGRAPHER:       We are back on

      11     the record at 3:17.

      12                  BY MR. CHRISTIAN:

      13          Q.      Mr. Law, we're now coming back from

      14     break, and, you know, you are still under oath.

      15                  Are you ready to continue?

      16          A.      Yes.

      17          Q.      Thank you.     So I would like to talk

      18     a little bit more about FAIR.

      19                  During the course of your time

      20     there, you may have heard that not everyone has

      21     a very positive view of the organization, let's

      22     just say.
Case 1:18-cv-01599-WFK-ST Document 150-3 Filed 03/01/19 Page 229 of 274 PageID #:
                                     9401

                                                                         Page 229
        1                 Are you familiar with the fact that

        2    the Southern Poverty Law Center has designated

        3    FAIR as an extremist group?

        4                 MR. CHO:    Object to the form.

        5                 You can answer.

        6                 THE WITNESS:     I'm aware of the SPLC

        7    smear against FAIR, yes.

        8                 BY MR. CHRISTIAN:

        9         Q.      And so what I'm going to do is

      10     provide for you Exhibit 73.

      11                  (Deposition Exhibit 73 was marked

      12     for identification.)

      13                  BY MR. CHRISTIAN:

      14          Q.      So have you ever seen this document

      15     that I've provided to you, Exhibit 73?

      16                  So you looked up -- for the record,

      17     you looked up -- are you familiar with this

      18     document at all, Exhibit 73?

      19          A.      I have seen some iteration of this

      20     at some point in time.

      21          Q.      What I would like to do is, we're

      22     not going to go through the entire document,
Case 1:18-cv-01599-WFK-ST Document 150-3 Filed 03/01/19 Page 230 of 274 PageID #:
                                     9402

                                                                         Page 230
        1    but I would like you to turn to the -- what

        2    would be the second page of Exhibit 73, and I

        3    believe earlier you testified that Mr. John

        4    Tanton was a founder of FAIR?

        5         A.      I believe I said he is at least one

        6    of the founders.        I don't know if he was the

        7    only or if there's others.

        8         Q.      And so I'm going to go through,

        9    below the heading, in his own words.            There are

      10     a few different quotes attributed to Mr.

      11     Tanton.

      12                  I'm going to read the first one,

      13     which is:     "As whites see their power control

      14     over their lives declining, will they simply go

      15     quietly into the night or will there be an

      16     explosion."

      17                  Are you familiar with that

      18     quotation?

      19                  MR. CHO:    Object to the form.        The

      20     document speaks for itself.

      21                  You can answer.

      22                  THE WITNESS:     To the extent that
Case 1:18-cv-01599-WFK-ST Document 150-3 Filed 03/01/19 Page 231 of 274 PageID #:
                                     9403

                                                                         Page 231
        1    it's been included in this type of material,

        2    yes, I have never seen the larger context that

        3    it was written in.

        4                 BY MR. CHRISTIAN:

        5         Q.      Were you familiar with that

        6    quotation when you began your time at FAIR?

        7         A.      That specific, no, I was aware of

        8    the SPLC smear but I was not aware of this

        9    specific quote.

      10          Q.      So at the time you began working

      11     with FAIR, you were aware that that were

      12     certain quotations attributed to Mr. Tanton?

      13                  MR. CHO:    Object to the form.

      14     Mischaracterizes prior testimony.

      15                  The witness may answer.

      16                  THE WITNESS:     No, I wasn't aware of

      17     quotations.     I said I was aware of the SPLC

      18     smear against the organization.

      19                  BY MR. CHRISTIAN:

      20          Q.      Okay, so what I'll do is, I will

      21     make sure I understand.         When you say SPLC

      22     smear, what are you saying?          I want to make
Case 1:18-cv-01599-WFK-ST Document 150-3 Filed 03/01/19 Page 232 of 274 PageID #:
                                     9404

                                                                         Page 232
        1    sure I understand what you mean when you say

        2    smear.

        3                 MR. CHO:    Object to the form.

        4                 You may answer.

        5                 THE WITNESS:     The unfounded

        6    designation that has been labeled unilaterally

        7    by SPLC against FAIR and other organizations.

        8                 BY MR. CHRISTIAN:

        9         Q.      Okay.   So the quotation I read to

      10     you moments ago about -- that have been

      11     attributed to Mr. Tanton, and you did say that

      12     you haven't seen the context in which this was

      13     -- in which this may have been taken.

      14                  Do you have any thoughts about that

      15     quotation mark when you read it, when you hear

      16     it, when you read it?        Do you have an opinion

      17     about it?

      18                  MR. CHO:    Objection to form.        He is

      19     not here as an expert witness.          He is here as a

      20     fact witness to testify to work he did at USCIS

      21     starting October 2017.

      22                  The witness may answer the question
Case 1:18-cv-01599-WFK-ST Document 150-3 Filed 03/01/19 Page 233 of 274 PageID #:
                                     9405

                                                                         Page 233
        1    but I'm not sure where this line of inquiry is

        2    going.

        3                 You can answer if you can.

        4                 THE WITNESS:     What I can say is that

        5    a statement like that, again, without the

        6    absence of larger context is not reflective of

        7    my thoughts and it's not reflective of anything

        8    that is publicly posted on FAIR's website as to

        9    what they advocate for in our immigration

      10     debate.

      11                  BY MR. CHRISTIAN:

      12          Q.      And you -- without me having to read

      13     all these quotes, there are other quotes

      14     beneath that in its own words and above

      15     background, have you had a chance to like at

      16     them during the course of reviewing the

      17     document during this session?

      18          A.      I'm currently looking at them, yes.

      19          Q.      I will give you a moment to look at

      20     them.

      21                  So now you've looked up, which I am

      22     interpreting as you finished taking a look at
Case 1:18-cv-01599-WFK-ST Document 150-3 Filed 03/01/19 Page 234 of 274 PageID #:
                                     9406

                                                                         Page 234
        1    the statements.

        2                 So whether taken out of context or

        3    not, during the course of your time with FAIR,

        4    did you come across colleagues espousing these

        5    types of beliefs in the workplace?

        6                 MR. CHO:    Object to the form.

        7                 MR. CHRISTIAN:      I can be more

        8    specific if you would like.          I can read

        9    specific quotes and whatnot if you prefer.

      10                  MR. CHO:    Well, these are not quotes

      11     that this witness has made.

      12                  MR. CHRISTIAN:      Absolutely.

      13     Absolutely.     I have follow-up questions.          You

      14     will understand where I am heading.

      15                  MR. CHO:    So perhaps you can ask

      16     more specific questions as opposed to these

      17     broad questions about what his other co-workers

      18     said where he worked at before.

      19                  BY MR. CHRISTIAN:

      20          Q.      When you were at FAIR, did you have

      21     an understanding that FAIR's mission in any way

      22     involved promotion of one race over the other
Case 1:18-cv-01599-WFK-ST Document 150-3 Filed 03/01/19 Page 235 of 274 PageID #:
                                     9407

                                                                         Page 235
        1    in terms of United States population?

        2                 MR. CHO:    Objection to form.

        3                 You can answer if you can.

        4                 THE WITNESS:     Absolutely not.

        5                 BY MR. CHRISTIAN:

        6         Q.      Did people discuss some of the views

        7    allegedly expressed by Mr. Tanton, such as the

        8    ones listed here, during your time at FAIR?

        9                 MR. CHO:    Objection to form.        Vague.

      10                  You can answer if you can.

      11                  THE WITNESS:     Can you be more

      12     specific --

      13                  BY MR. CHRISTIAN:

      14          Q.      Yeah.   Okay.

      15          A.      -- about discussing?

      16          Q.      Sure.   So I'm going to just go -- so

      17     one of the quotes here is:         "Do we leave it to

      18     individuals to decide that they are the

      19     intelligent ones who should have more kids and

      20     more troublesome, what about the less

      21     intelligent who logically should have less.

      22     Who is going to break the bad news" and in
Case 1:18-cv-01599-WFK-ST Document 150-3 Filed 03/01/19 Page 236 of 274 PageID #:
                                     9408

                                                                         Page 236
        1    brackets "to let them tell the individuals and

        2    how will it be implemented."

        3                 Did you hear anyone espousing

        4    beliefs that FAIR had a mission to promote

        5    certain groups of people to reproduce and

        6    others not to reproduce?

        7                 MR. CHO:    Objection to form.

        8                 This goes far afield from Haiti TPS,

        9    but you can answer if you can.

      10                  THE WITNESS:     No, I never heard such

      11     considerations.

      12                  BY MR. CHRISTIAN:

      13          Q.      And if you had heard such

      14     conversations during the course of your time at

      15     FAIR, might it have affected your interest in

      16     being an employee there?

      17                  MR. CHO:    Object to the form.        Calls

      18     for speculation.       He testified he did not hear

      19     such comments being made.

      20                  The witness may answer.

      21                  THE WITNESS:     It's a hypothetical

      22     scenario because I didn't hear it, but I have
Case 1:18-cv-01599-WFK-ST Document 150-3 Filed 03/01/19 Page 237 of 274 PageID #:
                                     9409

                                                                         Page 237
        1    trouble with those types of comments being

        2    made.

        3                 BY MR. CHRISTIAN:

        4         Q.      Fair enough.     I'm not going to -- I

        5    will not belabor the point.

        6                 So when it came time when you were

        7    interviewing for the job at USCIS, did anyone

        8    ask you about your affiliation with FAIR,

        9    express any concerns?

      10                  MR. CHO:    Object to the form.

      11                  THE WITNESS:     I was asked, of

      12     course, about my affiliation with FAIR because

      13     that was my present employer at the time.

      14                  BY MR. CHRISTIAN:

      15          Q.      Okay.   Did anyone express any

      16     concern about the views of FAIR during your

      17     interview process?

      18                  MR. CHO:    Object to the form.

      19                  THE WITNESS:     No.

      20                  MR. CHRISTIAN:      One moment.     I want

      21     to take just a quick five-minute break to

      22     discuss.
Case 1:18-cv-01599-WFK-ST Document 150-3 Filed 03/01/19 Page 238 of 274 PageID #:
                                     9410

                                                                         Page 238
        1                 MR. CHO:    Sure.    Take your time.

        2                 MR. CHRISTIAN:      All right?

        3    Appreciate it.

        4                 THE VIDEOGRAPHER:       We are going off

        5    the record at 3:29.

        6                 (A short recess was taken.)

        7                 THE VIDEOGRAPHER:       We are back on

        8    the record at 3:31.

        9                 MR. CHRISTIAN:      Mr. Law, we have

      10     obviously been here several hours today and

      11     talked about a lot of different topics.

      12                  Is there anything that you would

      13     like to add to anything we have asked you

      14     today, any other information you recall that

      15     you couldn't recall earlier that has come to

      16     mind during the course of today?

      17                  MR. CHO:    Object to the form.

      18                  THE WITNESS:     It's a little

      19     open-ended.     I think I have given you my

      20     answers to the best of my ability to recall.

      21                  BY MR. CHRISTIAN:

      22          Q.      And when I asked the question, I am
Case 1:18-cv-01599-WFK-ST Document 150-3 Filed 03/01/19 Page 239 of 274 PageID #:
                                     9411

                                                                         Page 239
        1    really referring to -- I believe there was a

        2    name earlier you didn't remember the last name,

        3    and so later on, it came to you.

        4                 Is there anything you have testified

        5    to that you -- that it dawned on you later on,

        6    something may have been left out that came to

        7    you or something may have been not quite

        8    accurate, you know, I am just giving you the

        9    opportunity if anything such as that came

      10     across your mind to express it now, so I take

      11     it your answer is no to that question?

      12                  MR. CHO:    Object to the form.

      13                  THE WITNESS:     Nothing comes to mind.

      14     I don't think so.

      15                  MR. CHRISTIAN:      Okay.    Thank you for

      16     your time.     I know this isn't the number one

      17     thing people want to do, but I appreciate you

      18     being here today.

      19                  MR. CHO:    All right.      Just for the

      20     record, there were a number of objections

      21     raised during the course of the deposition

      22     today.    The judge is available by phone to the
Case 1:18-cv-01599-WFK-ST Document 150-3 Filed 03/01/19 Page 240 of 274 PageID #:
                                     9412

                                                                         Page 240
        1    extent counsel believes that a ruling needs to

        2    be made on any of these objections at this

        3    time.

        4                 MR. CHRISTIAN:      I don't believe so.

        5                 MR. CHO:    Given that, we will read

        6    and sign the transcript.         All right.     Thank

        7    you.

        8                 THE VIDEOGRAPHER:       The deposition is

        9    concluded.

      10                  We are going off the record at 3:32.

      11                  (Whereupon, the proceeding was

      12     concluded at 3:32 p.m.)

      13

      14

      15

      16

      17

      18

      19

      20

      21

      22
Case 1:18-cv-01599-WFK-ST Document 150-3 Filed 03/01/19 Page 241 of 274 PageID #:
                                     9413

                                                                         Page 241
        1    DEPOSITION ERRATA SHEET

        2    Our Assignment No. 450079

        3    Case Caption:      Saget

        4    vs. Trump

        5

        6         DECLARATION UNDER PENALTY OF PERJURY

        7    I declare under penalty of perjury that I have

        8    read the entire transcript of my Deposition

        9    taken in the captioned matter or the same has

      10     been read to me, and the same is true and

      11     accurate, save and except for changes and/or

      12     corrections, if any, as indicated by me on the

      13     DEPOSITION ERRATA SHEET hereof, with the

      14     understanding that I offer these changes as if

      15     still under oath.

      16

      17     Signed on the___________day of ____________,

      18     2018.

      19       ________________________________

      20       Robert Law

      21

      22
Case 1:18-cv-01599-WFK-ST Document 150-3 Filed 03/01/19 Page 242 of 274 PageID #:
                                     9414

                                                                         Page 242
        1                  DEPOSITION ERRATA SHEET

        2    Page No.______ Line No.______ Change to:______

        3    ______________________________________________

        4    Reason for change:____________________________

        5    Page No.______ Line No.______ Change to:______

        6    ______________________________________________

        7    Reason for change:____________________________

        8    Page No.______ Line No.______ Change to:______

        9    ______________________________________________

      10     Reason for change:____________________________

      11     Page No.______ Line No.______ Change to:______

      12     ______________________________________________

      13     Reason for change:____________________________

      14     Page No.______ Line No.______ Change to:______

      15     ______________________________________________

      16     Reason for change:____________________________

      17     Page No.______ Line No.______ Change to:______

      18     ______________________________________________

      19     Reason for change:____________________________

      20

      21     SIGNATURE________________________DATE:________

      22                Robert Law
Case 1:18-cv-01599-WFK-ST Document 150-3 Filed 03/01/19 Page 243 of 274 PageID #:
                                     9415

                                                                         Page 243
        1                   DEPOSITION ERRATA SHEET

        2    Page No.______ Line No.______ Change to:______

        3    ______________________________________________

        4    Reason for change:____________________________

        5    Page No.______ Line No.______ Change to:______

        6    ______________________________________________

        7    Reason for change:____________________________

        8    Page No.______ Line No.______ Change to:______

        9    ______________________________________________

      10     Reason for change:____________________________

      11     Page No.______ Line No.______ Change to:______

      12     ______________________________________________

      13     Reason for change:____________________________

      14     Page No.______ Line No.______ Change to:______

      15     ______________________________________________

      16     Reason for change:____________________________

      17     Page No.______ Line No.______ Change to:______

      18     ______________________________________________

      19     Reason for change:____________________________

      20

      21     SIGNATURE:______________________DATE__________

      22                  Robert Law
Case 1:18-cv-01599-WFK-ST Document 150-3 Filed 03/01/19 Page 244 of 274 PageID #:
                                     9416

                                                                         Page 244
        1              CERTIFICATE OF NOTARY PUBLIC

        2              I, Bonnie L. Russo, the officer before

        3    whom the foregoing deposition was taken, do

        4    hereby certify that the witness whose testimony

        5    appears in the foregoing deposition was duly

        6    sworn by me; that the testimony of said witness

        7    was taken by me in shorthand and thereafter

        8    reduced to computerized transcription under my

        9    direction; that said deposition is a true

      10     record of the testimony given by said witness;

      11     that I am neither counsel for, related to, nor

      12     employed by any of the parties to the action in

      13     which this deposition was taken; and further,

      14     that I am not a relative or employee of any

      15     attorney or counsel employed by the parties

      16     hereto, nor financially or otherwise interested

      17     in the outcome of the action.

      18                          ____________________________

      19                         Notary Public in and for

      20                          the District of Columbia

      21

      22     My Commission expires:        June 30, 2020
   Case 1:18-cv-01599-WFK-ST Document 150-3 Filed 03/01/19 Page 245 of 274 PageID #:
                                        9417
                                                                                                Page 1

          A           add 11:16 238:13       agree 11:21         answer 11:4,5,11      174:15 176:16
abbreviation          addition 12:1 94:3     agreed 123:8         11:20 12:3,5,7,11    177:12 179:4,17
  201:15                94:6 168:5             127:15             12:12 13:2,10        180:8,17 181:6,20
ability 112:8 150:3   additional 11:13       ahead 140:22 164:8   21:9 25:16 29:10     183:22 184:2,15
  238:20                117:8 136:2            183:3 226:19       29:16 31:8 32:2      186:8 187:12
able 125:11 127:1       163:12 168:7         aid 106:2 112:22     35:7 36:20 37:19     188:13 189:14
  130:8 146:16        adequately 95:18         222:22             40:3,20 43:17        190:5 193:13
  205:21                149:7                al 1:4,6 7:5         44:5,17 46:1 47:6    194:7,22 195:8,22
absence 233:6         administration         alcohol 12:22        47:17 48:7 49:3,9    197:22 198:11,21
absolute 54:22          47:1 49:20 50:6      aliens 30:21 31:10   50:1,12 51:15        199:12 200:7
Absolutely 28:7         59:5,6 86:9 198:3      38:18 95:19 139:8  52:2 53:15 57:3      201:2 203:5,14
  41:20 42:5 46:19      198:14,16 199:6      allegedly 235:7      57:17 61:20 62:16    205:5,20 208:6
  58:14 130:19          199:11 204:9         Allen 99:9,11        72:11 73:7 74:5      209:10 212:16
  131:1 197:9           205:11 210:16,18       122:15             75:3 77:7 78:4       213:6,18 214:7
  234:12,13 235:4       211:15 212:1         Allen's 99:14        80:1,12 81:18        218:1 224:9 225:5
abuse 34:5 206:21       214:16,20 216:18     allow 11:19 100:3    83:15 84:5 85:2      227:9,21 229:5
  207:4 208:4         administration's         163:3              85:19 86:22 87:11    230:21 231:15
academic 16:6           197:16 205:3,9       ambiguous 47:16      89:5,20 91:9,22      232:4,22 233:3
accepted 23:18        advance 120:6            152:4              92:9 93:3 94:1,15    235:3,10 236:9,20
access 35:17 223:5    advantage 24:21        amending 69:18       95:5 96:9 98:11      239:11
  223:10,16           advice 70:13 78:10     amendments 63:14     100:4 103:1,21      answered 11:17,18
accurate 12:3,5,12    advising 206:4           63:22 69:2 209:15  107:1 108:3          24:3 103:8 135:18
  12:17 33:17 71:6    advisor 44:20,22       American 4:11        109:12 110:12        154:11
  86:7 239:8 241:11     86:7 163:16            21:22 23:3 181:12  111:17 112:18       answering 12:9
accurately 27:14      advisories 167:6       amount 106:1         113:11 114:2,19     answers 12:18
  105:12 117:10,12    advocacy 63:21           222:21             115:13 116:2,17      238:20
  121:2               advocate 204:4         analyses 187:19      119:3 120:2         antitrust 21:11
Act 21:12 47:3,14       233:9                  222:2              121:10 122:8        anybody 49:18
  47:14 48:3 52:8     advocated 63:16        analysis 22:20       123:11 124:9         169:22
  54:10 62:5,20       advocating 24:14         84:11 137:12,15    125:10 126:7        apologize 28:10
  68:11 69:6,12       affairs 99:12            167:8 170:6        127:18 128:6,19      37:8
  72:3,7 74:13,20       122:21 192:16          171:11 172:13      129:18 130:7        apparatus 162:5
  75:21 81:10,15        193:22                 187:2,5 188:1      131:7 135:19        apparently 119:18
  92:21 116:13        affiliation 237:8,12     204:8 214:1 224:4  136:16 137:9,20     appear 31:10 72:15
  170:4,21            afield 236:8             224:14 226:22      141:21 142:15        97:4 98:20 140:13
acting 76:11 84:14    afternoon 145:20         227:3,12           143:8,18 144:18      181:11 210:15
  84:15 85:4,17         145:21               Anderson 77:10       151:10 152:8        APPEARANCES
  126:21 166:18       agencies 81:21           101:17 117:21      153:3,18 154:14      3:1
  179:7 193:15        agency 58:11 85:8        124:12             155:14 156:6        appears 41:13
action 244:12,17        120:8 153:1          Anderson's 77:13     157:1 159:3          81:19 92:11 97:2
actions 216:17        agenda 4:10 27:22      and/or 241:11        160:10 161:1,9       104:8 117:17
  217:4,11              28:18 29:1 35:16     Ann 18:19,22         163:4 164:8,16       119:1 126:14
actual 64:7,10 65:5     35:20 39:10          announced 52:4       166:14 167:14        128:10 141:2
  161:11                203:16,20            announcing 189:17    168:3,20 169:18      153:5 163:8 176:9
adapt 150:3           ago 24:4 76:21           220:4              170:11 171:2,17      177:13 181:5
                        219:7 232:10         annually 37:15       172:19 173:21        184:13 191:20
   Case 1:18-cv-01599-WFK-ST Document 150-3 Filed 03/01/19 Page 246 of 274 PageID #:
                                        9418
                                                                                                Page 2

  244:5                 210:18              avenues 47:8        121:12 124:9           150:21 153:13
applicable 133:21     Assignment 241:2        169:20            127:17 128:1,14        156:7,10,12 157:4
applicants 36:9       assist 22:19 222:22   average 98:5        128:19 133:16          159:6 179:18
applied 23:1,8        assistance 222:21     aware 179:20        134:5 135:11           182:8 185:14
  57:18               assistant 163:18        182:18 196:5      137:2 144:18           196:4 207:12
apply 22:6            associate 201:12        229:6 231:7,8,11  151:20 154:14          210:17 216:21
applying 22:14        assume 21:5 23:14       231:16,17         155:14 157:1           217:6,14 218:2,18
  23:6,7                23:15               A-T-K-I-N-S         166:15 170:3,9         219:7 221:10
appreciate 41:21      assuming 41:14          122:17            174:15 187:1,12        226:9 230:3,5
  145:10 203:8        asylum 33:14 34:6     a.m 1:14 129:3      193:19 195:22          239:1 240:4
  238:3 239:17        Atkins 122:16           176:1,8 178:3     197:14,22 198:7      believes 37:13
appropriate 78:7      attached 38:8                             207:22 226:21          198:3 240:1
  81:21 151:17          96:22 113:15                 B         basic 92:4            beneath 233:14
  153:9 203:21          117:6 120:21        B 133:18 182:16,22 basically 11:3 27:8   beneficiaries 87:5
appropriately         Attachment 6:7        bachelor's 14:10    27:9 43:1 61:7       benefits 35:17 36:8
  110:1               attend 18:4 180:11    back 20:13 37:3     65:4 102:9 125:1       58:11
approve 29:14,19        180:13 219:2         39:1,15,17 45:10   134:12               best 27:18 74:8
  120:8               attention 48:15        48:21 59:1 68:4   basis 31:5,9 92:2       78:5,16 79:4 80:2
approved 186:21         99:18 118:15         80:15 94:4 107:10  93:6,9,14 199:8        84:6 87:12 98:12
approximately           121:21 130:12        108:4,10 109:14   Bates 133:11 139:4      103:2 109:13
  26:17                 153:12 162:17        112:8 116:22       162:22                 111:19 114:20
April 129:2             173:4 175:2          117:2,9 134:13    Bates-numbered          116:3,18 120:3
Arbor 18:19,22        attorney 10:18 11:1    135:10 145:17      122:5 127:8            126:9 128:8 166:3
area 95:12,16           11:6 21:2,20         150:17 153:12      146:11 173:17          178:14 179:1,5
areas 34:19 35:16       22:18 44:10,19       156:11 159:15      191:22                 185:9 198:21
  62:12 123:8 141:4     62:18 244:15         167:1 191:13      bearings 33:21          200:7 201:2,4
  223:6               attorneys 19:10        217:1 219:5 225:8 becoming 56:21          205:22 225:20
armed 91:1,12,16      Attorney's 3:9 8:10    228:10,13 238:7   began 67:1 84:13        227:10 238:20
  92:1                attorney-client       backdrop 150:9      195:10 231:6,10      better 70:10
arranged 19:5           21:6,8              background 5:9     beginning 101:10      beyond 124:7 130:5
article 16:6 161:21   attributed 60:22       9:8 14:9 36:8     behalf 2:18 3:2,7       188:11 189:12
articles 182:9          230:10 231:12        61:13 169:2,9,10   8:6,8,10,13,16       be92 133:12
aside 48:10             232:11               172:1 233:15       70:15 159:14         bills 63:15 64:6
asked 27:4 33:1       author 61:2 208:9     bad 235:22         belabor 237:5         bit 30:2 139:17
  46:13 56:19 72:2      208:11              balance 151:14     beliefs 234:5 236:4     146:2 152:2
  76:21 88:20 103:7   authored 60:22        bank 57:19         believe 26:11 30:2      155:22 168:10
  135:18 145:4        authority 120:10      bar 18:17,18 20:7   31:21 34:9 35:8        228:18
  154:11 169:22       authorized 32:18      Barsa 49:13         39:14 41:3 42:1      blank 107:7 108:9
  237:11 238:13,22    authors 39:8          based 32:2,3 40:14  49:16 60:20 64:12    blue 119:14
asking 48:11 61:8     auto 126:9             43:1 44:9 61:14    70:8 74:6 75:14      board 15:22 16:2,8
  72:19 81:3 138:15   automatic 125:21       72:22 83:6 87:2,3  80:19 86:12 96:2       133:6
  139:12 144:13       automatically          88:18,19 89:4,14   97:7,7,18,21         bolster 165:8,17,17
  172:4 181:15          124:20               89:20 90:10,12,20  99:11 120:17         Bonnie 1:17 8:1
  205:7 207:14        available 25:6         98:2 102:4 108:6   122:18 126:14          244:2
  221:3                 40:22 116:7          109:12 111:17      127:11 129:11        botched 178:3
asks 192:19 199:8       223:17 239:22        113:11 117:19      132:7 136:9          bottom 38:10 140:2
   Case 1:18-cv-01599-WFK-ST Document 150-3 Filed 03/01/19 Page 247 of 274 PageID #:
                                        9419
                                                                                                Page 3

 202:2,4 206:18       B2 134:3              203:4                  241:11,14           80:9,20,22 81:11
 210:9                B3 134:3            caveats 86:21 119:3    channel 209:14        81:16 83:2,11,22
boxes 117:8                                 127:17 153:2         characterize          84:18,21 85:11
bracket 159:19                  C         Center 129:10            150:18              86:3,16 87:8
 202:12               C 4:1 7:1             214:18 215:7,21      characterized         88:14,22 89:16
bracketed 200:22      CACI 23:11,17,19      218:6,19,22 229:2      150:14              90:13 91:4,7,20
brackets 236:1        Cadman 3:10         centers 201:13         characters 59:18      92:7 93:1,11,18
Bradley 119:17        call 33:2 57:7,9,13 Central 181:11         charge 67:12          93:21 94:13 95:3
branch 3:15 8:13        57:21 203:21      certain 54:15 63:16    charities 106:2       96:6,15 97:11
 53:19 209:19         calling 35:9          180:19 186:11          112:14              98:6 99:22 101:21
 210:13,21            calls 32:22 33:3      192:12 202:13        charity 106:3         102:11,18,22
Brandon 77:10           40:18 44:3,15       225:12 231:12        chart 97:6,10,22      103:7,13,20 104:7
 78:6 79:5 97:8,20      46:8 47:4 81:11     236:5                checks 36:8 61:13     104:13,21 106:19
 101:14 107:4           83:13 84:1,18     certainly 21:5         chief 129:7 202:9     107:20 109:8
 108:5,21 123:19        85:12 91:8,20       58:10 72:18 111:3      202:16 205:5,10     110:7,22 111:14
 128:9 178:4            92:7 93:1 98:8      142:10 197:3         Cho 3:8 8:9,9 13:9    112:15 113:8,21
Brandon's 109:14        102:11 113:9      CERTIFICATE              21:4 25:15 28:4     114:16 115:10,20
break 10:17,21          118:1 125:9         244:1                  29:9,15 30:9 31:7   116:14 117:15
 67:20 131:15,16        129:17 136:14     certify 244:4            32:20 33:5 34:22    118:1,19 120:1
 145:2 152:11           137:6 141:19      cetera 24:9 34:7         35:5,18,21 36:14    121:6 122:3 123:1
 196:14 199:18          143:4 161:8         167:9                  36:19 37:6,18       123:17 124:4
 228:5,14 235:22        171:13 172:16     chain 4:17,19,21         38:7 40:2,11,18     125:6,16 126:4
 237:21                 179:3 180:4,15      5:2,12,14,19 6:2,6     41:10 42:1,7,14     127:7 128:3,16
breaks 17:3             197:20 236:17       101:9,11 102:6,7       42:19 43:7 44:2     129:14 130:2,16
brief 126:18          candidate 23:2        104:1 113:14           44:13 45:4,21       130:21 131:2,20
briefed 198:15        capacity 44:19 51:6   120:17                 46:8,13,17 47:4     132:6,16 133:1,4
briefing 179:6          51:7 56:13 62:17 Chairman 177:15           47:15 48:4,9 49:2   134:9,17 135:17
broad 21:7 234:17       63:9 162:3        chance 38:11 96:13       49:8,22 50:7,11     136:14 137:6,16
broader 162:4         Capitol 48:17         100:8 117:4 119:6      50:19 51:2,14,20    138:7,17 139:16
broadly 138:21        Caption 241:3         119:8 122:12           52:2,9,14,20 53:3   139:21 140:1,4,10
 216:6                captioned 241:9       127:21 131:10          53:9,14 54:6,11     140:17 141:16
brochure 207:10       career 27:15 67:11    147:3 148:20           54:17 55:2,10,14    142:6 143:1,15
Brooklyn 3:11           77:8 99:11          174:2 182:2            55:21 56:17 57:2    144:3,10 145:3,12
Brown 2:5 3:3 7:20    careful 21:7          184:17 192:6           57:16 58:3,9,17     146:9 151:1,4
built 223:6           Caribbean 223:9       233:15                 59:7 60:4,13,19     152:1,4,17 153:14
bullet 30:4,5,11,16   case 1:3 13:18      change 47:8 106:7        61:19 62:6,15       154:10 155:10
 33:18,22 34:3,14       86:20 166:18        183:7 214:12           63:7,18 64:5,11     156:4,19 158:2,7
 35:22 36:5 37:7        177:16 191:2        242:2,4,5,7,8,10       64:17 65:13 66:3    158:20 159:17
 37:11,12,12 38:13      241:3               242:11,13,14,16        66:16 67:2,9,18     160:1,5,21 161:7
 38:16 193:3          catchall 95:6         242:17,19 243:2,4      67:22 68:12 69:7    161:16 162:21
 206:18 208:9,12      Catholic 15:7,14      243:5,7,8,10,11        69:13 70:19 71:4    164:3,15 165:19
 211:2,3                16:11,13,16 17:9    243:13,14,16,17        71:12,19 72:8       166:10 167:12,21
bullets 37:5,5        cause 63:5            243:19                 73:3 74:1,14,21     168:16 169:14
business 12:19        caused 164:1,14     changed 77:15,22         75:13,18,22 76:6    170:7,22 171:12
B-A-R-S-A 49:16       caveat 96:9 123:10 changes 45:3 69:6         76:9,17 77:5 78:3   172:14 173:15
B1 134:3                146:15 181:19       69:12 129:13,22        78:15 79:3,19       174:12 175:6
   Case 1:18-cv-01599-WFK-ST Document 150-3 Filed 03/01/19 Page 248 of 274 PageID #:
                                        9420
                                                                                                Page 4

  176:13 177:11        38:2,9 40:6,13      125:14,22 127:2       214:2,10,17 215:2   coast 223:9
  178:12,17 179:2      41:1,20 42:5,11     127:19 128:13,22      215:9,14 216:4,11   code 4:15 16:10,15
  179:14 180:4,15      42:17,22 43:9,10    129:20 130:10,19      216:16,22 217:8       16:17
  181:3 183:2,9,21     44:7,21 45:8 46:4   131:1,9 132:2,8       217:16 218:5,12     colleagues 234:4
  184:2,11 186:7       46:11,15,19,20      132:20 133:2,8        218:16 219:4,15     college 14:10,15
  187:9 188:4,8        47:10,21 48:13      134:12,14,21          219:20 221:5,8,16   Columbia 244:20
  189:11 190:2,18      49:6,10 50:4,9,15   135:2,5 136:6,11      222:8,10,12,14,16   column 220:10
  191:10,19 193:9      50:22 51:8,9,17     137:1,13 138:2,14     222:17 224:15,21    combined 153:6
  194:3,21 195:7,19    52:1,6,11,16,22     139:2,19,22 140:3     225:9,14,17 226:2   come 12:3 22:5
  196:12,19,21         53:5,13,22 54:8     140:6,15,21 142:3     226:15,20 227:13      26:4 39:22 48:20
  197:7,10,17 198:9    54:13,19 55:5,19    142:19 143:12,22      228:4,12 229:8,13     56:9 57:12 65:3
  198:17 199:7,22      56:1,4,20 57:5,22   144:6 145:1,10,19     231:4,19 232:8        65:10 72:20
  200:18 202:11,22     58:6,13,20 59:9     146:17 151:2,18       233:11 234:7,12       122:22 123:6
  203:13 204:1,11      60:8,15 61:3 62:3   152:3,10,13           234:19 235:5,13       157:20 158:13,16
  205:12 206:9,11      62:10,22 63:10,20   153:10,20 154:19      236:12 237:3,14       189:8 191:13
  206:15 207:5,13      64:9,13 65:1,15     155:20 156:9,16       237:20 238:2,9,21     200:11 209:2
  207:19 208:5,13      66:5,20 67:6,16     157:14 158:5,9,15     239:15 240:4          234:4 238:15
  209:5 210:14         67:21 68:6,18       159:11,21 160:3     circumstances         comes 12:4 141:10
  211:8 212:2,9        69:9,16,20 70:22    160:18 161:3,13       38:22                 239:13
  213:2,14 214:6,13    71:8,14,22 72:17    162:7,16 163:5      Cissna 75:11 89:8     coming 47:1 55:1
  214:21 215:4,11      73:13 74:11,17      164:11,20 166:8       89:11 177:4,7         75:7 117:22
  216:2,7,13,20        75:8,15,19 76:3,8   166:20 167:17       citation 65:11          228:13
  217:5,13,21 218:9    76:13,20 77:11,19   168:8 169:7 170:2   citing 109:14 167:2   comment 117:8
  218:14 219:14        78:11,20 79:8       170:16 171:9        Citizenship 3:15      comments 113:6
  221:2,6 222:5,9      80:6,18,21 81:5     172:8 173:2,8,22      8:16                  236:19 237:1
  222:11,13,15         81:13 82:15 83:4    174:19 175:12       Civil 3:9 8:12        Commission
  224:6 225:3          83:19 84:12 85:6    176:20 177:22       clarification 11:14     244:22
  226:17 227:5,18      85:22 86:11 87:1    178:13,20 179:9     clarify 13:11 53:16   communicate
  228:6 229:4          87:22 88:17 89:12   180:1,10,20 182:1     67:5 115:14           104:20
  230:19 231:13        90:9,17 91:5,17     183:5,19,22 184:6     121:17 145:3        communicated
  232:3,18 234:6,10    92:3,16 93:8,16     184:16 186:12         199:1 209:11          104:11 204:10
  234:15 235:2,9       93:19 94:9,21       187:20 188:6,18       214:8               communicates
  236:7,17 237:10      96:11,20 98:1       189:3,19 190:11     clarity 88:18 91:11     101:8 223:5
  237:18 238:1,17      99:2 100:6 102:1    191:8,11 192:5        138:10              communication
  239:12,19 240:5      102:3,14,20 103:4   193:18 194:13       clarity's 103:13        126:1
cholera 144:8,20       103:10,16 104:3     195:3,16 196:6,16   CLE 24:19,22          communications
choose 109:4           104:10,18 105:7     197:1,9,11 198:6    clear 9:19,21 10:21     21:8 185:15 186:1
chose 23:17,20         107:9 108:11        198:13 199:3,17       36:6 39:11 43:7       186:6 214:4,18
Christian 3:2 4:3      110:3,15,19 111:5   200:13 201:10         55:6,15 56:5          215:22 217:3,10
  7:11,15 8:5,5 9:6    111:7 112:11        202:14 203:9,18       73:15 139:17          217:17 218:7,22
  13:13 21:13 25:18    113:3,17 114:8,22   204:5,17,20 206:6     164:13 170:17         228:2
  27:12 28:7,9         115:16 116:11,21    206:10,14,16          204:19 210:11       companies 19:12
  29:12,18 30:13       117:18 118:7        207:12,15,21          211:17                20:21 23:1
  32:1 33:1,7,8 35:3   119:5 120:15        208:10,16 209:20    clearance 186:4       company 223:12
  35:13,19 36:1,2      121:19 122:10       210:22 211:12,20    cleared 192:20        comparison 41:16
  36:16 37:1,8,9       123:13,20 124:22    212:4,21 213:10     clip 38:7             compartmentaliz...
   Case 1:18-cv-01599-WFK-ST Document 150-3 Filed 03/01/19 Page 249 of 274 PageID #:
                                        9421
                                                                                                   Page 5

  187:18                154:9,17,18 155:8   contained 89:4          75:11,20 76:5,11      129:8 152:7
compels 108:22          157:20 161:19         97:16 111:17          123:5 212:19          169:20 181:14
compiled 29:4           163:13 167:19         113:12 124:9          214:15 215:6,17       183:11,16 191:6
complete 11:20          168:6 169:6 172:6     128:20 151:13         216:9 236:14          240:1 244:11,15
  12:17                 201:6 213:21          154:17 166:2,6      convey 107:3,7        counsel's 17:9
completed 36:9        confidence 161:5        172:5 175:11          108:20 171:22       countries 54:16
  202:6 223:2,10      confined 69:14          192:3               conveyed 125:20         75:7 84:17 85:10
completely 11:11      confines 97:15        containing 12:22        206:1                 119:20 121:13,18
  12:3,5                106:22 121:9        contains 86:17        convoy 104:16           127:16 133:5
completion 223:22       224:10                100:2 127:10        cope 150:3              181:12 194:2
compliance 201:8      conflict 91:1,13,16     146:13 153:16       copied 101:17           201:6 205:19
component 177:18        92:1                  154:22 163:1        copies 27:8             227:1
components 120:7      congress 4:10 24:5      175:8               copy 41:18 42:7,8     country 31:12,16
computerized            24:7 28:1,19,20     content 24:9,10         42:14 110:4,13        31:21 32:17 38:20
  244:8                 69:1 177:14 198:5     29:3,19 39:7          197:8                 67:13 79:18 81:9
concern 141:5           203:17 209:12,13      71:11 72:1,1        Cornell's 41:13         84:9 86:19 87:6
  237:16                209:14 210:11,18      164:22              correct 23:5 30:17      88:8 90:4 91:14
concerns 16:6           211:15              contents 29:14          30:19 32:9 41:4       91:15,19 108:6
  237:9               congressional 18:4      225:22                45:15,20 51:22        112:3 114:4,14,21
concluded 240:9,12      18:9 22:19 28:18    context 51:4 68:19      52:1 56:10 82:17      115:1 126:2
conclusion 32:22        31:14 39:10 56:14     98:13 115:5 231:2     82:18 83:1 88:3       132:19 136:20
  33:3 40:19 44:4       203:16                232:12 233:6          105:11 117:4,14       138:1 142:17
  44:16 46:9 47:5     connect 223:8           234:2                 122:18 125:2          147:7,14 149:4,11
  80:11 81:12 83:14   consider 28:21        continue 82:4 92:5      148:20 165:1          154:8,18 155:8
  84:1 85:13 91:8       79:16 142:5           92:14 146:1,3         168:14 172:13         159:8 161:19
  91:21 92:8 93:2     consideration           166:22 168:10         176:9 185:2           163:12 167:19
  98:9 105:19           143:21                186:14 228:15         189:21 193:17         168:6 169:5 172:6
  106:16,17 107:15    considerations 5:7    CONTINUED 5:1           194:16,17 203:12      201:6 211:5
  107:17,18 170:9       236:11                6:1                   210:5,7,13 212:1      213:21 223:9,12
  171:14 172:16       considered 81:9       continues 82:9          221:20,21             223:13,16 227:12
condition 32:18         83:9,18,21 92:21      108:17              correction 7:12         227:12
  92:21 93:20 94:12     138:4,5 139:14      contract 19:3 20:10     34:15               country's 150:16
  138:1 159:9           141:14 142:21         21:2,19 27:16       corrections 12:7      couple 39:18 45:9
conditions 67:13        143:14 144:2,8      contractor 23:12        241:12                59:10 119:19
  80:4,7 81:22 82:3     170:15 171:6          23:13               correctly 31:3 34:8     148:15,16 165:11
  82:10 83:8 92:12      173:1               control 112:4           34:14 36:12,13,22     165:12 176:5
  92:19 95:2,12,15    considering 98:14       230:13                106:11,12 118:9       197:14 202:3
  108:6,17 114:4,14     137:3 149:16        conversation 34:18      121:3 156:11        course 12:20 15:10
  114:21 115:2        consistent 40:16        57:15 58:1 61:4       165:15 167:16         17:2 18:8 21:1
  116:9 121:16        constitute 136:13       76:2 213:20           186:18 211:7          40:8 60:16 62:19
  126:2,20 135:12     consultation 81:20    conversations         corresponding           71:16 72:21 73:10
  136:3 137:5 139:4   consumed 24:17          35:11 52:7,12         220:22                75:9 82:19 113:18
  139:7,14 142:18     contain 96:8 119:1      53:17 54:4,20       Corrupt 21:12           115:18 116:12
  143:11 147:7,14       122:6 131:5           55:4,8,12,16,22     counsel 8:3 9:5         132:13,22 147:10
  148:1 149:3           173:19 181:5          58:7,14,22 59:4       22:15 26:7 43:14      189:7 228:19
  150:12 151:19         184:13 191:21         69:18 74:12 75:4      123:8 127:14          233:16 234:3
   Case 1:18-cv-01599-WFK-ST Document 150-3 Filed 03/01/19 Page 250 of 274 PageID #:
                                        9422
                                                                                                    Page 6

  236:14 237:12        data 87:4,21 117:8      171:6 177:18         142:9 143:4,17        99:20 118:17
  238:16 239:21         165:7,17 167:5,19      179:11,19,20         144:17 151:6,8        122:1 127:5
coursework 25:9        date 56:6 97:3          180:3 182:19         152:20 153:17         130:14 146:7
  25:10                 101:5 118:6            183:7 187:15,16      154:13 155:13         162:19 173:6
court 1:2 7:7 8:1,18    125:20 186:2           188:2 189:16,18      156:22 159:2          175:4 181:1 184:9
  10:10 27:6 224:2      193:15 242:21          193:7,16 195:11      160:9 163:2           189:1 191:17
covered 21:5 87:14      243:21                 195:14,17 196:3,4    165:22 166:13         196:10 201:18
  90:4 110:9 211:10    dated 4:13,14,17,19     201:8 206:5          168:2,19 169:17       219:18 229:11
  211:13                4:21 5:3,10,12,14      221:18,19 227:16     170:10 171:16         239:21 240:8
co-workers 234:17       5:19,21 6:3,7         decisions 70:14       172:18 173:19         241:1,8,13 242:1
CP 162:22               87:15 96:16            75:12 77:1,4 79:2    174:15 175:9          243:1 244:3,5,9
CP_00003698-36...       101:11 154:3           144:15 145:4         176:16 179:16         244:13
  4:18                  175:22                 199:16 200:11        180:7 181:6          depositions 123:7
CP_00018701-704        Dave 7:21              DECLARATION           183:11 184:14        deputy 78:7
  4:20                 David 3:17 218:17       241:6                187:12 188:10        describe 70:5
CP_00026624 4:14        218:18                declare 241:7         190:4 191:21          203:22
CP_00029836 5:11       dawned 122:15          declining 230:14      193:12 194:6         described 150:15
CP_00030032-33          239:5                 decreasing 150:9      195:21 197:20        description 70:9
  5:15                 day 104:6 113:15       deemed 113:6          198:20 199:10        designate 91:19
CP_00031717 6:8         179:20 223:13         deep 66:9             200:3,5,22 203:3     designated 84:10
created 209:13          241:17                deeper 90:7           204:14 205:15         91:14,16 94:7
creation 97:22         days 195:12            Defendants 1:7 3:7    209:9 212:12          194:10,15 224:13
creative 168:11,13     deadline 125:19        defense 23:12         213:5,17 224:8        229:2
  168:15                166:19 195:15         defer 157:10          227:8,21             designation 31:1
crisis 142:21,22       dealing 74:3 75:1      definition 106:6     deliberative 110:9     32:19 80:5 82:2,4
criteria 120:22         85:13 89:2,18          204:6,18             110:10 119:1          82:10,12 87:6
  136:2,9,19 138:20     123:6 190:19          degree 14:10,10,12    146:13 164:4          91:6 92:2,6,13,22
  151:15               deals 86:19            delay 28:10           188:15,16             93:7,10,15 94:8
critically 62:1        dealt 16:5 18:6 75:5   deliberation 96:8    delve 123:8            94:17,20 95:22
current 34:17 35:3     debate 233:10           115:12              demonstrated           108:14,18,19
  35:4 40:16 43:3      December 1:13 7:9      deliberations 48:6    150:2                 121:1,14 126:12
  44:10 46:14 56:16     20:12,12,16 21:17      72:10 73:6 74:4     demonstrations         134:8 135:13
  61:18 69:2 70:3       185:19                 75:2 79:22 84:3      150:6                 136:5 173:18
  71:16 86:2,6         decide 235:18           85:1,14 86:18       department 3:8,14      195:2,13 220:11
  149:14 165:7         deciding 79:17          87:10 89:3,19        3:16 5:4 114:5        220:17 232:6
  200:14               decision 67:14          97:14 98:10 100:3    132:4,15,18          designations 90:21
currently 46:9 70:4     73:10 75:6 78:9        106:22 108:1         139:18 177:16,17     desire 112:7
  96:14 226:4           79:14 87:13 88:9       109:11 111:16       department's 132:1    desk 184:22
  233:18                96:17 101:3,4          112:17 113:11        140:14               despite 109:3 141:3
Cutrona 50:14           116:7 117:9            114:1,19 116:1,17   depending 179:8       destroyed 84:8
C-A-C-I 23:11           124:20 125:19,20       121:9 122:7 124:6   Depends 84:9           223:3
C1 141:2                126:10,14,19           125:9 126:7         deposed 9:16          destroying 224:1
                        127:1 135:4            127:11 128:6,19     deposition 1:11 2:1   detailed 226:10
         D              136:21 142:17          129:17 130:5         7:4,18 9:18 27:10    determinate 91:19
D 7:1                   144:14 145:4,7,9       131:6 137:8,19       28:2 38:5 41:8       determination 67:1
Danielle 50:14          148:5 166:5,17,19      138:9 141:19         42:2 86:14 96:4       67:8 82:13 83:10
   Case 1:18-cv-01599-WFK-ST Document 150-3 Filed 03/01/19 Page 251 of 274 PageID #:
                                        9423
                                                                                                  Page 7

  85:17 91:2 124:15   digits 133:11         dismissive 109:18      229:22 230:20       drafting 132:4
  136:21 137:3        dire 150:20           disparities 149:18     233:17               174:9
  139:15 141:15       direct 48:14 96:2     displaced 111:22      documents 12:10      Drake 128:10
  142:2,4,22 144:9      99:17 118:14          157:8                60:17 66:13,18      drinking 223:10
  151:16 169:13         121:21 127:3        disruption 95:11       72:14 111:1,2       drought 93:17 94:4
  195:2 221:19          130:11 146:6          95:15 136:3          115:4 132:15         95:9
determinations          162:17 175:1        distinction 211:14     173:18 187:7        droughts 149:20
  52:13 79:11 82:21     178:1 184:7           211:17               203:11 222:6        drugs 12:22
  214:1                 185:16 221:2        distinctions 222:1    doing 9:8 20:10,19   due 32:18 124:15
determine 82:3        directed 210:16       distinguish 120:22     24:8,11,18 71:7      150:10,11
  92:14 153:8 207:3   direction 30:11       distribution 186:2     83:7 139:12         Duke 76:8,12 84:15
determined 37:17        204:8 244:9         District 1:2,2 3:10    196:19 209:18        84:16 85:4,17
determines 82:7       director 26:16 46:5     7:7,8,12,17          213:22              duly 9:2 244:5
  108:15                67:15 79:12 88:5      244:20              Donald 1:5 7:6       duly-elected 198:5
determining 81:7        89:8,11 119:17      division 3:9 8:13      201:11              duration 98:5
  138:5                 166:5 177:2,3,4,6     78:17 122:22        dot 82:13,13,13,14   duties 17:21 22:16
Developed 63:14         177:7,10 190:8      doc 158:10            downplay 105:20       24:1 64:2 78:13
developing 208:1        192:16 193:21       document 28:5         downplayed 111:13     189:7 193:20
development             201:12 206:4          29:5 30:9 36:14     downplaying 111:9    D.C 1:12 2:7 3:4
  111:21                215:20                39:3,6,12 43:8      DPP 122:5 127:9       7:19 20:13,19
developments          director's 120:13       44:3 45:12,17,18     146:11 173:17       D1 176:22
  105:21 109:19,21      129:12                45:22 46:2,22        174:18 191:22
  110:1 111:9,13      disaster 5:8 94:18      93:12,21 94:14      DPP_00003566-3...             E
  112:12 151:14         95:7,10               95:3 96:21,22        5:21                E 3:3 4:1 7:1,1
DHS 36:7,10 38:17     disasters 95:1          100:9,12 102:4      DPP_00010995-9...    eager 162:5
  49:1 178:19 181:8     149:1,14,15,19        104:14,22 105:3      4:22                earlier 11:14,18
  192:20 193:22         150:4                 117:7,16 119:9      DPP_00011793-7...      72:2 87:9 105:9
  200:17              discretionary           121:10 123:1,15      5:20                  107:10 122:16
DHS_RFPD_000...         136:22                127:12 131:4,8,19   DPP_00019354-3...      146:2 155:22
  6:3                 discuss 51:1,12,19      132:5 134:16         5:9                   156:2 157:4 178:4
DHS_RFPD_000...         106:8 221:12          139:18 140:8,11     DPP_00019763 5:3       195:14 207:16
  5:6                   235:6 237:22          140:14,17 141:8     DPP_00022234-2...      208:18 221:9
diaster 93:6,14       discussed 59:3          144:19 146:12,13     5:13                  230:3 238:15
  94:6 121:14           87:14 135:21          146:20 147:4,11     draft 40:5 78:9        239:2
  133:15,19 135:16      154:9 157:4           148:3 151:7,7,9      79:6 101:3 102:13   early 21:18 134:22
  136:1,10,13           183:16 191:5          151:12 155:1         105:17,17 107:4       134:22
different 19:9 26:5     195:11 212:8          158:11 160:20        107:11,18 109:2     earthquake 92:20
  114:5 119:12        discussing 95:20        163:1 167:13,20      109:17 114:7          93:4 94:4 95:9,13
  120:22 126:13         154:21 228:3          173:9,17 174:3       119:2,15 121:16       106:4 134:7
  133:14 138:13         235:15                175:14 176:3         148:5,5 154:4,7       135:14,14,22
  152:5 155:6         discussion 174:10       181:21 182:3         154:17 155:17,18      150:13 224:1
  203:19 209:18       discussions 54:14       184:19 189:9         172:3 189:17        earthquakes
  224:13,14 226:1       58:2 182:16           192:7 194:4 196:9    225:18                149:21
  230:10 238:11         212:22                207:6 208:2,21      drafted 29:2 103:6   easier 30:15
difficult 10:3 13:1   dismiss 105:20          209:7,17 210:1,11    123:15 128:2        East 3:10
digging 90:7          dismissing 111:9        211:9 229:14,18      131:19 225:13       Eastern 1:2 3:10
   Case 1:18-cv-01599-WFK-ST Document 150-3 Filed 03/01/19 Page 252 of 274 PageID #:
                                        9424
                                                                                                    Page 8

  7:8,12,16             209:4                 50:2                  119:4 121:22         experiences 61:16
EB-5 34:6             eliminating 34:19     estimated 87:14         122:1,4,12 127:4       62:2 193:20
economic 149:3        elimination 35:9        90:4                  127:5,8,21,22        expert 44:14 83:13
economy 84:7          eliminations          et 1:4,6 7:5 24:9       130:13,14 131:4        98:8 232:19
  111:20 113:1          209:15                34:7 167:9            131:14 138:11,16     expertise 65:18
  116:5 157:5         emission 36:4         evaluate 137:4          138:20 142:11,13       83:7 98:2
edit 103:3 189:21     employed 158:8,21     evening 113:4           146:6,7,10,16        expires 244:22
edited 207:17           244:12,15             182:16                153:12,15,16,19      explain 227:17
editing 176:12        employee 56:22        event 30:22 102:5       154:15,20 155:9      explains 126:11
editor 15:19 208:12     236:16 244:14       exact 133:7             155:15 157:2         explanation 227:16
editorial 29:7        employer 237:13       exactly 23:22 126:3     162:8,18,19,22       explicitly 170:20
edits 106:7 113:5     employment 40:8         138:19                163:6 164:7          explosion 230:16
  113:15,19,20          60:17 61:6 72:21    exam 16:7 18:17,18      166:15 167:20        exposed 62:13
  114:14 115:5,9,19     75:10,16 132:13       20:8                  170:5 173:5,6,10       149:13
  117:2,6 120:21        132:22 135:7        EXAMINATION             173:11,16,21         express 237:9,15
  121:5,12 176:12     enact 210:12            4:2 9:5               175:2,4,7,11           239:10
  190:7               enacted 63:5,12,13    example 32:14 62:5      180:22,22 181:1,4    expressed 235:7
educational 24:20       204:4                 72:2 93:5 201:14      181:7 184:8,9,12     expressions 209:2
  25:1 27:15          energy 18:6           examples 83:21          187:13 188:21        extend 79:17 81:8
EEU 167:6             Enforcing 24:15       exchange 100:2          189:1 191:15,17        179:12 187:6
effect 46:7 82:2      England 167:6           119:13 123:4          191:20 192:8         extended 80:5
  92:13               ensure 201:7            175:8 181:10          196:8,10,15            124:20 126:12
effectuate 45:3       entered 45:13           184:13,15             197:13 201:19        extending 150:22
  47:3                entire 39:12 45:17    exchanges 100:5         206:8,12,14            151:21 166:17
efficient 36:4          61:21 62:1 229:22     118:22 122:6          209:12 210:2,6       extension 105:18
efforts 84:8 223:1      241:8                 124:7                 212:14 219:13,15       107:12,19 108:8
eight 24:16 133:7     enumerated 32:10      exclusive 112:20        219:17,18,21           109:6,15 116:8
either 11:5 17:3        33:2 93:9 170:5     excuse 133:9            220:6,15 221:10        124:14 125:5,21
  48:17 108:7         environment 150:8       167:20                224:18 225:11,19       126:9,17 147:18
  109:15 120:4        environmental         executive 52:3          225:22 226:7           147:22 154:5,6
  126:12 160:14         93:6,14 94:6,18       53:19 209:18          229:10,11,15,18        167:2
  191:2                 94:22 95:7,10         210:13,21 215:20      230:2                extent 73:8,11 74:2
El 88:6 120:22          121:14 133:15,19    exhibit 4:8,9,11,12   exhibits 4:6 5:1 6:1     74:22 82:22 84:2
  181:16 194:15,20      135:15 136:1,10       4:14,15,17,19,21      6:11,22 111:2          84:21 111:15
  195:10 196:3          136:13 149:17         5:2,4,7,10,12,14      145:6 219:9 226:4      112:16 115:11
Elaine 76:11          epidemic 94:11,17       5:16,17,19,21 6:2   existed 34:20            145:6 169:16
  182:21                95:9                  6:4,6,12 27:7,10    existence 142:21         171:13,14 172:16
election 57:20        ERRATA 241:1,13         27:14,21 28:2,12    existing 63:22 64:3      172:17 180:6
  223:22                242:1 243:1           38:5 41:8,12 42:2     70:17                  181:10 183:10
electoral-related     especially 149:15       42:9 43:8 45:13     expectation 201:5        190:3 200:4
  150:5               espousing 234:4         48:9,11 86:12,14    experience 32:4          212:13 222:3
Electrification         236:3                 86:17,22 88:2         83:7 87:3 90:20        230:22 240:1
  223:11              Esq 3:2,3,8             90:22 96:2,4,7,10     98:3 133:16 198:7    external 114:10
eligible 136:20       establish 49:1          96:12 99:18,19,20     226:21                 149:5
eliminate 34:4        established 48:20       100:1,9,12 113:14   experienced 65:6       extraordinary
  206:19 208:21       establishing 49:19      118:16,17,21          139:6                  121:15 139:3,7
   Case 1:18-cv-01599-WFK-ST Document 150-3 Filed 03/01/19 Page 253 of 274 PageID #:
                                        9425
                                                                                                Page 9

extreme 150:1         93:17 106:4 138:5      131:10 146:19         182:14,15,22        63:7,18 64:5,11
extremist 229:3       141:13 144:9           147:3 190:14          186:15 191:22       64:17 65:13 66:3
e-mail 4:14,17,19   factors 79:16 81:9    far 34:17 123:14,18      192:9 210:4 223:8   66:16 67:2,9
  4:21 5:2,10,12,14   81:14 83:17,21         124:2 125:1 196:5     230:12              68:12 69:7,13
  5:19 6:2,6 88:5,10  112:20 133:17          236:8               fit 205:2             70:19 71:4,12,19
  88:13,16 89:5,7     142:1 154:8 155:7   fashion 109:22         fits 197:15 198:15    72:8 73:4 74:2,14
  89:10 96:16,22      156:2,12,15,18         110:2 213:21          199:2               74:21 75:13,18,22
  97:4,15 100:1,4     169:11 170:4,14     fault 31:19            five 33:11 68:15      76:9,17 77:5 78:3
  100:18,20,22        171:5               federal 3:14 5:16      five-minute 237:21    78:15 79:3,19
  101:2,5,6,19      facts 45:6,11            5:17 8:13 52:17     flags 167:8           80:9 81:11,16
  102:5,6,7,7,10,12 factual 98:21            53:18 56:6 63:5     flood 93:9,13 94:4    83:2,11,22 84:18
  102:16,19 103:11  failure 124:15           71:2 82:12 116:6      95:9                86:3 87:8 88:14
  103:14,17 104:1,5 fair 23:4,5,6,17,20      126:11 189:9,17     floods 149:20         88:22 89:16 90:13
  104:9,12 105:1      23:22 24:2 25:11       190:9 220:3         flub 148:21           91:4,7,20 93:1
  107:1,3,5 108:5     25:19,21 28:19         226:13              focused 85:16         97:11 102:11,22
  109:12,14 111:18    37:13 40:8 46:5     Federation 4:11        follow 211:18         103:7,20 104:7,13
  113:7,12,14 117:1   46:10,11,21 47:11      21:21 23:3          following 90:10       104:21 106:19
  117:3,11,12 118:5   47:22 48:15,22      feeling 134:7            97:1 138:19 139:1   107:20 109:8
  118:22 119:13,18    50:17 51:11 56:14   fellow 218:19            192:20 193:1        110:7 111:14
  120:16,17 121:13    59:13 60:17 61:22   felt 66:8 177:20       follows 9:4 30:16     112:15 113:8,21
  122:6,9 123:4,11    62:13 63:11 64:4    Ferre 50:14              33:14 34:3 148:19   114:16 115:10,20
  123:15,21 124:7     64:16 68:15,20      field 150:10             165:5 182:15        116:14 117:15
  124:10 126:15       69:4,15,19 125:3    filled 61:11           follow-up 90:15       118:1 120:1 121:6
  127:10,12,18        203:10 211:22       final 26:21 27:1         234:13              123:17 124:4
  128:20 129:1        214:4,15 217:10       119:15 182:19        food 142:21,22        125:6 126:4 128:3
  153:22 154:2        217:19 228:18       finalized 207:17       foregoing 244:3,5     128:16 129:14
  163:4,8,11 164:2    229:3,7 230:4       financially 244:16     foreign 21:11 81:22   130:2 131:20
  164:7,14,22 166:2   231:6,11 232:7      find 167:4 186:3         82:1,8,9 92:12      132:6,16 133:4
  175:7,22 176:7,21   234:3,20 235:8        208:2                  94:7,19 95:17,21    134:9,17 135:17
  181:10 184:13,15    236:4,15 237:4,8    fine 38:7 67:21          106:2 108:15,16     136:14 137:6,16
  185:19 186:10,14    237:12,16           finish 10:18 11:5        112:22 136:5        138:7 140:10
  186:17 187:22     fairly 150:19           131:13                 139:6               141:16 142:6
  192:3,17 195:6,18 FAIR's 233:8          finished 21:19         form 13:9 21:4        143:1,15 144:10
  221:10 224:17,17    234:21                30:17 173:13           25:15 29:9,15       151:1,4 152:1,17
  225:12,22 226:6   fall 136:1              175:15,16,17           31:7 32:21 34:22    154:10 155:10
e-mailed 165:4      falling 150:14          233:22                 37:18 40:2,11,18    156:4,19 158:2,20
e-mails 96:7 100:15 familiar 39:2,4       first 9:2 17:8,14        44:2,13 45:4,21     159:17 160:5,21
  100:17              88:12 136:17          23:22 28:14 37:5       46:8 47:4,15 48:4   161:7,16 164:3
E-Verify 24:16        176:2 185:10          39:20 78:9 101:9       49:2,8,22 50:7,11   165:19 166:10
  64:19               193:7 194:12,18       101:11 122:5           50:19 51:2,14       167:12,21 168:16
                      222:3 229:1,17        127:9 132:11           52:9,14,20 53:3,9   169:14 170:7,22
         F            230:17 231:5          135:6 146:10           54:6,11,17 55:2     171:12 172:14
fact 44:14 83:12    familiarity 88:19       148:3,5,18 154:4       55:10 56:17 57:2    174:12 176:13
  98:7 152:21 229:1   89:14                 155:18 165:1,11        57:16 58:3,9,17     177:11 178:12
  232:20            familiarize 100:8       165:12,12 168:12       59:7 60:4,13,19     179:2,14 180:4,15
factor 91:2,18 92:4   119:7 122:12          176:2 178:2            61:19 62:6,15       183:9 186:7 187:9
   Case 1:18-cv-01599-WFK-ST Document 150-3 Filed 03/01/19 Page 254 of 274 PageID #:
                                        9426
                                                                                                 Page 10

  188:4 189:11          182:20 183:7          233:19                233:2 235:16,22       129:16 130:4
  190:2 193:9 194:3   frames 35:9           given 44:10 46:7        237:4 238:4           131:5 137:8,18
  194:21 195:7,19     framework 34:20         47:2 81:8 86:21       240:10                138:9 141:18
  197:17 198:9,17     Francis 75:11           87:15 96:9 111:1    good 7:3 8:9 9:7        142:8 143:3,17
  199:7,22 202:11     fraternity 16:21,22     113:6 119:2 122:7     10:6 43:14 68:16      144:17 151:6
  202:22 203:1,13     fraud 34:3,5,10,11      123:10 142:12         145:2,20,21           153:17 154:13
  204:1,11 205:12       34:13 206:21          146:15 177:18         209:21 228:5          155:12 156:21
  207:5,20 208:5,13     207:4 208:4           190:22 219:12       gotten 202:1            159:2 160:8 163:2
  209:5 210:14        friend 22:10            238:19 240:5        government 8:11         165:21 166:13
  211:8 212:2,9       FRN 185:21 190:22       244:10                8:14,17 17:11         168:1,18 169:17
  213:2 214:6,13,21     191:1,3             giving 204:17 239:8     22:15 23:13 26:7      171:15 172:18
  215:11 216:2,7,13   front 28:12 142:11    go 14:14 30:1 37:3      26:16 48:6 51:6       173:19 174:14
  216:20 217:5,13       144:19 151:9          41:11 42:6 94:4       51:22 52:18 53:12     175:9 180:7 181:5
  217:21 218:9          154:15 155:15         107:10 108:4,10       53:18 55:9,13         183:11 184:14
  224:6 225:3           157:2 164:7           140:22 148:8          56:3,7 61:12          187:11 188:10
  226:17 227:5,18       187:13                164:8 173:11          72:10 73:6 79:16      190:4 191:21
  229:4 230:19        full 12:17 124:17       183:3 186:13          99:22 110:19          193:11 194:6
  231:13 232:3,18       186:3                 189:21 205:3          111:4 112:4,6         195:21 197:19
  234:6 235:2,9       fully 117:7             206:7 225:8           118:21 122:3          198:19 199:9
  236:7,17 237:10     funding 150:11          226:19 229:22         123:3 127:7           200:2 203:2
  237:18 238:17       further 244:13          230:8,14 235:16       130:13 131:3          204:14 205:14
  239:12              Furthermore 86:19     goal 208:20 210:20      146:9,13 152:20       209:9 212:11
format 126:15         future 38:21          goes 38:14 149:9        153:14 158:22         213:4,16 227:20
forth 39:16 209:6       130:22                190:8 226:7 236:8     160:15 161:11       graduate 15:8
forum 161:22                                going 9:7 10:9          162:3,5,21 170:9      18:20
forward 120:9,13               G              12:18 18:20 20:4      173:15 175:6        graduated 14:16
  150:17              G 7:1                   27:4,6 30:1 37:2      176:15 179:16         15:3 18:13,16
found 20:7 61:17      gained 65:18            38:3,14 48:5          181:3,9 184:11      granting 33:15
  151:15 212:6        gains 141:4             59:10 61:22 67:19     188:20,20,21          36:7
  220:12,18           gang 24:16 33:16        68:1 86:12,16         191:19 192:4        grants 38:21
foundation 35:6       gas 18:7                92:17,18 96:3,6       200:5,22 209:1,3    granular 87:17
  144:12,14 179:3     gathering 32:3          96:15 99:18 117:2     210:13 223:4          90:2
  180:5               GDP 157:5               118:15 120:20         224:8 227:7         granularity 87:20
founded 59:13,14      gender 138:4 140:9      121:20,21 127:4     governmental 74:4       228:2
  59:15,17            gender-based            130:11 145:14         75:1 79:21 84:3     Grassley 56:13
founder 230:4           140:13 141:4          146:1,6 148:8,14      85:1,14 86:18         177:15 192:22
founders 60:1         Gene 49:12 50:14        162:17 166:21         87:10 89:2,18       ground 96:7 110:8
  230:6               general 9:9,10 17:9     168:9 184:7,8         96:8 97:13 98:9       113:9 114:17
founding 59:19          57:19 58:8 65:14      185:18 186:13,14      100:2 106:21          116:15 124:5
four 33:10 98:17        70:6 138:15           188:19 190:18         107:22 109:11         151:5 195:20
  109:3                 163:10 169:3          191:12,13,14,15       111:16 112:17       grounds 48:5 72:9
fourth 30:5,14,15       214:22 216:6          196:7,12,16,17        113:10 114:1,18       73:4 79:20 80:10
fragility 149:6       generally 133:20        197:4 210:9 217:1     115:12,22 116:16      85:12 86:17 89:1
frame 53:21 99:8      give 32:15 48:9         219:16 220:8          121:8 122:7 124:6     89:17 96:16 97:12
  135:1,9 147:10        117:4 130:18          221:4 225:7 228:7     125:8 126:6           98:7 100:1 106:20
  158:3 160:2 179:8     148:20 191:15         229:9,22 230:8,12     127:10 128:5,18       107:21 109:9,10
   Case 1:18-cv-01599-WFK-ST Document 150-3 Filed 03/01/19 Page 255 of 274 PageID #:
                                        9427
                                                                                                   Page 11

  113:22 115:21        105:16 106:3,5       hard 65:3 114:3       homes 223:3            identify 140:19
  118:22 121:7         112:7,14 121:1,14      126:20 213:13       Honduras 123:15        identifying 169:11
  122:6 123:4 125:7    126:17 127:16        hazards 149:19         125:13 126:9          IDP 112:1 141:4
  126:5 127:9 128:4    132:1 134:6 137:4    head 65:4 78:17        127:13 128:2             157:9
  128:17 129:15        138:6 141:15           85:8 99:16 155:17    130:7 181:12,16       ill 13:4 152:10
  130:3 131:4          149:5,11 150:22        178:9 192:14        honor 15:22 16:2          216:6
  137:17 138:8         151:22 152:16          201:13,15            16:10,15,16           illegal 34:2,11
  141:17 142:7         158:1,18 159:14      heading 34:2,9        host 159:8                38:18
  143:2 144:11,15      160:15,16 162:3        133:19 148:12       hour 67:19             immigrants 55:1
  146:10,12 152:18     163:13 165:8           220:16 230:9        hours 238:10           immigration 3:16
  153:16 154:12        167:7 178:10,21        234:14              House 47:1,13 48:1        4:9,11 6:4 8:16
  155:11 156:20        179:12 181:11        headquarters           48:18 98:16              21:15,22 23:3
  158:22 160:6         183:14,17,18           178:19               199:15,19,20             24:12,15 25:3
  163:1 164:4          185:21 187:1,7       health 84:8 149:2     humanitarian              27:22 34:2,4,10
  165:20 166:11        188:12,17 191:7      hear 40:8 51:10        149:8 150:7,10,11        34:11,13,19 35:10
  167:22 168:17        194:1 205:19           232:15 236:3,18     Hundreds 223:2            35:17 36:7 37:14
  170:8 173:16         213:17 219:6           236:22              hurricane 136:12          38:1 45:13 51:12
  174:13 175:7         220:4,17 221:1,12    heard 228:20           136:18 137:5,11          51:18 53:1,7 54:5
  176:14 179:15        221:18 223:20          236:10,13            137:15 140:2             54:15 58:8,11,15
  181:4 184:12         224:5 225:2 227:1    hearings 18:5          150:1 222:22             62:20 64:15,22
  187:10 188:8,11      227:4,17 236:8         22:21                223:7                    68:9 83:8 87:18
  189:12 191:20       Haitian 162:5         held 2:1 26:9,13      hurricanes 149:21         98:3,15 197:16
  193:10 194:5        Haitians 112:5          27:19               hypothetical              198:16 206:20
  197:18 198:18        149:13,18 159:15     help 12:10,11 132:9    236:21                   214:19 215:7,21
  200:1,19,20 203:1    193:4,8                221:2               H-I-E-N 185:11            216:12,15,19
  204:12 205:13       Haiti's 101:4 123:5   helped 25:22 123:2    H-1B 34:6                 217:4,12,19 218:6
  209:7 212:10         123:9 148:22         helpful 9:19 61:17    H-2B 87:19                218:8,20,22 233:9
  213:3,15 224:7       150:2,12 187:15        169:11                                     impact 134:7
  227:6,19            half 149:22           hereof 241:13                   I               149:14
group 174:10 229:3    Hamilton 49:12        hereto 244:16         idea 13:22 39:20,22    impacted 149:4,4
groups 236:5           50:14,16 51:13,19    Hey 165:5               40:9 60:21 117:19    Implement 36:4
grow 14:20            Hamilton's 51:5       Hien 185:11             208:3 227:22         implemented 236:2
growth 157:5          hand 27:6 130:19      high 13:16 34:5       ideal 28:19            implicates 200:4
Guatemala 194:9       handed 112:3            206:20 207:4        identification 27:11   important 12:16
Guatemalans 193:4     handful 218:4,10        208:4                 28:3 38:6 41:9          165:5
guess 16:4 74:8       handle 95:18 136:4    highlight 148:10        86:15 96:5 99:21     impose 44:11
  123:1 147:9 185:9   handles 78:19         Hill 48:17              118:18 122:2         improve 223:5
  195:4 198:12        handling 144:22       hindered 148:22         127:6 130:15         improved 223:11
guest 64:21           happen 26:18          historical 38:1         146:8 162:20         improvement
guidance 66:13         44:11 46:6 47:2      history 15:2 27:15      173:7 175:5 181:2       157:6
  71:10,17 73:2,22    happened 14:2           32:5                  184:10 189:2         improvements
  169:3                61:6 163:22          holds 35:2              191:18 196:11           144:21 167:3
                      happens 11:10,15      home 31:12,16,20        219:19 229:12        INA 25:4 65:14,16
         H             102:5                  162:6               identified 61:2           65:17 68:9,16,21
Haiti 5:6,8 76:15     happy 12:13           homeland 3:16           131:22 192:15           80:16
 86:20 88:3,9          110:14                 38:19 211:4           201:14               inactive 16:4
   Case 1:18-cv-01599-WFK-ST Document 150-3 Filed 03/01/19 Page 256 of 274 PageID #:
                                        9428
                                                                                                  Page 12

inappropriate           90:2,5,12 98:21      initials 178:15,18      160:8 162:2 163:2   involves 73:12
  105:22 111:11         107:21 109:10        input 78:10             165:21 166:12       involving 212:14
inarticulately          110:9 111:15         inquiry 233:1           168:1,18 169:17     Irma 137:15
  104:15 107:3          112:16 113:10        insecurity 150:7        172:18 173:19       irrelevant 167:8
incident 13:17          114:6,11,17 115:7    insert 192:21           174:14 175:9           172:12,22
include 63:22 71:9      115:8,11,17,21       institution 158:13      176:15 179:16       issue 38:17 64:20
  154:8 155:7           116:4,16 119:1       instructions 9:9        180:7 181:5            96:18
included 6:22           121:7 124:5 125:8    integrity 16:7          183:10 184:13       issues 84:8 193:1
  45:18 69:5 100:16     126:6 128:4,17       intelligent 235:19      187:11 188:9        items 133:14
  107:8 114:7 142:1     129:16 130:3           235:21                190:4 191:21           203:19
  143:10 144:21         137:7,17 141:17      intent 31:14 84:16      193:11 194:6        iteration 229:19
  155:4,7 156:3,8       142:7 143:3,16         85:9 102:9            195:21 197:19       i.e 34:5
  172:3 176:5 182:9     144:16 146:14        intention 31:11         198:19 199:9
  192:11 203:11         151:5,13 152:19      interact 18:9 56:22     200:2,21 203:2                J
  231:1                 153:5 154:12         interaction 57:6        204:13 205:14       Jacob 163:14 165:4
includes 67:14          155:12 156:20          132:3 185:16          209:8 212:11          165:5 168:22
  192:19                158:16 159:1           218:4,8               213:4,16 222:21       169:9,22 172:1
including 181:12        160:8 162:13         interactions 47:12      224:8 227:7,20      James 3:8 8:9
  223:7                 165:21 166:7,9,12      50:5 52:18          internally 111:21       192:13,19
incomplete 104:17       167:22 168:7,18      interest 34:18          157:8               james.cho@usdo...
incorporated            169:5,16 171:15        57:10 90:1 236:15   Internet 115:15         3:12
  182:18                172:2,17 174:13      interested 244:16       223:16              January 21:22 52:4
increased 223:12        175:8,10 176:15      intern 17:15          internships 17:5        87:16 96:17
indecision 123:22       179:15 180:6         internal 48:6 72:10   interpret 102:15        149:12
  124:2                 182:19 187:8,10        73:6 74:3 75:1      interpretation 74:8   January-February
independent 19:7        188:1,9 190:3          79:21 84:2,22       interpretations         99:8
indicate 106:5          193:10 194:5           85:14 86:18 87:9      70:18               job 1:18 17:16,19
  225:1                 195:20 197:18          89:2,18 96:8        interpreting 71:2,6     18:1,8 22:3,6,13
indicated 181:14        198:19 199:9,19        97:13 98:9 100:2      73:18 233:22          23:17,19,20,20,22
  241:12                200:1,6,16,21          106:21 107:22       interrupt 32:21         24:2,19 34:17,21
indicating 159:14       202:20 203:2           109:11 111:16       interview 34:16         35:1 56:16 58:12
indicative 194:11       204:13 205:8,14        112:17 113:10,22      35:11 61:5 237:17     61:15 63:4 66:15
individual 185:8        208:2 209:8            114:18 115:12,22    interviewing 22:3       66:19 67:1 68:20
  194:11 226:12         212:10 213:3,15        116:16 121:8          57:20 237:7           70:5,6,9,12 71:9
individuals 31:15       224:7 227:2,7,15       122:7 124:6 125:8   introduce 8:3 38:3      71:16 74:19 76:14
  31:19 32:16 59:3      227:20 238:14          125:18 126:6        introduced 64:7         77:13,22 78:1
  59:20 76:22 87:19   informational            127:10 128:5,18     invested 106:3          82:16 85:5 86:2,6
  147:22 235:18         189:22                 129:16 130:4        investing 112:14        237:7
  236:1               informed 182:17          131:5 137:7,18      involve 63:4 70:16    jobs 17:4 77:17
individual's 185:7      193:15                 138:8 141:18          183:18              John 22:12 49:12
ineligible 38:18      infrastructure           142:8 143:3,17      involved 14:3 16:19     50:13 59:22 60:2
information 11:13       224:1                  144:16 146:12         59:19,21 67:7         60:3,6 230:3
  66:14 67:7 73:5     initial 100:18 101:2     149:6 151:6,7,8       82:21 205:18        joined 52:17 53:18
  74:3,22 79:20         107:5 136:21           152:19 153:16,17      234:22                55:9,13 56:2 65:8
  84:3,22 85:13         154:17 185:11          154:13 155:12       involvement             214:19
  88:21 89:1,17         195:1 197:12           156:21 159:1          119:22              joining 57:10 58:21
   Case 1:18-cv-01599-WFK-ST Document 150-3 Filed 03/01/19 Page 257 of 274 PageID #:
                                        9429
                                                                                                 Page 13

  59:5 61:17 68:10   31:13,16 37:19      L 1:17 244:2           lawyers 10:1              141:11,11 148:11
  214:15 215:8,18    38:11 40:4 41:17    label 118:15 121:22    lays 80:3                 153:12 164:21,21
  216:9              47:9 50:20 59:18      127:4                learn 24:21 25:2          164:21 173:3
judge 239:22         59:20 60:3,5 62:8   labeled 162:18         learning 159:13           199:18 209:22,22
Julie 50:13          64:20 65:2,3,7,11     173:4 232:6          leave 235:17              210:4,8 211:1
jump 39:15           71:5 76:18 77:18    lack 150:11            led 57:15 116:8           219:8 225:9
jumping 138:18       85:3,20 86:4 88:4   Lacks 179:2 180:5      leeway 190:22             228:21
June 244:22          89:6,10 90:3        landslides 149:20      left 47:22 107:7       level 37:14 38:1
junior-level 163:19  92:11 100:7 103:3   language 43:3            108:8 112:3 146:1       87:17 161:4
Justice 3:8,14       103:6 109:20,20       109:18 124:13          149:6 166:22         levels 64:22
                     115:3 118:3 119:7     136:8 167:2            239:6                Levine 101:18,18
         K           119:15 122:11         221:11,14 222:11     legal 1:20 7:22 8:2    life 62:1
K 2:6 3:4 7:19       126:20 127:20         223:21 224:19,22       14:6 19:3,14,14      lifeguard 13:17
Kathryn 77:10        128:7,11 131:21     large 34:19 35:9         21:3 32:22 33:3      limit 39:21 43:4,6
  79:5 97:8,20       133:7,18 141:21       39:9                   34:10,12 38:1           166:1 183:17,19
  101:17 123:19      147:12,20 161:10    larger 99:6 231:2        40:19 44:3,15           212:20
  124:12 128:9       161:11,22 162:2       233:6                  46:9 47:5 62:4,12    limitation 43:19,21
Kathy 56:10 67:11    164:9 168:22        Larry 101:18             62:21 64:21 80:10       44:12 45:1,18,20
  70:1,13 79:7       171:20 173:14       latest 192:20            81:12 83:13 84:1        46:6 48:2 72:4,6
  101:16 102:8       175:14 178:21       laughed 66:6             85:12 91:8,21           72:15 83:17
  103:14 104:5       180:9,18 182:22     Laurence 101:17          92:8 93:2 98:8       limited 38:22 191:6
  105:16 120:4,9     183:6 184:3 185:6   law 1:11 2:1 4:2,8       169:1,9,10 170:8        200:3 213:17
  177:19 179:21      185:8 192:14          7:4 9:1,7,14 14:12     171:13 172:16        limiting 47:13 54:4
  180:14 202:18      194:9 195:9,17        15:5,10,11,14,17     legalization 98:18        54:9,15,22 58:15
Katy's 178:15        205:2 207:22          15:21 16:5 17:2        99:4,5               limits 213:1
KA-1 42:3,6,8,16     208:18 226:7,9,12     18:13,16 22:8        legally 30:21 87:6     line 10:19 138:11
  43:12,16 80:20,21  228:14 230:6          25:3 28:10 31:3      legislation 22:19,20      182:15 202:1
  81:17 90:19,22     239:8,16              34:8,20 37:16          24:4,17 25:4            233:1 242:2,5,8
  108:10            knowledge 40:1         39:2 44:19 51:21       28:20 63:5,6,13         242:11,14,17
keep 188:21          62:4 89:21 128:9      53:11 61:22 68:7       63:14,17,22 64:4        243:2,5,8,11,14
keeping 141:7        143:7 158:13          69:2 83:12 87:2        69:1,3 98:15,17         243:17
Kelly 19:14 20:2     174:4,6,16 178:14     96:12 98:3 100:7       98:20 210:12         lines 19:15 182:15
  126:16 147:21      179:1 180:2,13        105:14 106:11        legislative 32:5          204:21
Kelly's 116:7 167:1  196:1 198:1 201:5     119:6 145:20           35:20 47:7 99:12     LinkedIn 4:8 27:9
kept 17:12           227:11                146:20 163:6           122:21 192:16           27:13,17
Kevin 3:14 8:12     known 23:2,4 120:6     175:13 198:4           193:22 203:11        list 112:20
kids 235:19         knows 207:9 221:6      207:15 211:16        lengthy 115:4          listed 45:2 81:14
kind 20:3 28:6      Kovarik 56:10,12       228:13 229:2         letter 119:16,22          93:14,17 94:11,17
  65:19 66:8 138:18  57:1,13 61:5 70:1     238:9 241:20           121:5 133:18            95:2 170:14 171:4
  163:18             74:13,20 101:16       242:22 243:22          177:9,14,17,20          185:1 235:8
Kirchner 50:13       103:15 104:5        laws 24:15 68:9        letters 177:9          litigation 21:11
knew 22:8            105:16 202:18       lawsuit 13:7,15        let's 14:8,8 17:14        96:18 124:8
KNK 178:9,11        Krikorian 215:19       85:15 181:14           19:22 21:18 29:22       127:14 130:6
know 10:15,18        216:9                 183:15 188:12          29:22 33:9,20           181:18
  11:16 12:6,14                            189:13 190:20          35:14 101:8,9        little 9:8,8 30:2
  16:3 20:4 22:21           L              191:5 205:17,18        120:16 130:16           139:17 146:2
   Case 1:18-cv-01599-WFK-ST Document 150-3 Filed 03/01/19 Page 258 of 274 PageID #:
                                        9430
                                                                                              Page 14

  155:22 168:10       lot 24:17 35:6         12:20 24:10,21      memo 67:14 100:21     181:19 203:4
  228:18 238:18         109:17 189:5         241:9                100:22 101:4         238:16 239:10,13
lives 230:14            238:11              matters 214:5,9       103:3,5,5,6 104:2   minute 191:9
living 95:11,15       loud 30:7,8           Matthew 136:12,18     104:4,16 105:17     minutes 190:13
  136:3 150:1         lower-level 169:1      137:5 140:2 150:2    105:19,22 110:4      196:17,18
Liza 3:15 8:15        Lumen 19:14           Mayer 2:5 3:3 7:20    128:2,15 137:22     mischaracterizes
LLP 2:5 3:3           lunch 131:17 145:2    mchristian@may...     142:17 143:10        45:5 77:6 108:1
logically 235:21        145:13               3:5                  144:21 148:6         152:6 156:5
long 38:7 115:1                             mean 13:12 25:10      155:7,18 166:5       160:22 169:15
  147:13 190:7                M              25:19 49:12 64:6     169:20 187:16        171:1 172:15
  191:1               Magna 1:20 7:22        64:19 67:3 70:8      192:21               209:6 217:22
longer 82:9 86:10      8:1                   71:20 81:3 105:3    memorandum 5:21       225:4 231:14
  106:5 108:16        major 64:20            105:4 110:16         113:5 117:22        mispronouncing
longest 98:4          making 38:17           115:15 126:3         156:3                56:11
look 14:8 30:4         70:17 83:9 91:2       130:21 133:17       memorandums          missing 35:6
  38:10 43:12 72:22    101:1,2 113:18,20     148:7 157:11         75:6 189:16         mission 112:3
  90:18 96:13          114:13 115:5,18       161:15 164:19       memos 78:9 87:13      234:21 236:4
  110:14 116:13        124:2 137:3 138:5     168:12,15 170:20     145:5,8,9           misstated 30:18
  119:8 120:16         139:14 141:14         184:20 191:2        mention 99:10        Misstates 45:5
  124:18 127:21        144:9 166:19          199:2,11,14,15       106:1 113:2 210:1   misstating 32:8
  132:11 162:11        171:6 206:5 214:1     203:7 213:7 214:9   mentioned 23:22      mistake 105:10
  167:1 169:3 172:4   Marcus 3:2 8:5         214:22 216:14        95:1 112:13 115:6   mistakes 186:16
  173:9,13 174:2      Marian 128:10          222:7 232:1          155:22 157:7        Mitch 223:7
  175:14,21 178:8     mark 41:5 175:2       meaning 71:17,21      160:13 169:8        Mitch-related
  182:2 184:18         184:8 215:19         means 73:22 74:9      224:18               222:22
  185:3,18 187:7,14    216:9 232:15         meant 208:19         mentions 88:6        moment 67:17
  189:8 192:17        marked 6:11 27:7       210:11,12 226:12     206:22               76:21 146:18
  201:22 204:21        27:10,14,21 28:2     media 60:12          mentors 25:13,20      175:13 191:8,13
  206:3 208:17         38:5 41:8 42:8,12    medication 12:21     message 120:21        206:6,8 220:21
  210:2,4 211:1        42:15 86:14 96:4     meet 56:10 77:3       178:3 185:4          233:19 237:20
  220:20 225:8,9       99:19,20 100:12       82:10 108:17        met 50:18,21 56:13   moments 219:7
  228:1 233:19,22      118:17 122:1         meeting 24:4,6        77:1 82:5 92:15      232:10
looked 114:14          127:5 130:12,14       67:11 174:5,7,11     136:2,19 185:13     month 135:6
  133:9 229:16,17      146:7 162:19          178:10,21,22        methodology 37:21    months 20:6
  233:21               173:6 175:4           179:7,22 180:3,11   Michigan 18:19,21     124:21 182:21
looking 30:1 33:12     180:22 181:1          180:14,17 192:22     19:1 20:19           183:8 197:15
  33:22 36:3 70:16     184:9 188:20          219:2               mid 150:8            morning 7:3 8:9
  73:19,19,21 74:10    189:1 191:15,17      meetings 47:19       middle 10:19 11:4     9:7 106:8 211:11
  105:19 106:16,18     196:8,10 219:18       48:1 217:17 218:3    185:11              motivated 150:6
  107:15,17 116:4      229:11                218:7               Miller 52:19 53:8    move 111:6 120:8
  141:7 148:1         material 155:18       meets 106:5           53:17 54:15,21       120:13
  167:18 168:6         226:10 231:1         member 15:21          55:8,12,17,22       moved 18:18 20:13
  175:15,16 189:5,6   materials 25:6 29:4    177:14              million 223:14        138:12
  220:8 222:18         143:20 186:20        members 24:4,7       mind 12:4 48:20      multi-page 28:5
  226:4 233:18         226:1,13 228:2        33:16 48:18 64:7     65:10 142:14        Murphy 3:3 8:7,7
lose 118:20           matter 7:5 11:7        69:1 98:22           153:2 157:21         224:20
  Case 1:18-cv-01599-WFK-ST Document 150-3 Filed 03/01/19 Page 259 of 274 PageID #:
                                       9431
                                                                                           Page 15

         N             194:10 231:2       notwithstanding       64:5,11,17 65:13   167:22 168:16,17
N 4:1,1 7:1            236:10              151:19               66:3,16 67:2,9     169:14 170:7,22
NAC 178:9,16         new 1:2 3:10,11      November 20:7,9       68:12 69:7,13      171:12 172:14
 179:21                7:12,17 46:22       20:10 120:19         70:19 71:4,12,19   174:13 176:13
name 9:11,12,13        182:18 203:17       135:1 175:22         72:8,9 74:2,14,21  177:11 178:12
 49:14 56:11 99:14     212:1 223:6         176:7 178:2          74:22 75:13,18,22  179:2,14,15 180:4
 122:16,22 178:4,5   news 161:15,20        179:10               76:9,17 77:5 78:3  180:15 183:9
 185:1,5,7,12          235:22             Nuebel 56:12          78:15 79:3,19,20   186:7 187:9,10
 239:2,2             newspaper 182:9       101:16 202:18        80:9,10 81:11,16   188:4,8,10 189:11
named 13:19          Nicaragua 123:6      num 213:12            83:2,11,22 84:18   189:12 190:2,18
Nationality 62:20      181:13,17 183:7    number 30:3 37:16     85:11 86:3,16      193:10 194:3,4
nationals 95:19        183:13 186:22       39:8 40:15,15        87:8 88:14,22      195:7,19 197:17
 112:7 139:8           187:7,15,16         43:4,21 44:12        89:1,16,17 90:13   197:18 198:9,17
 160:16 162:6          188:15 189:10       47:13 48:2 50:21     91:4,7,20 93:1     198:18 199:7,8,22
Nations 149:11         190:16,19 219:7     54:22,22 72:4,6      96:6,15 97:12      200:1,19,20
natural 5:8 149:1      219:11 220:9,11     72:16 78:7 109:20    98:6 102:11 103:7  202:11,22 203:1
 149:14,19 150:4       220:22 221:12,20    111:21 133:7,11      103:20 104:7,13    203:13 204:1,11
nature 158:11          222:20,20 223:4     139:4 157:8          104:21 106:19,20   204:12 205:12,13
 226:9                 223:19 224:4        206:13 212:7         107:20,21 109:8,9  207:5,20 208:5,13
nearly 223:10,14       225:2 227:3,17      213:13 239:16,20     110:7,8 112:15     209:5 210:14
necessarily 86:5     Nicaraguan 182:20    numbered 181:7        113:9,21,22        211:8 212:2,9,10
necessary 12:6       Nicaragua's 188:3    numbers 90:4          114:16,17 115:10   213:2,3,15 214:6
 113:6 213:22        Nielsen 75:17 76:2   NumbersUSA            115:20,21 116:14   214:13,21 215:11
need 10:17 11:7        85:7,21 87:16       215:10,17 217:3      116:15 117:15      216:2,7,13,20
 42:12 43:13 45:3    Nielsen's 85:9        218:13               118:1 120:1 121:6  217:5,13,21 218:9
 70:14 80:22 90:22   night 230:15         numerical 212:19      121:7 123:17       224:6,7 225:3
 116:9 128:15        nominee's 192:22     N.W 2:6 3:4           124:4 125:6,7      226:17 227:5,6,18
 129:4 135:3 165:7   nongovernmental      N/A 133:17,20         126:4,5 128:3,4    227:19 229:4
 165:16 196:18         150:15                                   128:16 129:15      230:19 231:13
                     nonnumerical                  O            130:2,3 131:20     232:3 234:6
 206:2
needed 104:16          213:1,8            O 4:1 7:1             132:6,16 133:1,4   236:17 237:10,18
needs 149:8 240:1    normally 126:10      oath 10:5,7,9         134:9,17 135:17    238:17 239:12
negative 110:1,2     North 218:17,18        145:22 228:14       136:14 137:6,16   objected 226:18
 151:14                219:1                241:15              137:17 138:7,8    objection 29:9,15
negatively 149:3     Northwest 7:19       object 13:9 21:4      140:10 141:16,17   36:14,19 40:11
negotiated 98:16     notably 34:5           25:15 31:7 32:21    142:6,7 143:1,2    44:2,13,15 45:21
 99:7                  206:20               34:22 37:18 40:2    143:15 144:10,11   46:8 47:15 53:14
Neil 119:17          Notary 244:1,19        40:18 45:4 47:4     151:1,4 152:17,18  56:17 59:7 73:3,4
neither 62:17        note 41:12 94:5        48:4,5 49:2,8,22    154:10,11,11       74:1,1 84:1 85:11
 244:11                205:16               50:7,11,19 51:2     155:10 156:4,19    87:9 92:7 93:11
networking 22:8      noted 133:21           51:14 52:9,14,20    156:20 158:2,20    93:18 94:13 97:11
Neufeld 4:13         notes 18:5 107:5       53:3,9 54:6,11,17   158:22 159:17      102:22 109:9
 201:11 205:17       notice 2:18 82:12      55:2,10 57:2,16     160:5,6,21 161:7   111:14 113:8
neutral 107:17         116:6 126:11,18      58:3,9,17 60:4,13   161:16 164:4       125:16 129:14
never 14:3 185:13      189:17 220:3         60:19 61:19 62:6    165:19,20 166:10   144:3 152:1
                     Notices 226:14         62:15 63:7,18       166:11 167:12,21   153:15 155:11
   Case 1:18-cv-01599-WFK-ST Document 150-3 Filed 03/01/19 Page 260 of 274 PageID #:
                                        9432
                                                                                                  Page 16

  164:3,15 174:12     offered 23:19            194:14 196:20,22      109:2,14 118:5       225:19 230:2
  176:14 178:17       office 3:9 8:10 17:9     199:4,18 201:11       121:16               242:2,5,8,11,14
  183:2 192:4 193:9     17:12 28:11 53:20      201:17 202:7        originally 103:6       242:17 243:2,5,8
  194:21 198:10         77:9 78:18 99:13       204:6 206:17          134:8                243:11,14,17
  200:18 209:7          120:10,14 129:7        207:19 210:8        originated 79:5       pages 35:20 118:20
  213:14 215:4          129:13 163:17,19       211:1 219:8,12,15     97:19                151:12
  218:14 232:18         192:16 202:9,16        219:21 220:5,14     originator 78:8       palace 224:3
  235:2,9 236:7         205:6,10               220:20 222:16,18      89:9                paper 173:10
objections 224:10     officer 244:2            223:21 225:9,14     outbreak 144:8,22      174:10
  239:20 240:2        offices 22:19            226:16 228:6        outcome 13:21         paperwork 61:12
objects 99:22         official 41:16 42:8      231:20 232:9          244:17              paragraph 82:11
  118:21 122:4          43:15 51:6 70:8        235:14 237:15       outlined 150:12        108:18 141:2
  123:3 127:8 131:3     159:14 161:12          239:15              outlining 189:9        148:18 178:8
  146:9 162:22        officially 94:7,19     OMB 190:9             outside 85:15         Pardon 67:16
  173:16 175:6          95:21                omit 157:11             167:19 181:13,17    parentheses 88:7
  181:3,9 184:11      oftentimes 111:22      once 29:4 150:2         183:14 191:4        part 16:16 64:2
  191:19                120:11               ones 59:2 235:8,19    overall 14:9           82:1,6,8 99:6
obligation 200:10     Oh 147:1 216:5         ongoing 91:1,12,16    overarching 62:21      108:16 128:11
observations 198:8      221:5                  92:1                overbroad 197:20       137:11,15 140:19
obviously 9:18        oil 18:6               on-boarding 66:2        198:20 200:20        143:20 148:21
  25:11 43:13 155:1   okay 9:15 10:15,16     opening 22:7          Overview 5:9           167:11 176:4
  238:10                11:9 13:20 14:8      open-ended 238:19     overwhelming           185:15
OCC 129:5,6             19:11 20:15 23:14    operating 150:8         105:17 107:12,18    particular 15:17
occasional 218:4        23:21 24:13 25:5     Operations 129:10       109:5 154:5          19:4,5,17 24:8,13
occasionally 73:20      27:2 32:2 33:7       opinion 232:16                               24:14 48:16 65:17
Occidental 17:11        34:12 35:5,21        opportunities 19:6             P             79:18 91:13 109:2
  18:2,7,12             36:15 37:2 42:17       24:20 25:2          P 7:1                  131:14 156:14
occur 38:21             46:13,15 49:7,17     opportunity 11:19     Pacific 223:8          184:22 208:9
occurred 13:17          52:2 53:14 54:3        239:9               package 99:6 186:1    particularly 147:17
  109:19                55:21 62:11 65:16    opposed 234:16          186:3,5              149:15
occurring 174:5         70:11 77:16 83:5     options 109:3         page 4:2 27:9,13,17   parties 2:19 244:12
occurs 31:1             83:20 87:2 94:10     order 38:4 120:6        29:22 30:2,5 33:9    244:15
October 5:8 22:4        96:1 100:11          orders 52:3             33:20 34:1 35:15    parts 148:10,15
  56:8,9 101:12,20      101:19 103:17        organization 19:5       37:5,6,10,10         182:9
  101:21 102:8,20       105:8 134:5,21,21      25:14,20 150:15       38:10,13,14 39:17   party 13:14
  103:18 105:15         135:2,10 138:17        204:3 207:7           119:14 122:5        part-time 17:12
  107:6 108:5           139:3,21 140:7         228:21 231:18         127:9 133:10        passed 20:7 198:4
  113:15 115:19         141:9,11 142:20      organizations           138:20 139:4        passing 32:11
  117:1,14 118:5,9      145:1,10 146:18        15:20 16:19,20        140:2 146:11        Patrick 1:3 7:5
  118:10 134:20         146:22 147:6,9         19:9,13 22:22         148:12 174:18       pattern 150:16
  154:3 158:5,6,7       148:2 153:11,21        232:7                 178:2 185:4         paved 223:7,8
  158:18 165:3          155:5 156:9          organized 28:6          191:22 197:4,5      paying 17:15,15,18
  192:18 193:6          162:12 164:21          41:11                 201:18 202:1,2,4    peacekeeping
  195:6 209:1           167:18 173:12        origin 120:5            202:8 204:22         112:2
  232:21                174:22 178:1,7,16    original 26:3 42:9      206:17,19 210:8,9   penalty 241:6,7
offer 241:14            184:7 186:19           79:6 89:7 107:4       211:2 220:6,7,15    pending 11:4 69:2
   Case 1:18-cv-01599-WFK-ST Document 150-3 Filed 03/01/19 Page 261 of 274 PageID #:
                                        9433
                                                                                                  Page 17

people 10:7 12:1      pinpoint 64:18         63:3,4 70:14 77:9     Practice 21:12       primary 210:20
  48:16 76:22 77:3    place 23:8,10 31:18    78:18 120:11          preceding 195:12      223:15
  111:22 157:9          46:17                163:17,20 202:10      preclude 195:14      principal 174:10
  235:6 236:5         places 23:7            202:17 205:6,10       precluded 170:15     principles 62:21
  239:17              plagiarism 16:5        214:5,9 216:12,15      170:19,20           printout 41:17,22
percent 149:12        plaintiff 8:6,8 9:5    217:4,11 218:8        predates 118:5       prior 42:2,2 45:5
  223:13              plaintiffs 1:4 3:2    political 149:2        predecessor 76:4,5    58:21 59:5 61:16
percentages 87:5        127:14 181:14        163:19                 86:1,5,8             68:10 77:6 108:1
Perfect 131:18          191:5               politically 150:6      preexisting 149:16    117:22 123:7
performing 66:14      Plaza 3:10            pool 13:18             prefer 105:2 234:9    152:6 156:5 158:6
period 26:8 51:4,21   please 8:3,19 9:13    poorest 223:15         preferred 106:9,9     158:17,17 160:22
  53:11 55:18 65:21     10:14,17 11:15      poorly 171:21          Prelogar 77:10        169:15 171:1
  69:15 124:16          12:6,14 30:6,16     population 31:17        101:14 117:20        172:15 201:13
  134:10,15 158:21      30:17,18 32:8        87:14 149:22           118:12,13 178:6,7    217:22 225:4
  194:19,19 195:5       33:20 42:20 49:11    150:1 235:1            178:7                231:14
  195:10 200:4          49:15 56:10 65:11   populations 90:3       Prelogar's 78:6,13   priorities 6:4 45:14
  201:1 202:13          70:5 81:4 83:20     portfolio 67:12        premise 31:13         197:16 198:16
periodic 81:2,20        100:7 105:10        portion 68:16          prepare 97:6          199:5,20 200:16
  92:10 206:2           117:3 119:7 121:4    73:20 120:16          prepared 97:10        202:20 203:7,12
  213:21                122:11 127:20        174:18                 147:8                203:21 204:3,7,7
periods 19:18 20:3      148:19 173:11,14    position 26:2,9,13     presence 150:10       204:9,18 205:3,9
  27:19                 175:14 201:17        26:22 27:1 45:7       present 2:18 3:14     208:20 212:6
perjury 241:6,7         206:18               46:14 87:17            30:22 31:11 157:7   priority 209:3
persistent 149:8      plug 167:4             152:14 153:1           219:3 237:13         211:22
person 185:14         Plus 61:22            positions 15:17        president 1:5 7:6    privilege 11:8 21:6
personal 89:21        point 10:6 11:2        62:19 152:22           112:5 160:14         21:8 110:10,11
  141:5 143:7           30:5,10,12,18       positive 105:20         161:5 162:4          164:5 166:13
  174:16 196:1          34:1,3 35:22         109:21,22 111:9       presidential 6:5      170:10 171:16
  198:1                 43:14 68:14,17       111:12,21 151:13       45:14 210:6          200:5
personally 185:13       77:14 90:14 104:1    156:2,12,14 165:7      223:22              privileged 84:4
  207:9                 124:11 126:22        165:17 167:5          presumably 47:7       200:6
perspective 151:20      148:21 177:8         228:21                 121:16              privy 125:17
  211:22                194:9 208:9,12      possibility 98:19,19   pretty 225:12        probably 22:4 29:2
persuasive 138:4        209:21 211:16,18     135:15                prevalent 65:21       42:11 70:9 74:7
  141:6                 229:20 237:5        possible 69:8 71:13    prevent 31:19         148:4 204:3
Petroleum 17:11       pointed 222:9          76:19 187:16           139:8               problem 11:2 141:6
  18:2,7,12           pointing 41:21        possibly 61:10         prevented 171:8      proceed 61:7
Phi 17:1                46:16                114:10 136:12         previous 86:9        proceeding 240:11
Phillips 192:13,19    points 30:4,16 37:7   posted 233:8            87:18 109:20        proceedings 14:6
phone 57:7,8,13,21      37:11,12,12         potential 94:18         112:19 116:5        process 35:12 36:5
  239:22                192:21 194:1         95:2                   144:4                56:21 57:21 61:6
phrase 140:12           210:17              potentially 136:19     previously 6:11       67:13 78:22 79:1
phrased 109:22        policies 24:9,13       156:14                 89:22 95:20          110:10,11 164:5
  110:2 156:13        policy 22:18 44:20    poverty 150:1           135:21 157:12        171:7 188:15,16
piece 63:13             44:22 45:19 46:5     229:2                  160:12 182:18        190:7 197:3 206:5
pillars 98:17           47:3 53:2 62:19     power 230:13            195:11               226:22,22 237:17
   Case 1:18-cv-01599-WFK-ST Document 150-3 Filed 03/01/19 Page 262 of 274 PageID #:
                                        9434
                                                                                                Page 18

produce 203:11        provided 39:7                  Q             234:13,16,17         167:15 181:22
produces 132:18         71:17 87:21 90:5    qualify 135:15        quick 68:7 90:18      186:15,18 211:7
producing 29:1          93:5 114:5 117:7    qualifying 109:17      237:21               220:21,22 230:12
production 29:8         117:9 121:5 138:1   quantify 114:3        quickly 116:10        232:9,15,16
 39:6 207:18            223:14 229:15       question 10:13 11:3    147:20               233:12 234:8
Profile 4:8           providing 71:9         11:5,11,14,17        quietly 230:15        240:5 241:8,10
program 36:18           109:3                12:2,9 25:17         quite 139:1 140:4   reading 25:4 32:5
 64:21 207:3 208:3    provision 74:20        42:21 56:19 57:14     196:8 199:10         33:17 42:13 61:1
programs 3:15         provisions 65:17       62:7,8 68:8 70:21     207:11 211:14        68:11,21 72:14
 8:13 33:15 34:4,7    pry 12:19              72:5 73:5 74:2        239:7                160:13 168:10
 64:21 206:20         public 186:1 228:1     81:1,1,4 121:10      quotation 230:18      186:14,16 201:22
 209:15                 244:1,19             141:19 144:11         231:6 232:9,15       221:7
prohibit 33:15 36:7   publication 29:6       152:2,8,18 153:3     quotations 231:12   reads 30:16 33:13
Prohibiting 35:16       161:15 186:2         157:18 159:4,18       231:17               34:3 148:19
project 165:6           190:9                159:20 160:6,7,11    quote 231:9           206:19 221:4
projected 185:21      publicly 112:6         161:8 166:11,14      quotes 167:3        ready 38:12 146:3
projects 19:10 20:5     116:6 169:5 172:7    168:4 170:8,12        230:10 233:13,13     146:4 159:15
 20:17 223:2            233:8                171:13,18 172:20      234:9,10 235:17      186:1 228:15
promote 236:4         publicly-available     183:12 184:1                             really 73:17 239:1
promoted 26:6,15        115:6,8,17                                          R         reason 10:14 65:6
                                             197:12 199:13
promotion 234:22      publicly-sourced       200:19 204:15        R 3:8 7:1             242:4,7,10,13,16
prong 84:9 91:13        114:11               205:1,13 207:13      race 234:22           242:19 243:4,7,10
 94:16 121:17         published 29:13,20     207:20 208:19        RAIO 147:8 154:18     243:13,16,19
 136:1                  39:13 182:20         212:13,17 218:13     raised 87:9 212:14 reasons 32:10
prongs 224:13           185:21 203:16        220:9 221:3 222:6      239:21            reauthorization
pronounce 178:5         208:15               225:6,21 232:22      raises 192:4          105:22 111:10
 185:6                publishing 82:12       238:22 239:11        ran 178:9           rebuild 224:2
proper 209:14         pull 124:13 135:21    questioning 10:19     range 149:7         rebuilding 84:8
property 84:7           136:7                138:12               rate 207:4 208:4    rebuilt 223:3
proposed 28:20        pulled 41:13          questions 9:10 13:2   rates 34:5 206:20   rec 89:14
 73:9                 purely 136:22          39:18 48:11 59:11    rationale 187:8     recall 12:4 26:10,18
protected 4:16 5:5    purpose 68:21          86:22 96:10 100:4      189:10              29:2 34:17 35:10
 6:12 30:21 78:19       89:15 178:22         106:14 119:3         rationales 221:15     37:20 47:18,19
 174:11               purposes 190:1         122:8 123:11         read 30:6 31:2 34:1   48:1 49:18 52:5
protection 149:16     Pursuant 2:18          127:15,18 131:7        34:8,14 36:6,11     55:3 57:10 58:4
protections 32:12     put 28:19 31:18        131:13 133:14          36:13,21 38:16      58:18 59:4 61:1,9
provide 12:12,13        38:15 48:10 51:3     138:15 139:11,13       43:5 60:17 68:16    63:12 67:10 68:11
 12:14 22:20 32:12      67:14 111:3 155:5    145:4,7 148:16         102:16 105:1,2,5    68:14 69:17 90:11
 43:11 53:20 66:14      187:3 207:6          152:12 153:18          105:6,9,12 106:11   90:15 97:9 98:18
 68:22 73:1,22        p.m 102:21 103:18      163:4 173:21           106:12 117:3,10     99:5,9,15 103:2
 74:7 78:10 83:20       104:6 105:15         175:19 181:7,16        117:12 120:20       109:13,17 112:2,9
 98:13,21 103:3         113:7,16 117:2,13    181:20 183:17,20       121:2,3 124:17      114:21 116:4
 109:2 169:3            120:19 154:3         184:15 190:21          127:22 139:5        118:8 121:11
 188:19 190:7           165:4 185:20         191:3,6 202:3          148:15 156:11       126:10 128:21
 196:7 219:17           192:18 240:12        207:8 219:6            158:10,11 161:18    129:12,19,21
 229:10                                                             161:19 165:15       130:9 134:15
   Case 1:18-cv-01599-WFK-ST Document 150-3 Filed 03/01/19 Page 263 of 274 PageID #:
                                        9435
                                                                                                  Page 19

  137:10,14,21          98:13 110:6,21      reexamination 75:7     regulation 74:9         216:18
  141:22 142:16,20      111:20 116:4,19     refer 109:6 119:2      regulations 38:17     relations 17:12
  143:9,19 144:1,20     120:4 123:2           177:1 222:15           73:9                  22:15 26:7,16
  145:8 147:11          128:14 154:7        reference 43:4         regulatory 70:14      relationship 49:19
  151:11 154:16         155:6 162:10          90:21 100:20         relate 181:11           50:3
  155:16 156:1,17       164:13,18 166:4       101:1,3 106:15       related 16:9 21:14    relationships 48:19
  157:4,8,13 159:5      179:6,11 206:1        123:21 124:2,19        39:19 68:8 88:2       49:1
  159:12 160:13         213:19                133:13 140:1,9         125:8 137:5 151:8   relative 244:14
  161:2,12,17         recommend 125:4         142:18 226:6           187:15 244:11       relayed 97:19
  168:21 172:3          164:18              referenced 95:8        relates 103:22        relevance 87:4
  174:6 176:11,19     recommendation          101:22 122:15          127:13 130:6        relevant 58:12 91:2
  177:19 182:3          5:5 31:6,10 45:19   referencing 55:17        139:5 158:21          106:4 113:1
  186:5,10,17 187:2     67:15 79:13 101:4   referred 16:7            183:10 188:12         135:12,14 138:16
  187:21,22 188:14      107:4,6,8 108:9       111:22               relating 79:21          169:12 170:5
  193:14 196:2          109:1,3 132:1       referring 30:12          84:22 97:13           171:11 195:5
  200:9 208:7,8         165:8,18              35:1,22 51:5 53:6      106:21 107:22       reliable 41:18
  210:20 212:18       recommendations         76:7 91:15 102:18      109:10 111:15       relied 62:14 126:22
  215:5,16 238:14       68:22 69:5,6,11       103:14 134:10          112:16 113:10       religious 34:6
  238:15,20             73:11 209:12          138:11,19,21           114:18 115:11,22    rely 126:22
recalled 112:21       recommended 22:9        140:5 158:4            116:16 121:8        remain 149:18
  157:17                22:11                 174:17 239:1           124:5 126:6         remainder 26:14
receive 66:12,22      recommends            refers 30:2 123:16       127:16 128:5,18     remains 141:5
  159:10,15             210:17                177:2                  129:16 130:4          149:5
received 38:20        reconstructed         reflect 27:14            137:7,18 141:18     remember 11:12
  57:21 66:2,18         224:3               reflected 145:9          142:8,12 143:3,16     12:2,11 34:18
  90:11 103:11,17     reconstruction        reflective 233:6,7       144:16 151:6          56:6 71:15 97:3
  187:21 188:1          223:1               reflects 27:18 123:5     152:19 154:12         97:21 138:3
  192:12 199:19       record 33:5 38:15     reform 4:9,11            155:12 156:21         143:13 144:7
  200:15 202:19         45:6 55:14 68:2,5     21:22 23:4 27:22       159:1 160:8           148:2 157:22
  205:8 211:5           88:1 105:2,5,6,9      33:14 34:4 51:12       165:21 166:12         160:19 239:2
  222:20                105:13 140:20         206:19 208:20,21       168:1,18 169:16     remind 10:7
receiving 159:12        145:5,15,18 154:1     214:11                 171:15 172:17       remote 223:5
  186:5                 174:1 186:17        refrain 181:15           174:14 175:8        remotely 20:15
recess 68:3 145:16      228:8,11 229:16     refresh 110:5,20         176:15 179:16       removal 36:5
  228:9 238:6           238:5,8 239:20        123:2                  180:6 181:16        rendered 88:10
recipient 88:15         240:10 244:10       refugee 33:14            183:13 187:11       renewal 45:1,7
  185:1 186:10        recording 10:3        regard 85:10             188:9 190:3           75:11 77:3 79:1
recognize 28:14,15    recover 150:3         regarding 5:5 77:1       193:11 194:5          79:10 92:22
  96:21 100:11        recovery 148:22         87:9 100:4 163:4       195:20 197:19       renewals 38:21
  147:6 163:6           150:13 223:1        regardless 159:8         198:19 199:9          39:21,22 40:10,16
  184:19,21 192:9     redesignate 92:5      regions 223:16           200:2,21 203:2        43:4,20,22 44:12
  219:21              redirect 153:11,22    register 5:16,17         204:13 205:14         45:19,20 47:14
recollect 89:13         173:4 180:21          82:13 116:6            209:8 212:11          48:3 54:9 72:4,7
recollection 27:18    reduce 209:3            126:11 189:9,17        213:4,16 224:8        72:16 75:20 77:1
  33:3 54:21 55:7     reduced 244:8           190:10 220:3           227:7,20              211:6 212:7
  59:12 69:11 84:7    reducing 157:9          226:13               relation 174:9        renewing 92:5,6
   Case 1:18-cv-01599-WFK-ST Document 150-3 Filed 03/01/19 Page 264 of 274 PageID #:
                                        9436
                                                                                                 Page 20

renews 153:15           213:22              review 15:11,15,18      185:18 186:13       saying 102:2
Repeal 36:17          requirement 94:19       16:5 39:14 76:15      190:12 202:5          107:16 114:9,13
repeat 42:21 81:1,4     95:14 159:7           79:6 81:2,20,22       206:11 211:12         158:12 164:12
rephrase 10:15        requirements            92:10,12 103:3        220:5,6,7,20          172:12,21 188:21
  62:7 81:1 152:7       153:7 206:4           108:6 116:9,13        221:8 228:6 238:2     231:22
  152:10,11 183:12    research 113:19         120:11 132:19         239:19 240:6        says 33:13 46:2
  199:4 203:8           163:12 165:6          133:6 162:8 186:3   ripe 200:11             80:16 88:7 105:14
  204:15 207:20         169:21 170:1          190:6,10 192:6      roads 223:6,8           107:11,14 108:5
report 69:22 114:4    resort 80:15            194:19,19 195:5     Robert 1:11 2:1 4:2     129:4 154:4 159:9
  114:15,21 115:2     respect 47:13 50:16     195:10 200:11,12      4:8 7:4 9:1,14        173:10,10 176:21
  138:1 143:11          77:21 78:14 79:10     201:5 206:2           105:14 241:20         178:8 185:20
  147:8 150:12,19       84:16 92:22         reviewed 29:3,5         242:22 243:22         222:20
  150:21 152:15         117:20 125:15         43:8 44:11 45:12    role 26:3,5 28:22     scenario 126:13
  153:6 154:9,18        137:4 138:6           45:16,17 79:7         29:7 35:4 39:5,9      236:22
  155:8 161:20          141:15 148:16         96:19 100:10          53:19 56:15 61:18   school 13:16 15:5
  162:14 167:19         202:21 217:12         104:1 119:10          62:18 70:3 78:22      15:10,21 16:19
  168:6 172:6         respective 2:19         120:4 123:12          79:10 117:20          17:3 18:13,16,20
reported 1:17         respond 149:7           131:12 189:16,20      128:12 174:8,21       22:8 44:19 62:1
  149:11 161:12,14    response 103:9          201:7 207:16          200:15 202:16       scope 53:20 85:15
reporter 8:1,19         119:2 120:12          208:14 221:9          207:18 208:1          88:4 99:1 124:8
  27:7 42:10            124:12 166:1        reviewer 39:12        roles 15:17 27:19       130:5 181:13,17
reports 70:3 147:14     177:21 218:15       reviewing 43:16       roll 186:22             183:14 188:11
represent 8:4         responsibilities        96:14 104:4         roughly 115:1           189:13 190:20
representatives         17:22 22:17 24:2      122:14 169:20         132:21 148:2          191:4 209:16
  217:18                64:3 66:19 70:6,7     189:16 190:8        rule 198:4            SCOPS 129:9
reproduce 236:5,6       70:12 71:1 75:5       213:20 233:16       ruling 240:1            201:14,16
repurposed 186:20       77:13,18,22 78:1    revoke 38:19 211:4    Russo 1:17 8:1        scrapped 126:2
repurposing             78:13 189:8         rewritten 128:15        244:2               Sec 167:1
  221:11 224:18,22      193:19              RFPD 181:8                                  second 17:10,18,22
  227:11,16           restate 67:5 187:4    right 13:6 15:16               S              24:4 36:5 49:14
request 7:20 41:22    restated 156:11         16:18 20:9 24:6     S 4:1 7:1               94:16 133:10
  89:7,15 90:11,12    Restrict 30:20          26:21 27:20 28:5    safety 139:9            141:2,3 185:3
  97:19,20 130:1      restricting 212:7       30:11 35:2,14       Saget 1:3 7:5 241:3     211:2 220:10
  157:22 158:17       result 129:22 150:5     38:2 43:9 46:13     sake 103:13             225:19 230:2
  159:10 160:7        resulted 32:19          66:9,10 67:22       Salvador 88:6         secretaries 190:8
  199:8                 95:10                 70:10,10 102:1,1      181:16 194:15,20    secretary 38:19
requested 94:8,20     resulting 95:14         111:5 118:11          195:10 196:3          75:17 76:2,11
  95:21 97:10,22      resumé 27:5 57:19       119:21 125:1        Salvadorans 193:5       79:13,14 81:21
  129:13                61:10                 134:1 136:6         Salvador/Hondu...       82:7,11 84:14,15
requesting 48:2       return 31:15,18,20      139:16 140:3          121:1                 84:15 85:4,7,9,17
  111:3                 32:17 95:18 112:7     148:7 155:3         samples 61:11           85:21 87:16
requests 110:8          136:4 160:17          157:21 158:9        sanitation 223:11       108:14,18 116:7
  136:5                 162:6                 163:14,21,22        satisfaction 36:9       119:19 125:3
require 94:5          returning 31:12         165:10,14 167:11    save 241:11             126:16,21,21
required 66:22          139:9                 168:9,13 175:18     saves 130:22            136:22 147:21
  124:14,16 206:3     revealing 21:7          176:7 182:11,14     saw 148:3,4 159:6       153:7 166:6,16,18
   Case 1:18-cv-01599-WFK-ST Document 150-3 Filed 03/01/19 Page 265 of 274 PageID #:
                                        9437
                                                                                                  Page 21

  177:19,21 179:7,8     176:14 179:15         7:22 8:2,16 19:15   simple 169:21           138:22
  180:14 193:16         180:6 187:10        session 233:17        simply 230:14         speaks 30:9 36:15
  199:15,16 211:3       188:9 190:3         sessions 17:4 53:19   simultaneously          44:3 45:22 81:17
  220:10,16             193:10 194:5        set 209:6               19:17                 93:12,21 94:14
secretary's 125:18      195:20 197:18       Seven 133:7           single 63:13            95:3 104:14,22
  151:16                198:18 200:1,21     severe 149:15         sit 156:17              117:16 140:11,17
section 4:15 6:12       203:1 204:13        Shah 3:15 8:15,15     site 226:8              167:13 194:4
  220:21 221:1          205:13 209:8        sheet 42:13 241:1     sitting 172:13          211:9 230:20
secure 36:4             212:10 213:3,15       241:13 242:1        situation 23:16       special 163:16,18
security 3:16 38:19     224:7 227:6,19        243:1                 147:17              specific 22:13 25:9
  141:6 149:2 211:4   seen 60:6,9 132:14    shocks 149:6 150:4    six 124:21              25:10 35:21 37:21
see 10:20 23:21         132:22 182:4        short 67:20 68:3      six-month 116:8         43:6 47:20 50:21
  29:22 33:9 35:14      192:10 229:14,19      108:5 120:21          124:14 126:17         53:6,7 65:18
  39:8 43:5,18,20       231:2 232:12          131:14 145:16         147:18,21 167:1       66:13 69:10,18
  141:10 153:12       Self-study 25:7         196:14 228:9        skipping 193:2          72:15 74:16 76:22
  162:1,9 167:4,6     Senate 47:12 48:2       238:6               slightly 155:5,6        115:3 121:12
  172:9 176:21          48:18 98:14,22      shortest 98:5         small 174:10            124:13 136:8
  182:12 185:14         99:7                shorthand 133:21      smear 229:7 231:8       138:20 160:1
  192:15 228:2        Senator 53:19           177:4 244:7           231:18,22 232:2       162:13 164:17
  230:13                56:13               shortly 134:19        Snell 3:14 8:12,12      190:21 191:3
seeing 182:3 204:4    send 129:4 164:1      short-term 19:10      social 149:2            200:3,10 201:1
seek 91:10 127:15       164:14              show 145:6            socioeconomic           208:8 212:19
seeking 87:20 88:5    sending 102:10        shows 140:20            149:17                215:16 222:11
  111:15 115:11       sends 177:17          side 223:8            somebody 225:16         231:7,9 234:8,9
  116:15 124:5        senior 26:6,9 86:6    side-by-side 41:15    soon 185:22             234:16 235:12
  125:7 160:7           218:19              Sigma 17:1            sorry 7:16 16:13      specifically 61:2
seeks 73:5 74:3,22    sent 29:6 88:11       sign 177:21 240:6       34:12 35:18 37:6      68:14 88:6 93:5
  79:20 80:10 84:22     97:4 104:8 116:22   signal 120:12           39:15 73:14,14        97:3 104:19
  85:13 89:1,17         117:2 129:2 163:8   SIGNATURE               130:16 146:22         107:13 123:7
  97:12 106:20          163:22 176:8          242:21 243:21         147:1 183:3           131:22 134:18
  107:21 109:10         177:15 185:4,19     signed 119:16           188:22 213:11         136:18 137:11,22
  112:16 113:9,22       192:17                241:17                216:5                 142:18 177:15
  114:17 115:21       sentence 37:13        significance 40:9     sort 23:12 51:4         184:20 186:9
  121:7 126:5 128:4     107:11 111:8          98:4                  55:4 109:18           192:10 194:8
  128:17 129:15         141:3 154:4         significant 222:21      120:10 182:10       specificity 20:5
  130:3 137:17          186:19 211:3,7      signing 177:9,10      sought 87:17          specifics 26:10 61:9
  138:8 141:17        sentences 165:11      signoff 120:10          126:15                129:21 164:10
  142:7 143:2,16        165:13              signs 111:20 157:6    sound 193:17            168:22
  144:16 151:5        separate 84:10        silly 10:6            source 162:2,9        speculate 225:15
  152:19 154:12         187:19 221:19       similar 126:16        sourced 169:5           226:11
  155:11 156:20       September 115:19        133:22 188:15         172:7               speculation 84:19
  159:1 165:20        series 100:15,16        189:15 209:3        Southern 229:2          102:12 118:2
  166:12 167:22       serious 141:5,6         218:10 220:15       speak 10:4 11:6         125:10 129:17
  168:17 169:16       service 129:10        similarities 221:14     21:6 105:3 146:16     136:15 141:20
  170:8 171:14          201:13                222:2 224:16          222:6                 143:5 161:8 179:3
  172:17 174:13       Services 1:20 3:16    similarly 186:22      speaking 11:5           180:5,16 197:21
   Case 1:18-cv-01599-WFK-ST Document 150-3 Filed 03/01/19 Page 266 of 274 PageID #:
                                        9438
                                                                                                    Page 22

  236:18                72:13 90:1 157:12       55:12,17             sufficient 153:5      T 4:1,1
speculative 98:10     statement 25:17         sticker 173:10,11        166:7,9             take 10:9,17 14:8
spell 49:14             62:9 112:19 144:5     stop 18:11 34:2,9      suggest 105:6,21        18:5 39:1 43:12
spelled 185:5           157:11 159:13           34:12 59:1 141:12    suggested 176:12        43:13 45:9 46:7
spelling 122:19         161:6 233:5             165:10 167:10        suggesting 173:18       48:21 59:1 67:20
spend 9:8 189:5       statements 112:6        storm 223:3            suggestion 111:10       90:18 134:13
spent 117:21            234:1                 straight 211:13        summary 148:13          135:10 145:2
SPLC 229:6 231:8      states 1:2,6 3:8,9,15   strategy 77:9 78:18      148:19 150:19         146:18 174:2
  231:17,21 232:7       7:6,7 8:15 55:1         120:11 163:18,20     summer 17:8,10,15       175:13,13 184:17
staff 19:9 29:4         58:16 107:6             182:17 202:10,17       17:18,22 20:14,16     185:3 190:13
  67:11 77:9            159:16 235:1            205:6,10             Sunday 102:20           191:10 196:14,17
staffer 56:14 99:12   statue 224:14           Street 2:6 3:4 7:19      103:18 105:15         196:18 201:17
  163:19 169:1        status 4:16 5:5 6:12    Stubbs 163:15            113:15 117:1          210:2 216:18
staffers 18:9 48:16     30:21 32:16 33:15       164:2 165:4          supervisor 70:1         220:21 228:5
  48:17                 47:2 78:19 81:8       student 31:17            71:10,18              237:21 238:1
stand 65:19 129:6       83:1 85:10 87:18        32:13                supervisors 25:11       239:10
  144:4                 92:6 135:13           students 223:15        supply 28:11          taken 7:18 10:5,7
standpoint 109:16       151:22 152:15         studied 64:15          support 108:7,21        68:3 145:16 147:2
stands 129:7            158:19 165:8          studies 214:19           109:15 117:7          151:12 153:4
  178:11                174:11 187:6            215:7,21 218:7,20    supports 150:22         228:9 232:13
staple 41:7,10          188:7                   219:1                  151:21 152:15         234:2 238:6 241:9
  48:12 118:19        statute 31:18 32:6      study 15:1 64:3        supposed 102:17         244:3,7,13
  130:16 196:13         32:11 40:15,17,22     studying 18:17         Supreme 224:2         takes 147:13
stapled 130:18          41:14,16 43:2,3         32:13                sure 30:11,14 33:11   talk 10:2 11:1,7
stapler 28:4 130:20     44:10 45:2 46:7       stylistic 109:16         36:1 41:4 42:13       17:14 53:1,7
start 20:6 101:9        64:8 69:19 71:18      stylistically 156:13     42:19 45:10 63:1      142:10 143:6
  118:6 189:6 197:3     71:21 72:2,22         subject 24:10,21         66:17 67:18 68:13     164:6 175:10
  201:22 220:8          73:1,12,19,21,22        86:20 105:16           99:3 114:12 118:8     205:4 228:17
started 18:17 21:21     74:9 80:3 81:17         127:13 201:7           124:17 146:21       talked 74:19
  24:19 26:12 57:20     94:5 108:13,22        submitted 61:10          157:16 162:11         221:11 238:11
  66:1,11 74:18         124:12 135:22           207:10                 164:12 166:4        talking 24:8 38:16
  76:14 78:22 85:4      201:9 206:3           subparagraph 82:8        170:17 172:11         60:11 73:18
  134:19 148:1          209:13                  108:15                 184:21 199:10         125:12 185:20
  194:20 208:22       statutes 64:10,15       subsection 82:2,4        207:11 209:16         192:21 194:1
  212:5                 65:5,10 70:17           92:14                  221:22 225:17         195:4 213:8
starting 19:22          71:2,3,7,11           subsequent 149:1         231:21 232:1          215:13 222:19,19
  211:2 232:21        statutory 71:11         subsequently 18:18       233:1 235:16          223:20
state 5:4 9:13 70:9     125:19 151:15           23:19 100:19           238:1               talks 111:8 223:21
  81:22 82:1,8,9        153:6 172:1 206:4       166:6                sustainable 37:14     Tanton 60:1,2,3,6
  92:12 94:7,19       stay 28:6 32:18         subset 82:7            swear 8:19              60:18 230:4,11
  95:17,19,21           41:11                 substantial 95:11      sworn 9:2 66:11         231:12 232:11
  108:16,16 131:22    step 39:1 48:21           95:14 106:1 136:2      244:6                 235:7
  132:4,15,18 136:5     134:13 135:10         substantiate 208:3     system 35:10          tasker 120:6,13
  139:6,8,9,18          150:16                substantive 62:4,12    S1 192:22             taught 25:11
  140:14              steps 45:10 150:17        65:5                                       teach 25:22
stated 9:11,12 56:6   Steven 52:19 53:17      successful 223:21              T             team 49:21 50:6
   Case 1:18-cv-01599-WFK-ST Document 150-3 Filed 03/01/19 Page 267 of 274 PageID #:
                                        9439
                                                                                                  Page 23

  128:11 149:11         236:18 239:4          169:10 176:5          187:17 189:5           66:22 67:8 68:11
  185:15,17           testify 10:10 97:16     186:18 204:18,19      191:10 195:5,18        69:6,12,19 72:3,7
telephone 61:4,5        118:3 175:10          211:10 228:4          196:4 200:4 201:1      73:11 74:13,13,20
tell 9:2 10:8 12:12     192:2 212:15          238:19 239:14         202:13,15 211:19       75:21 76:15 77:1
  14:14 16:2 17:7       232:20              thinking 31:21          212:5 217:2 228:5      77:3,21 78:14
  20:1 23:21 28:13    testifying 156:1        125:18 225:16         228:19 229:20          79:1,10,18 81:8
  48:19 65:11 121:4     172:10              third 17:13 18:1        231:6,10 234:3         81:10,15 82:21,22
  163:22 207:2        testimony 45:5          37:11 178:8 193:3     235:8 236:14           84:16 85:10 87:5
  236:1                 77:6 97:12 106:20   thought 157:17          237:6,13 238:1         87:6 90:20 91:3,6
template 224:5,12       108:2 152:6 156:5   thoughts 232:14         239:16 240:3           92:2,6,21 93:7,10
  225:2 227:3           160:22 169:15         233:7               timeout 28:11            98:4,19 99:1,4,5
temporarily 95:18       171:1 172:15        thread 120:18         times 50:17,21 74:7      101:4 105:17
  136:4                 217:22 225:4          129:1 154:3           218:11                 106:6 108:13
temporary 4:16 5:5      231:14 244:4,6,10     175:22 185:4        timing 106:10            116:13 119:19
  6:12 30:20 32:16    text 43:15 105:4        192:11              title 78:8 163:17        121:1 123:5,9
  78:19 95:11,15        117:3 148:9         three 33:10 37:4,5      218:18                 127:16 132:1
  121:15 136:3        textbooks 223:14        37:11,12 133:11     today 7:9 8:1 13:2       135:13 150:22
  139:4,7 174:11      thank 34:15 37:2      thrown 66:8             13:4 41:15 72:14       151:22 152:15
tensions 150:5          42:17 44:8 46:15    Thursday 101:12         172:11,13 182:5,6      158:1,18 165:9,18
term 143:5 199:11       48:12 51:8 77:20      107:5                 238:10,14,16           167:8 169:12
terminate 79:17         80:21 94:10 96:1    time 7:10 9:8 10:3      239:18,22              170:4,21 171:11
  81:8 82:11,22         118:13 122:20         13:19 19:21 21:2    Tom 182:16,22            172:12 178:10,21
  108:19 158:1          131:2 162:15          23:1 24:14,17       tomorrow 165:7           179:12 185:21
  165:9,18 179:12       174:22 175:18         26:4,8,14 27:18     tonight 106:7            186:21,22 187:2,6
  187:6 188:2           197:10 228:17         32:7 43:13 46:12    top 30:5 37:12 65:4      188:3 189:10
terminated 80:5         239:15 240:6          47:11 51:4,21         99:15 109:1            193:4,8 194:1,10
  126:12 159:8        thing 12:16 27:3        53:10,20 55:18        155:17 192:11,14       194:12,16 197:15
  186:22                33:12 148:9 197:4     61:21 62:13,14      topic 52:5 53:6 57:8     198:15 199:5,15
terminating 84:17       206:1 239:17          64:4,16 65:21         65:20 163:10           199:21 200:16
  151:21 152:15       things 9:20 18:5        69:19 71:15 72:20   topics 51:18,19          202:21 204:8
  166:17 189:10         27:5 30:3 60:21       82:19 85:18 88:10     53:7 238:11            205:2 207:1 208:3
  220:11,16             66:18 112:9           98:14 99:8 104:9    total 149:22             208:21 209:4
termination 108:8       119:12 132:10         106:9 112:10        touch 35:15 48:6         211:4 212:7 213:8
  108:14,22 109:16      152:5 155:21          117:21 124:16,17      123:4                  213:11,12,20
  117:7 125:5           171:4 172:5           128:10 130:22       touches 72:9 84:2        214:11,12,15
  151:17 153:8          182:10 194:15         134:6,10,15 135:1   touching 73:5            215:1,3,6,15,18
  159:7 182:21          210:21 226:8          135:9 142:12        tourism 167:5            216:3 220:4,11,16
  183:8 187:2 220:4   think 12:10 23:11       145:2,12 147:3,10   TP 76:15                 224:13 226:22
terms 21:7 61:6         24:3 26:19 34:10      147:13 148:4        TPA 47:14                236:8
  71:2 84:16 111:1      42:15 48:10 55:15     151:3 153:21        TPS 5:6,7 30:21        track 22:19,21
  222:19 223:20         55:17 62:1 81:3       157:7 158:3,21        31:1,13 32:6,11        106:7
  235:1                 86:7 105:18           159:22 160:1          33:14 34:6 38:18     tragic 150:16
test 157:15             107:14 113:1          165:6 172:4 177:6     38:19,21 43:2        trails 108:9
testified 9:4 45:6      130:17 135:20         179:8,13 182:4,12     46:7 47:3,14 48:3    training 32:4 44:9
  55:16 180:16          145:1 152:2 157:7     182:20 183:7          52:8,12 54:10          66:2,21 67:4
  207:15 230:3          160:12 163:16         184:22 186:6,11       58:2 59:6 62:5       transcribed 9:19
   Case 1:18-cv-01599-WFK-ST Document 150-3 Filed 03/01/19 Page 268 of 274 PageID #:
                                        9440
                                                                                                 Page 24

transcript 4:12          213:13 219:9         59:13,15,22 65:12    65:8 66:1 67:1         68:1,4 145:14,17
  6:22 205:17 240:6      221:15               73:1 77:12 78:1,6    68:10 69:22 70:7       196:20 228:7,10
  241:8                two-term 45:7          78:12 79:15 80:3     70:15 72:21 73:2       238:4,7 240:8
transcription 244:8    type 20:5 100:22       80:17 83:6,16        73:9 74:19 75:10     Videotaped 1:11
transition 6:5           124:1 160:19         84:14 85:16 87:3     76:14 77:13 78:2       2:1
  45:15 49:21 50:6       177:9 231:1          87:13 88:20 89:13    79:1 82:17,20        view 228:21
  210:6                types 21:1,2 24:9      90:7 91:1 98:22      84:13 85:5 114:6     views 235:6 237:16
travel 167:7             25:1 35:11 45:2      128:1 132:17         132:14 133:3         violence 138:4
trial 14:3               57:6 132:14          134:2,6 135:12       135:7 138:1            140:9,13 141:4
tried 104:15             149:13 213:1         139:13 140:5,8       141:14 142:17,20       167:7 171:11
triggered 125:21         234:5 237:1          147:13 170:3,13      143:5,21 147:8         172:2,12
  134:8                                       170:19 171:3,10      158:8 160:4 189:8    Virginia 7:8,15
triggers 30:22                  U             193:21 197:14        193:20 197:15          14:17,21 15:4
trouble 237:1          uh-huh 9:20 108:12     198:2 224:12         200:15 202:15          16:10,15
troublesome              147:15,19 226:2      225:21 234:21        209:1 212:6 214:3    visa 34:7 36:18
  235:20               ultimate 79:14         241:14               215:8,18 216:1,10      64:20
true 241:10 244:9      UN 112:2              understandings        217:2,9,20 232:20    visas 34:6
Trump 1:5 7:6          unable 32:16 95:17     79:9                 237:7                vmurphy@maye...
  49:20 50:6 241:4       136:4 149:7         understood 31:14     USCIS's 79:10           3:6
truth 9:2,3,3 10:8,8   unaware 184:4          78:16 79:4 99:3     use 42:3,8 66:14      Voigtsberger 3:17
try 9:22 10:1,1,2      unclear 55:15         underway 76:16        110:5,20 115:9         7:22
  11:18 152:8            139:17              unemployment          143:5                Vol 5:16
trying 46:17 65:4      undecided 125:4        171:5               usually 115:4         volunteered 16:15
  65:12 107:2,7        undergraduate         unemployment/w...    U.S 4:15 8:10 30:22   Vol.83 5:18
  108:20 148:8           16:20                167:9                32:13 54:5 106:2     vs 1:5 241:4
  157:15 169:2         underlying 31:13      unfounded 232:5                            Vu 185:11
  171:22                 136:20 142:17       unilaterally 232:6            V            vulnerabilities
Tuesday 165:3            143:11              unique 147:17        vague 47:15 98:10       149:17
  192:18               understand 10:11      United 1:2,6 3:8,9     125:9 129:17        vulnerable 149:5
turn 27:21 29:22         10:14 13:1 32:12     3:15 7:6,7 8:15       136:15 141:20         149:19
  33:20 148:11           33:13 56:18 57:14    55:1 58:15 149:11     143:4,16 197:20     V-U 185:5,12
  191:14 197:13          63:2 65:5 70:12      159:16 235:1          198:20 199:10
  201:18 206:17          70:13,21 73:17      University 14:16       200:20 204:12               W
  209:22 210:8           78:21 79:12 80:8     15:4,7,14 16:9,12     235:9               wages 167:9
  220:5 230:1            83:8 85:9 102:16     16:14,16 17:10      variety 66:18         waiver 36:18 64:20
turned 147:22            114:12 123:14,19     18:20               various 27:19         want 7:11 11:1
turning 39:17            124:3 125:2 132:9   unlawfully 31:11       65:20 75:6 87:13     12:19 25:16 32:20
two 16:1 19:2,8,8        133:20 139:19,20    UNOCHA 149:10          90:2 120:7 149:1     38:10 41:12 42:3
  33:10 37:7,11          139:22 199:6,13      149:10                201:6 228:1          42:8 63:1 83:5
  38:20 39:21,21         203:6 209:16        unusual 159:10       version 119:15,16      99:3 105:1,5
  40:9,16 43:19,20       222:1 225:6         updated 61:10          133:22               136:8 145:6,12
  45:1,19,20 119:12      231:21 232:1        upholding 198:3      versus 7:5             146:18 148:10
  121:13 135:9           234:14              USCI 217:10          Victoria 3:3 8:7       159:19 189:4,6
  149:13 150:17        understanding         USCIS 56:16,22       video 7:4              190:13,21 194:1
  152:5,11 182:15        32:15 37:22 40:14    57:11 58:10,21      videographer 3:17      196:14,16 197:3
  187:18 211:5           43:2 45:10 46:18     61:7,17 62:14         7:3,14,16,21 8:18    202:12 204:15
   Case 1:18-cv-01599-WFK-ST Document 150-3 Filed 03/01/19 Page 269 of 274 PageID #:
                                        9441
                                                                                             Page 25

 205:16 221:13,22      219:16 220:8        93:13 94:1,2,15      176:16,18 177:12     104:16 134:5
 222:13 231:22         226:3 228:13        94:16 95:5,6 96:9    177:13 178:18        137:2 142:4 187:1
 237:20 239:17         229:21              96:19 97:16,18       179:5,17,18 180:8    232:20
wanted 44:22 68:7     we've 67:19 135:20   98:7,7,8,11,12       180:9,17,18 181:6   worked 13:19 17:8
 157:16,18 160:16     whatnot 234:9        100:3 103:2,9,22     181:20,22 183:4      17:10 19:18 20:2
 166:4 205:1          What'd 168:12        104:8,15 107:1,2     184:4,14 186:9       20:15 53:11 56:12
Warren 4:12           White 47:1 98:16     108:3,4 109:12,13    187:12,14 188:13     61:22 63:14 69:15
Washington 1:12        199:14,19,20        110:12,13,20         188:14 189:13,15     187:5,17 196:3
 2:7 3:4 7:19 20:18   whites 230:13        111:17,19 112:18     190:5,6 192:2        234:18
wasn't 12:2,3,5       wide 149:7           112:19 113:11,13     193:13,14 194:7,8   workers 64:21
 112:20 155:4         widely 223:17        114:1,3,19,20        194:22 195:1,8,9    working 17:12,22
 156:8 180:16         wife 18:19           115:13,14 116:2,3    195:22 196:2,22      18:11 20:1 21:21
 225:12,17 231:16     withdraw 82:22       116:17,18 117:17     197:22 198:2,12      48:17 51:21 63:4
water 223:10          witness 8:19 13:11   118:4 119:3 120:3    198:21 199:1,12      73:10 223:4 224:2
way 11:19 73:18        14:1,2,5 21:10      121:10,11 122:8      199:14 200:7,9       231:10
 118:12 130:17         29:11,17 31:9       123:10,12,18         201:2,4 203:5,6     workplace 234:5
 156:13 161:12         35:8 36:21 37:20    124:8,11 125:10      203:14,15 204:2     works 99:12 218:19
 187:3 234:21          40:4,12,21 42:20    125:12,17 126:7,8    205:18,20,22        worried 167:7
ways 214:11            44:6,15,18 46:2     127:17 128:6,8,19    206:12 208:6,7,14   wouldn't 180:18
weakened 150:3         47:7,18 48:8 49:4   128:21 129:19        209:10,11 210:15    write 104:5
web 226:8              49:9 50:2,8,13,20   130:7,9,18 131:7     212:3,15,18 213:6   writing 42:15 61:11
website 41:13          51:16 52:3,10,15    131:21 132:7,17      213:7,18,19 214:7    111:3
 233:8                 52:21 53:4,16       133:5 134:18,22      214:8,14,22 215:5   written 60:7,9,12
websites 115:15        54:7,12,18 55:3     135:3,19,20 136:7    215:12 216:3,8,14    101:15,16 108:7
Wednesday 120:18       55:11 56:2 57:4     136:17 137:9,10      216:21 217:6,14      119:17,18 162:1
 129:2                 57:18 58:4,10,18    137:20,21 140:12     218:2,10,15 224:9    171:20,21 231:3
week 135:8 185:22      59:8 60:5,14,20     141:21,22 142:10     224:11 225:5,7,11   wrong 117:5 165:2
weeks 20:6             61:21 62:17 63:8    142:14,16 143:6,8    225:15,20 226:3     wrote 153:21 154:2
weighted 105:18        63:19 64:6,12,18    143:9,18,19 144:4    227:9,10,21,22      www.MagnaLS.c...
 107:12,19 109:6       65:14 66:4,17       144:18,20 145:7      229:6 230:22         1:22
 154:5                 67:3,10 68:13       146:15 151:10,11     231:15,16 232:5
welcome 112:8          69:8,17 70:20       152:8,21,21,22       232:19,20,22                 Y
went 15:5 37:21        71:5,13,20 72:13    153:3,4,18 154:14    233:4 234:11        yeah 55:4 64:12
 44:19 46:22 166:5     73:7,8 74:5,6,15    154:16 155:14,16     235:4,11 236:10       71:13 80:14 135:8
 179:21 188:2          75:3,4,14 76:1,10   156:6,7,10 157:1     236:20,21 237:11      139:22 165:12
weren't 172:5          76:18 77:8 78:5     157:3 159:3,5        237:19 238:18         176:10 196:12
 208:11                78:16 79:4 80:1,2   160:10,12 161:1,2    239:13 244:4,6,10     198:12 235:14
Westlaw 41:22          80:12,14 81:2,18    161:9,10,17 163:3   witnesses 72:11      year 14:18 15:8,22
Westlaw-type           81:19 83:3,12,13    164:6,8,9,16,17     word 167:3 186:21      17:13 18:1 61:15
 41:17                 83:15,16 84:5,6     166:1,3,14,16        186:21 224:20,20      82:17 197:14
we'll 9:22 10:1        84:20 85:2,3,19     167:14,15 168:3,5    224:22 225:1        years 19:2 43:19
 131:16,16 163:3       85:20 86:4,21       168:20,21 169:18    words 230:9 233:14     68:15 109:20
we're 37:2 74:10       87:11,12 88:15      169:19 170:11,13    work 19:3,4,16         149:5
 118:15 127:4          89:5,6,20,22        171:2,3,17,19        20:10 21:3,5,14     yesterday 123:7
 146:1 148:8 184:8     90:14 91:9,10,22    172:19,21 173:20     22:18 27:16 34:7      127:12,15 181:15
 196:12 215:12         92:1,9,10 93:3,4    174:15,17 175:10     45:11 48:15 83:8      183:17 191:6
   Case 1:18-cv-01599-WFK-ST Document 150-3 Filed 03/01/19 Page 270 of 274 PageID #:
                                        9442
                                                                                                Page 26

York 1:2 3:10,11    130 5:4                 51:16 52:4 54:1     30(b)(6) 152:22         88:2
 7:13,17            146 5:7                 55:8,12,22 56:8       205:18              77 4:15 41:4,6,8,12
                    15 38:11,13 39:17       59:1 101:12 102:8   300,000 37:15,17        43:8
         Z            204:22 210:8,9        102:21 103:18       31st 165:3            78 4:17 99:19,20
Zadronzy 22:12        211:2                 105:15 113:16       3576 174:18             100:1,9,9,12
                    16 38:14 39:18 56:8     115:19 117:1,14     37 173:10               153:13,15
         1            56:9 118:9,10         120:19 134:20       38 6:4                79 4:19 118:16,17
1 6:12 82:11 108:18   210:9                 149:12 154:3                                118:21
  120:19 134:3      162 5:10                158:6,6,7,18                 4
1A 80:19            17 204:22               165:3 175:22        4 29:22 30:5 33:9              8
1-9-18 4:14 6:7     173 5:21                176:8 178:2           35:15,20            8 4:15 37:3,6,7
1.5 223:14          175 5:12                185:19 192:18       4-13-18 5:3             153:13
1:13 145:18         18 151:12 182:21        195:6 209:1         4:07 120:19           8-9-18 4:13
1:49 192:18           183:8                 232:21              4:23 102:19,21        80 4:21 121:22
10 202:1            18-cv-01599-WF...     2018 1:13 87:16         103:14,18             122:1,4,13
10-22-17 4:17         1:4                   96:17 99:8 129:2    41 4:15               81 5:2 127:4,5,8
10-24-17 5:19       18-page 155:1           241:18              450079 1:18 241:2     82 5:4,16 130:13,14
10-31-17 5:10       180 6:2               2019 7:9                                      131:4 138:11,16
10:39 68:2          184 5:14              202-263-3731 3:5               5              138:20
10:44 176:1 178:2   188 5:16              2020 244:22           5 181:8               83 5:7 146:6,7,10
10:48 68:5          19 1:13 7:9 185:19    219 5:17              5:44 165:4              154:20 155:9
10995 122:5         191 5:19              22 101:20 102:8,21    50 223:13               162:9 167:20
11 129:2            19354 146:11            103:18 105:15       59637 220:6           86 4:14 5:10 162:18
11-1-17 4:19        196 4:12                113:16 115:19                               162:19,22 163:7
11-13-17 5:12                                                            6              164:7 166:15
                    19763 127:9             117:1,14
11-3-17 5:21                                                    6:28 104:6 105:15       170:5
                    1979 59:16            22nd 154:3
11-6-17 6:3                                                       113:7 154:3         866-624-6221 1:21
                    1999 2:6 3:4 7:19     225,000 223:15
11-7-17 4:21                                                    60 195:12             88 5:12 175:3,4,7
                                          229 4:11
11:43 129:3                   2                                 60-day 195:15         89 5:14 184:8,9,12
                                          24 192:18 193:6
111:14 176:8        2 78:7 134:3 150:13   240 5:16                                      187:13 221:10
11201 3:11                                                               7
                      158:6,6,18          2650 220:7                                    224:18 225:19,22
115th 4:10 27:22                                                7:04 113:16 117:1
                    20 188:21             27 4:8                                        226:7
  28:19                                                           117:13
                    20006 3:4             271 3:10
11793 192:1                                                     70 201:18,20,21                 9
                    2007 14:19 223:13     28 4:9
118 4:19                                                          202:1,4,8 204:22    9 4:3 33:20 37:3,6
                    2010 15:9 18:14,16    29836 162:22
12 5:18 101:12,21                                               71 4:8 27:7,10,14       37:10 96:17
                      20:1,9,11 150:13
  107:6 108:5 118:5                                3            718-254-6288 3:11       206:17
                      157:6
  176:7 182:21                                                  72 4:9 27:21 28:2     9th 87:16
                    2012 20:13,14,16      3 35:15,20 134:3
  183:8 204:21,22                                                 28:12 206:8,14      9:33 1:14 7:10
                      20:16 21:17 22:4    3:01 185:20
12-21-17 5:14                                                     209:12              90 5:16 188:22,22
                    2013 21:18 22:1       3:02 228:8
12:11 145:15                                                    73 4:11 229:10,11       189:1 219:13,16
                      24:16               3:17 228:11
121 4:21                                                          229:15,18 230:2       220:6 223:13
                    2014 26:11,20         3:29 238:5
1254a 4:15 6:12                                                 75 4:12 196:8,10        226:4
                    2015 26:19 150:8      3:31 238:8
127 5:2                                                           197:13 201:19       92 5:17 219:17,18
                    2016 54:2,3 55:18     3:32 240:10,12
13 175:22 178:2                                                   206:9                 219:22 220:7,15
                    2017 5:6,8 6:5        30 196:17,18
  179:10                                                        76 4:14 86:13,14,17     226:5
                      45:14 49:4 51:11      244:22
   Case 1:18-cv-01599-WFK-ST Document 150-3 Filed 03/01/19 Page 271 of 274 PageID #:
                                        9443
                                                                              Page 27

921 133:12 138:20
  139:5
94 5:19 191:16,17
  191:20 192:8
95 5:21 173:5,6,11
  173:16
96 6:2,6 180:22,22
  181:1,4
97 6:4 38:4,5 45:13
  210:2,6 212:14
98 6:6 96:2,4,7,12
  149:12
99 4:17
Case 1:18-cv-01599-WFK-ST Document 150-3 Filed 03/01/19 Page 272 of 274 PageID #:
                                     9444
Case 1:18-cv-01599-WFK-ST Document 150-3 Filed 03/01/19 Page 273 of 274 PageID #:
                                     9445
Case 1:18-cv-01599-WFK-ST Document 150-3 Filed 03/01/19 Page 274 of 274 PageID #:
                                     9446
